Exhibit 10.22

 

 

 

$45,000,000

 

CREDIT AGREEMENT

 

dated as of December 19, 2012,

 

by and among

 

SUPREME INDUSTRIES, INC.,

as Borrower,

 

the Lenders referred to herein,

as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender

 

WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Bookrunner

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

SECTION 1.1

Definitions

1

SECTION 1.2

Other Definitions and Provisions

27

SECTION 1.3

Accounting Terms

28

SECTION 1.4

UCC Terms

28

SECTION 1.5

Rounding

28

SECTION 1.6

References to Agreement and Laws

28

SECTION 1.7

Times of Day

28

SECTION 1.8

Letter of Credit Amounts

28

SECTION 1.9

Guaranty Obligations

29

SECTION 1.10

Covenant Compliance Generally

29

 

 

 

ARTICLE II

REVOLVING CREDIT FACILITY

29

 

 

 

SECTION 2.1

Revolving Credit Loans

29

SECTION 2.2

Swingline Loans

29

SECTION 2.3

Procedure for Advances of Revolving Credit Loans and Swingline Loans

31

SECTION 2.4

Repayment and Prepayment of Revolving Credit and Swingline Loans

31

SECTION 2.5

Permanent Reduction of the Revolving Credit Commitment

32

SECTION 2.6

Termination of Revolving Credit Facility

33

 

 

 

ARTICLE III

LETTER OF CREDIT FACILITY

33

 

 

 

SECTION 3.1

L/C Commitment

33

SECTION 3.2

Procedure for Issuance of Letters of Credit

34

SECTION 3.3

Commissions and Other Charges

34

SECTION 3.4

L/C Participations

35

SECTION 3.5

Reimbursement Obligation of the Borrower

35

SECTION 3.6

Obligations Absolute

36

SECTION 3.7

Effect of Letter of Credit Application

36

 

 

 

ARTICLE IV

[Reserved]

37

 

 

 

ARTICLE V

GENERAL LOAN PROVISIONS

37

 

 

 

SECTION 5.1

Interest

37

SECTION 5.2

Notice and Manner of Conversion or Continuation of Loans

38

SECTION 5.3

Fees

39

SECTION 5.4

Manner of Payment

39

SECTION 5.5

Evidence of Indebtedness

40

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 5.6

Sharing of Payments by Lenders

40

SECTION 5.7

Administrative Agent’s Clawback

41

SECTION 5.8

Changed Circumstances

42

SECTION 5.9

Indemnity

42

SECTION 5.10

Increased Costs

43

SECTION 5.11

Taxes

44

SECTION 5.12

Mitigation Obligations; Replacement of Lenders

47

SECTION 5.13

Incremental Loans

48

SECTION 5.14

Cash Collateral

51

SECTION 5.15

Defaulting Lenders

51

 

 

 

ARTICLE VI

CONDITIONS OF CLOSING AND BORROWING

54

 

 

 

SECTION 6.1

Conditions to Closing and Initial Extensions of Credit

54

SECTION 6.2

Conditions to All Extensions of Credit

59

 

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

59

 

 

 

SECTION 7.1

Organization; Power; Qualification

60

SECTION 7.2

Ownership

60

SECTION 7.3

Authorization; Enforceability

60

SECTION 7.4

Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.

60

SECTION 7.5

Compliance with Law; Governmental Approvals

61

SECTION 7.6

Tax Returns and Payments

61

SECTION 7.7

Intellectual Property Matters

61

SECTION 7.8

Environmental Matters

61

SECTION 7.9

Employee Benefit Matters

62

SECTION 7.10

Margin Stock

63

SECTION 7.11

Government Regulation

63

SECTION 7.12

Material Contracts

63

SECTION 7.13

Employee Relations

64

SECTION 7.14

Burdensome Provisions

64

SECTION 7.15

Financial Statements

64

SECTION 7.16

No Material Adverse Change

64

SECTION 7.17

Solvency

64

SECTION 7.18

Titles to Properties

64

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 7.19

Litigation

64

SECTION 7.20

Anti-Terrorism; Anti-Money Laundering

65

SECTION 7.21

Absence of Defaults

65

SECTION 7.22

Senior Indebtedness Status

65

SECTION 7.23

Investment Bankers’ and Similar Fees

65

SECTION 7.24

Disclosure

65

 

 

 

ARTICLE VIII

AFFIRMATIVE COVENANTS

66

 

 

 

SECTION 8.1

Financial Statements and Budgets

66

SECTION 8.2

Certificates; Other Reports

67

SECTION 8.3

Notice of Litigation and Other Matters

68

SECTION 8.4

Preservation of Corporate Existence and Related Matters

69

SECTION 8.5

Maintenance of Property and Licenses

69

SECTION 8.6

Insurance

70

SECTION 8.7

Accounting Methods and Financial Records

70

SECTION 8.8

Payment of Taxes and Other Obligations

70

SECTION 8.9

Compliance with Laws and Approvals

70

SECTION 8.10

Environmental Laws

70

SECTION 8.11

Compliance with ERISA

71

SECTION 8.12

Compliance with Agreements

71

SECTION 8.13

Visits and Inspections

71

SECTION 8.14

Additional Subsidiaries

71

SECTION 8.15

Hedge Agreement

72

SECTION 8.16

Use of Proceeds

72

SECTION 8.17

[Reserved]

73

SECTION 8.18

Corporate Governance

73

SECTION 8.19

[Reserved]

73

SECTION 8.20

Further Assurances

73

SECTION 8.21

Post-Closing Matters

73

SECTION 8.22

Pool Units

73

SECTION 8.23

Assignable Material Contracts

73

 

 

 

ARTICLE IX

NEGATIVE COVENANTS

74

 

 

 

SECTION 9.1

Indebtedness

74

SECTION 9.2

Liens

76

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 9.3

Investments

78

SECTION 9.4

Fundamental Changes

79

SECTION 9.5

Asset Dispositions

80

SECTION 9.6

Restricted Payments

82

SECTION 9.7

Transactions with Affiliates

83

SECTION 9.8

Accounting Changes; Organizational Documents

83

SECTION 9.9

Payments and Modifications of Subordinated Indebtedness

83

SECTION 9.10

No Further Negative Pledges; Restrictive Agreements

84

SECTION 9.11

Nature of Business

85

SECTION 9.12

Amendments of Other Documents

85

SECTION 9.13

Sale Leasebacks

85

SECTION 9.14

Capital Expenditures

85

SECTION 9.15

Financial Covenants

85

SECTION 9.16

[Reserved]

85

SECTION 9.17

Disposal of Subsidiary Interests

85

SECTION 9.18

Non-Operating Subsidiaries

85

SECTION 9.19

Captive Insurance Company

86

SECTION 9.20

Demonstration Units

86

 

 

 

ARTICLE X

DEFAULT AND REMEDIES

86

 

 

 

SECTION 10.1

Events of Default

86

SECTION 10.2

Remedies

88

SECTION 10.3

Rights and Remedies Cumulative; Non-Waiver; etc.

89

SECTION 10.4

Crediting of Payments and Proceeds

90

SECTION 10.5

Administrative Agent May File Proofs of Claim

91

SECTION 10.6

Credit Bidding

91

 

 

 

ARTICLE XI

THE ADMINISTRATIVE AGENT

91

 

 

 

SECTION 11.1

Appointment and Authority

91

SECTION 11.2

Rights as a Lender

92

SECTION 11.3

Exculpatory Provisions

92

SECTION 11.4

Reliance by the Administrative Agent

93

SECTION 11.5

Delegation of Duties

93

SECTION 11.6

Resignation of Administrative Agent

94

SECTION 11.7

Non-Reliance on Administrative Agent and Other Lenders

95

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 11.8

No Other Duties, etc.

95

SECTION 11.9

Collateral and Guaranty Matters

95

SECTION 11.10

Secured Hedge Agreements and Secured Cash Management Agreements

96

 

 

 

ARTICLE XII

MISCELLANEOUS

96

 

 

 

SECTION 12.1

Notices

96

SECTION 12.2

Amendments, Waivers and Consents

98

SECTION 12.3

Expenses; Indemnity

100

SECTION 12.4

Right of Setoff

101

SECTION 12.5

Governing Law; Jurisdiction, Etc.

102

SECTION 12.6

Waiver of Jury Trial

103

SECTION 12.7

Reversal of Payments

105

SECTION 12.8

Injunctive Relief

105

SECTION 12.9

Accounting Matters

105

SECTION 12.10

Successors and Assigns; Participations

105

SECTION 12.11

Treatment of Certain Information; Confidentiality

109

SECTION 12.12

Performance of Duties

110

SECTION 12.13

All Powers Coupled with Interest

110

SECTION 12.14

Survival

110

SECTION 12.15

Titles and Captions

110

SECTION 12.16

Severability of Provisions

110

SECTION 12.17

Counterparts; Integration; Effectiveness; Electronic Execution

111

SECTION 12.18

Term of Agreement

111

SECTION 12.19

USA PATRIOT Act

111

SECTION 12.20

Independent Effect of Covenants

111

SECTION 12.21

Inconsistencies with Other Documents

111

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

Exhibit A-1

 

-

 

Form of Revolving Credit Note

Exhibit A-2

 

-

 

Form of Swingline Note

Exhibit B

 

-

 

Form of Notice of Borrowing

Exhibit C

 

-

 

Form of Notice of Account Designation

Exhibit D

 

-

 

Form of Notice of Prepayment

Exhibit E

 

-

 

Form of Notice of Conversion/Continuation

Exhibit F

 

-

 

Form of Officer’s Compliance Certificate

Exhibit G

 

-

 

Form of Assignment and Assumption

Exhibit H-1

 

-

 

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)

Exhibit H-2

 

-

 

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

Exhibit H-3

 

-

 

Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit H-4

 

-

 

Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)

 

 

 

 

 

SCHEDULES

 

 

 

 

Schedule 1.1A

 

-

 

Existing Letters of Credit

Schedule 1.1B

 

-

 

Specified Real Property

Schedule 7.1

 

-

 

Jurisdictions of Organization and Qualification

Schedule 7.2

 

-

 

Subsidiaries and Capitalization

Schedule 7.8

 

-

 

Environmental Matters

Schedule 7.9

 

-

 

ERISA Plans

Schedule 7.12

 

-

 

Material Contracts

Schedule 7.13

 

-

 

Labor and Collective Bargaining Agreements

Schedule 7.18

 

-

 

Real Property

Schedule 7.19

 

-

 

Litigation

Schedule 8.21

 

-

 

Post-Closing Matters

Schedule 9.1

 

-

 

Existing Indebtedness

Schedule 9.2

 

-

 

Existing Liens

Schedule 9.3

 

-

 

Existing Loans, Advances and Investments

Schedule 9.5

 

-

 

Real Property Held for Sale

Schedule 9.7

 

-

 

Transactions with Affiliates

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of December 19, 2012, by and among
SUPREME INDUSTRIES, INC., a Delaware corporation, as Borrower, the lenders who
are party to this Agreement and the lenders who may become a party to this
Agreement pursuant to the terms hereof, as Lenders, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent
for the Lenders.

 

STATEMENT OF PURPOSE

 

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1               Definitions. The following terms when used in this
Agreement shall have the meanings assigned to them below:

 

“Accession” means an accession (as that term is defined in the Code), attached
to or otherwise physically united with a Pool Unit after possession of the Pool
Unit is delivered to Supreme Indiana.

 

“Accounting Change” means any change in accounting principles required by the
promulgation of any rule, regulation, pronouncement, or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

 

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.

 

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreed Release Amount” means, with respect to each Pool Unit, an amount equal
to the amount advanced by ALLY to or for the account of Supreme Indiana for the
acquisition or obtaining of such Pool Unit, plus accrued, unpaid interest on the
unpaid balance of such advance and other customary fees and charges of ALLY
specifically related only to such advance.

 

“Agreement” means this Credit Agreement.

 

“ALLY” means ALLY Financial Inc. and ALLY Bank and their respective successors
and assigns, both collectively and individually.

 

1

--------------------------------------------------------------------------------


 

“ALLY Advances” has the meaning specified therefor in Section 9.1(m).

 

“ALLY Collateral” means the ALLY Priority Collateral (as such term is the
defined in the ALLY Intercreditor Agreement) and the ALLY Pledged Funds.

 

“ALLY Collateral Account” has the meaning ascribed to such term in the ALLY
Intercreditor Agreement.

 

“ALLY Documents” means the ALLY Loan Agreements and all other instruments,
agreements, and other documents evidencing or governing the Indebtedness
evidenced by the ALLY Loan Agreements or providing for any guarantee or other
right in respect thereof.

 

“ALLY Intercreditor Agreement” means that certain Intercreditor Agreement, dated
as of even date with the Agreement, among the Credit Parties, ALLY, and the
Administrative Agent, the form and substance of which is satisfactory to the
Administrative Agent.

 

“ALLY Lien Demonstration Unit” has the meaning assigned thereto in Section 9.20.

 

“ALLY Loan Agreements” means each ALLY Inventory Loan and Security Agreement (as
such term is defined in the ALLY Intercreditor Agreement), whether such
arrangement is a loan, financing, bailment, consignment, or other title
retention arrangement.

 

“ALLY Pledged Funds” means cash (whether or not held in the ALLY Collateral
Account) and deposit accounts pledged to ALLY and in which ALLY has a first
priority Lien, but excepting the proceeds of Manufacturer Receivables (as such
term is defined in the ALLY Intercreditor Agreement).

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Applicable Rate” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

 

Pricing

 

Consolidated Total

 

Commitment

 

Revolving Credit Loans

 

Level

 

Leverage Ratio

 

Fee

 

LIBOR +

 

Base Rate +

 

I

 

Greater than or equal to 2.75 to 1.00

 

0.500

%

2.500

%

1.500

%

II

 

Greater than or equal to 2.50 to 1.00
but less than 2.75 to 1.00

 

0.375

%

2.250

%

1.250

%

III

 

Greater than or equal to 2.00 to 1.00
but less than 2.50 to 1.00

 

0.300

%

2.000

%

1.000

%

IV

 

Greater than or equal to 1.50 to 1.00
but less than 2.00 to 1.00

 

0.250

%

1.750

%

0.750

%

V

 

Less than 1.50 to 1.00

 

0.200

%

1.500

%

0.500

%

 

The Applicable Rate shall be determined and adjusted quarterly on the date (each
a “Calculation Date”) ten (10) Business Days after the day by which the Borrower
is required to provide an Officer’s Compliance Certificate pursuant to
Section 8.2(a) for the most recently ended Fiscal Quarter of the Borrower;
provided that (a) the Applicable Rate shall be based on Pricing Level V until
the first Calculation Date occurring after the Closing Date and, thereafter the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended Fiscal

 

2

--------------------------------------------------------------------------------


 

Quarter of the Borrower preceding the applicable Calculation Date, and (b) if
the Borrower fails to provide the Officer’s Compliance Certificate as required
by Section 8.2(a) for the most recently ended Fiscal Quarter of the Borrower
preceding the applicable Calculation Date, the Applicable Rate from such
Calculation Date shall be based on Pricing Level I until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended Fiscal Quarter of
the Borrower preceding such Calculation Date. The applicable Pricing Level shall
be effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Pricing Level shall be applicable to all Extensions of Credit
then existing or subsequently made or issued.

 

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Rate for any
period (an “Applicable Period”) than the Applicable Rate applied for such
Applicable Period, then (A) the Borrower shall immediately deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (B) the Applicable Rate for such Applicable Period shall be
determined as if the Consolidated Total Leverage Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period, and
(C) the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Rate for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with
Section 5.4. Nothing in this paragraph shall limit the rights of the
Administrative Agent and Lenders with respect to Sections 5.1(c) and 10.2 nor
any of their other rights under this Agreement or any other Loan Document. The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arbitration Rules” has the meaning assigned thereto in Section 12.6(b).

 

“Arranger” means Wells Fargo Securities, LLC, in its capacity as sole lead
arranger and sole bookrunner.

 

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Capital Stock owned thereby) of any Credit
Party or any Subsidiary thereof whether by sale, lease, transfer or otherwise,
and any issuance of Capital Stock by any Subsidiary of the Borrower to any
Person that is not a Credit Party or any Subsidiary thereof. The term “Asset
Disposition” shall not include (a) the sale of inventory in the ordinary course
of business, (b) the transfer of assets to the Borrower or any Subsidiary
Guarantor pursuant to any other transaction permitted pursuant to Section 9.4,
(c) the write-off, discount, sale or other disposition of defaulted or past-due
receivables and similar obligations in the ordinary course of business and not
undertaken as part of an accounts receivable financing transaction, (d) the
disposition of any Hedge Agreement, (e) dispositions of Investments in cash and
Cash Equivalents, and (f) (i) the transfer by any Credit Party of its assets to
any other Credit Party, (ii) the transfer by any Non-Guarantor Subsidiary of its
assets to any Credit Party (provided that in connection with any new transfer,
such Credit Party shall not pay more than an amount equal to the fair market
value of such assets as determined in good faith at the time of such transfer)
and (iii) the transfer by any Non-Guarantor Subsidiary of its assets to any
other Non-Guarantor Subsidiary.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.10), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate and (b) the
Federal Funds Rate plus 0.50%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate or the
Federal Funds Rate.

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

 

“Borrower” means Supreme Industries, Inc., a Delaware corporation.

 

“Business Day” means (a) for all purposes other than as set forth in
clause (b) below, any day other than a Saturday, Sunday or legal holiday on
which banks in Indiana and New York, New York, are open for the conduct of their
commercial banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.

 

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Rate.

 

“Capital Asset” means, with respect to the Borrower and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.

 

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower and its Subsidiaries during such period, as determined in accordance
with GAAP, net of any Net Cash Proceeds received from (a) any disposition of
Capital Assets (to the extent permitted hereunder) that have actually been
reinvested during such period (and within twelve (12) months after receipt of
such Net Cash Proceeds) in other Capital Assets used or useful in the business
of the Borrower and its Subsidiaries or (b) any Insurance and Condemnation Event
that have actually been reinvested during such period (and within twelve (12)
months after receipt of such Net Cash Proceeds) in other Capital Assets used or
useful in the business of the Borrower and its Subsidiaries; provided that
(A) Capital Expenditures shall not be less than zero and (B) the Administrative
Agent shall have received a certificate, in form and substance satisfactory to
the Administrative Agent, executed by a Responsible Officer of the Borrower,
certifying as to the other Capital Assets invested in with any such Net Cash
Proceeds, the dates of such investments and the amount of such investments.

 

“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.

 

4

--------------------------------------------------------------------------------


 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

 

“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to, the Administrative Agent, for the benefit of one or
more of the Issuing Lender, the Swingline Lender or the Lenders, as collateral
for L/C Obligations or obligations of the Lenders to fund participations in
respect of L/C Obligations or Swingline Loans, cash or deposit account balances
or, if the Administrative Agent, the Issuing Lender and the Swingline Lender
shall agree, in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent, the Issuing Lender and the Swingline Lender. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s, (c) commercial paper maturing no more than 270 days from
the date of creation thereof and, at the time of acquisition, having a rating of
at least A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit,
time deposits, overnight bank deposits or bankers’ acceptances maturing within
1 year from the date of acquisition thereof issued by any bank organized under
the laws of the United States or any state thereof or the District of Columbia
or any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $250,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the FDIC, (f) repurchase obligations of any commercial
bank satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Credit Party, in each
case in its capacity as a party to such Cash Management Agreement.

 

5

--------------------------------------------------------------------------------


 

“Change in Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act, other than the Permitted Investors, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 25% or more of the Capital Stock of the Borrower entitled to vote
in the election of members of the board of directors (or equivalent governing
body) of the Borrower; (b) a majority of the members of the board of directors
(or other equivalent governing body) of the Borrower shall not constitute
Continuing Directors; or (c) the Borrower fails to own and control, directly or
indirectly, 100% of the Capital Stock of each other Credit Party.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan or Swingline Loan and, when used in reference to any
Commitment, a Revolving Credit Commitment.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.

 

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

 

“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, which shall be in form and substance
acceptable to the Administrative Agent.

 

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

 

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage.

 

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments of such Lenders.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

6

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries (other than Supreme Insurance) in accordance with GAAP:
(a) Consolidated Net Income for such period plus (b) the sum of the following,
without duplication, to the extent deducted in determining Consolidated Net
Income for such period: (i) income and franchise taxes paid or accrued during
such period, (ii) Consolidated Interest Expense for such period, and
(iii) amortization, depreciation and other non-cash charges for such period
(except to the extent that such non-cash charges are reserved for cash charges
to be taken in the future), (iv) extraordinary non-cash losses during such
period other than in the ordinary course of business (excluding extraordinary
losses from discontinued operations), and (v) Transaction Costs payable during
such period less (c) interest income and any extraordinary gains during such
period. For purposes of this Agreement, Consolidated EBITDA shall be adjusted on
a Pro Forma Basis.

 

“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis for such period, without duplication, for the
Borrower and its Subsidiaries (other than Supreme Insurance) in accordance with
GAAP: (a) Consolidated Interest Expense paid in cash, (b) scheduled principal
payments with respect to Indebtedness (other than any GM Credited Principal
Payment), (c) federal, state, local, and foreign income taxes paid in cash, and
(d) cash dividends and distributions.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of
four (4) consecutive Fiscal Quarters ending on or immediately prior to such date
to (b) Consolidated Fixed Charges for the period of four (4) consecutive Fiscal
Quarters ending on or immediately prior to such date.

 

“Consolidated Interest Expense” means, for any period, (a) the sum of the
following determined on a Consolidated basis, without duplication, for the
Borrower and its Subsidiaries (other than Supreme Insurance) in accordance with
GAAP, interest expense paid (including, without limitation, interest expense
paid attributable to Capital Leases and all net payment obligations pursuant to
Hedge Agreements) for such period less (b) the aggregate amount of Interest
Support Payments received by the Borrower and its Subsidiaries during such
period.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries (other than Supreme Insurance) for such period,
determined on a Consolidated basis, without duplication, in accordance with
GAAP; provided, that in calculating Consolidated Net Income of the Borrower and
its Subsidiaries (other than Supreme Insurance) for any period, there shall be
excluded (a) the net income (or loss) of any Person (other than a Subsidiary
which shall be subject to clause (c) below), in which the Borrower or any of its
Subsidiaries has a joint interest with a third party, except to the extent such
net income is actually paid in cash to the Borrower or any of its Subsidiaries
by dividend or other distribution during such period, (b) the net income (or
loss) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or any of its Subsidiaries or is merged into or consolidated with the
Borrower or any of its Subsidiaries or that Person’s assets are acquired by the
Borrower or any of its Subsidiaries except to the extent included pursuant to
the foregoing clause (a), and (c) the net income (if positive), of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary to the Borrower or any of its Subsidiaries of
such net income (i) is not at the time permitted by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to such Subsidiary or (ii) would be
subject to any taxes payable on such dividends or distributions, but in each
case only to the extent of such prohibition or taxes.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries (other than Supreme Insurance) on a
Consolidated basis without duplication, the sum of all Indebtedness of the
Borrower and its Subsidiaries.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive Fiscal Quarters ending on or
immediately prior to such date.

 

“Continuing Director” means (a) any member of the board of directors (or
equivalent governing body) who was a director (or comparable manager) of the
Borrower on the Closing Date and (b) any individual who becomes a member of the
board of directors (or equivalent governing body) after the Closing Date if such
individual was approved, appointed, or nominated for election to the board of
directors (or equivalent governing body) by a majority of the Continuing
Directors, but excluding any such individual originally proposed for election in
opposition to the board of directors (or equivalent governing body) in office at
the Closing Date in an actual or threatened election contest relating to the
election of the directors (or comparable managers) of the Borrower and whose
initial assumption of office resulted from such contest or the settlement
thereof.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Account” means each deposit account or securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and the Issuing Lender.

 

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.

 

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

 

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in L/C Obligations or participations in Swingline Loans required
to be funded by it hereunder within two Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or

 

8

--------------------------------------------------------------------------------


 

Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 5.15(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Lender, the Swingline
Lender and each Lender.

 

“Demonstration Unit” means a motor vehicle chassis that satisfies both of the
following requirements: (a) a Credit Party has added accessions (as such term is
defined in the Code) to such motor vehicle chassis or such motor vehicle chassis
has been fully or partially accessorized, improved, changed, converted, altered,
modified or otherwise converted by a Credit Party, in each case since the
delivery of such motor vehicle chassis, and the Indebtedness related to that
chassis owed by any Credit Party to ALLY or any other lender providing financing
for the acquisition of that chassis has not been paid in full by a Credit Party,
and (b) such motor vehicle chassis and its accessions (as such term is defined
in the Code) are not subject to a contract for the purchase between such Credit
Party, as seller, and a bona fide purchaser for value, as buyer.

 

“Disputes” has the meaning set forth in Section 12.6.

 

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock) (except as a result of a change of control or asset sale so long
as any rights of the holders thereof upon the occurrence of a change of control
or asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital

 

9

--------------------------------------------------------------------------------


 

Stock, in each case, prior to the date that is 91 days after the Revolving
Credit Maturity Date; provided, that if such Capital Stock is issued pursuant to
a plan for the benefit of the Borrower or its Subsidiaries or by any such plan
to such employees, such Capital Stock shall not constitute Disqualified Capital
Stock solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.10(b)(iii), (v), and (vi) (subject to such consents,
if any, as may be required under Section 12.10(b)(iii)).

 

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
written actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

“Equity Issuance” means (a) any issuance by the Borrower of shares of its
Capital Stock to any Person that is not a Credit Party (including, without
limitation, in connection with the exercise of options or warrants or the
conversion of any debt securities to equity) and (b) any capital contribution
from any Person that is not a Credit Party into any Credit Party or any
Subsidiary thereof. The term “Equity Issuance” shall not include (A) any Asset
Disposition or (B) any Debt Issuance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder.

 

10

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.12(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11(g) and (d) any United States
federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
September 14, 2011, between the Borrower, Supreme Indiana, the Subsidiaries of
Supreme Indiana party thereto, the lenders party thereto, and Wells Fargo
Capital Finance, LLC, a Delaware limited liability company, as administrative
agent for those lenders.

 

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1A.

 

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, and (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

11

--------------------------------------------------------------------------------


 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent.

 

“Fee Letter” means the separate fee letter agreement dated as of December 19,
2012, among the Borrower, the Administrative Agent and the Arranger.

 

“First Tier Foreign Subsidiary” means any Foreign Subsidiary owned directly by
any Credit Party.

 

“Fiscal Quarter” means, with respect to the Borrower and its Subsidiaries, one
of the four fiscal accounting periods in each Fiscal Year of the Borrower and
its Subsidiaries.

 

“Fiscal Year” means the 52—53 week tax year of the Borrower and its Subsidiaries
ending on the last Saturday of December each year.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations other than
L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of outstanding Swingline Loans
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

 

“GM” means General Motors Company, a Delaware corporation.

 

12

--------------------------------------------------------------------------------


 

“GM Converters Agreement” means that certain Special Vehicle Manufacturer
Converters Agreement effective as of February 29, 2008, by and between
Supreme Indiana and GM.

 

“GM Credited Principal Payment” means any payment made by or on behalf of any
Credit Party on the outstanding principal balance of any ALLY Advance in respect
of any Pool Unit which is funded by GM pursuant to Section 5.2 of the
GM Converters Agreement.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guaranty Obligation” means, with respect to any Person, without duplication,
any obligation, contingent or otherwise, of such Person pursuant to which such
Person has directly or indirectly guaranteed any Indebtedness or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of any
such Person (a) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or other obligation (whether arising by virtue
of partnership arrangements, by agreement to keep well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement condition or otherwise) or (b) entered into for the purpose of
assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity,” (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any explosives or any radioactive
materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

 

13

--------------------------------------------------------------------------------


 

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a Credit
Party, in each case in its capacity as a party to such Hedge Agreement.

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedge Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).

 

“Increased Amount Date” has the meaning assigned thereto in Section 5.13(a).

 

“Incremental Lender” has the meaning assigned thereto in Section 5.13(a).

 

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a).

 

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a).

 

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

 

(a)           all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, senior and subordinated debt agreements and
obligations evidenced by bonds, debentures, notes, acceptances, or other similar
instruments of any such Person and any other financial accommodation that, in
accordance with GAAP, would be shown as a liability on a consolidated balance
sheet;

 

(b)           all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business not more than ninety (90) days past
due, or that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person;

 

(c)           the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);

 

(d)           all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person to the
extent of the value of such property (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business);

 

(e)           all Indebtedness of any other Person secured by a Lien on any
asset owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements except trade payable
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;

 

14

--------------------------------------------------------------------------------


 

(f)            all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit, whether or not drawn,
including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of any such Person;

 

(g)           all obligations of any such Person in respect of Disqualified
Capital Stock;

 

(h)           all net mark-to-market obligations or receivables, as appropriate,
of such Person under any Hedge Agreements; and

 

(i)            all Guaranty Obligations of any such Person with respect to any
of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date. In addition, with respect to any Credit Party, the term
“Indebtedness” includes, without limitation, all obligations of any Credit Party
arising in connection with any of the ALLY Loan Agreements (including all ALLY
Advances) or in connection with any similar arrangement or transaction between
or among any Credit Party and ALLY, whether such arrangement is a loan,
financing, bailment, consignment or other title retention arrangement.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document, and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

 

“Interest Period” has the meaning assigned thereto in Section 5.1(b).

 

“Interest Support Payment” means payments to or for the account of any Credit
Party made by GM or any other manufacturer or distributor of motor vehicle
chassis in connection with the purchase or obtaining by such Credit Party, or
any Affiliate of such Credit Party, of a motor vehicle chassis from such
manufacturer or distributor, the purpose of which is to offset or reimburse such
Credit Party for interest expense incurred or to be incurred by such Credit
Party in connection with financing the acquisition or obtaining of such motor
vehicle chassis.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Issuing Lender” means Wells Fargo, in its capacity as issuer thereof, or any
successor thereto.

 

“L/C Commitment” means the lesser of (a) $10,000,000 and (b) the Revolving
Credit Commitment.

 

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

 

15

--------------------------------------------------------------------------------


 

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

 

“L/C Participants” means the collective reference to all the Revolving Credit
Lenders.

 

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption, other than any Person that
ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

 

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

 

“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

 

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.

 

“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in Dollars for a period equal to the applicable Interest Period
which appears on Reuters Screen LIBOR01 Page (or any applicable successor page)
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period (rounded upward, if necessary, to
the nearest 1/100th of 1%). If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars in amounts approximately equal
to the applicable LIBOR Loan would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of the applicable Interest
Period for a period equal to such Interest Period. Each calculation by the
Administrative Agent of LIBOR shall be conclusive and binding for all purposes,
absent manifest error.

 

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =

LIBOR

 

1.00 – Eurodollar Reserve Percentage

 

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

 

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

 

16

--------------------------------------------------------------------------------


 

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Fee Letter, the
ALLY Intercreditor Agreement, and each other document, instrument, certificate
and agreement executed and delivered by the Credit Parties or any of their
respective Subsidiaries in favor of or provided to the Administrative Agent or
any Secured Party in connection with this Agreement or otherwise referred to
herein or contemplated hereby (excluding any Secured Hedge Agreement and any
Secured Cash Management Agreement).

 

“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans, and “Loan” means any of such Loans.

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, results of operations, assets, liabilities, or financial condition
of the Borrower and its Subsidiaries, taken as a whole; (b) a material
impairment of the Borrower’s and its Subsidiaries’ ability to perform their
obligations under the Loan Documents to which they are parties or of the
Administrative Agent’s or any Lender’s ability to enforce the Obligations or
realize upon the Collateral; or (c) a material impairment of the enforceability
or priority of Agent’s Liens with respect to the Collateral as a result of an
action or failure to act on the part of the Borrower or its Subsidiaries.

 

“Material Contract” means, with respect to any Person, any contract or agreement
the loss of which could reasonably be expected to result in a Material Adverse
Effect and/or that is required to be publicly disclosed in accordance with
applicable law. Without limitation, each of the following is a Material
Contract: (a) that certain Ford Authorized Converter Pool Agreement, dated as of
November 1, 2010, by and between Supreme Indiana and Ford Motor Company; (b) the
GM Converters Agreement; and (c) each acquisition agreement or purchase
agreement with respect to one or more Real Property Acquisitions.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Lender in their
reasonable discretion.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property now or
hereafter owned by any Credit Party or any Subsidiary, in each case, in form and
substance reasonably satisfactory to the Administrative Agent and executed by
such Credit Party or such Subsidiary in favor of the Administrative Agent, for
the ratable benefit of the Secured Parties, as any such document may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) in the case
of an Asset Disposition, all income taxes and other taxes assessed by a
Governmental Authority as a result of such transaction, (ii) all reasonable and
customary out-of-pocket fees and expenses incurred in connection with such
transaction or event and (iii) the principal amount of, premium, if any, and
interest on any Indebtedness

 

17

--------------------------------------------------------------------------------


 

secured by a Lien on the asset (or a portion thereof) disposed of, which
Indebtedness is required to be repaid in connection with such transaction or
event, and (b) with respect to any Equity Issuance or Debt Issuance, the gross
cash proceeds received by any Credit Party or any of its Subsidiaries therefrom
less all reasonable and customary out-of-pocket legal, underwriting and other
fees and expenses incurred in connection therewith.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (ii) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

 

“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.

 

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

 

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the
L/C Obligations and (c) all other fees and commissions (including attorneys’
fees), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties and each of their
respective Subsidiaries to the Lenders, the Issuing Lender or the Administrative
Agent, in each case under any Loan Document, with respect to any Loan or Letter
of Credit of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Affiliate thereof of any proceeding under any federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Compliance Certificate” means a certificate of chief executive
officer, chief financial officer, treasurer, or controller of the Borrower
substantially in the form attached as Exhibit F.

 

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its

 

18

--------------------------------------------------------------------------------


 

obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).

 

“Participant” has the meaning assigned thereto in Section 12.10(d).

 

“Participant Register” has the meaning assigned thereto in Section 12.10(d).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.

 

“Permitted Acquisition” means any acquisition by the Borrower or any Subsidiary
thereof (subject to the requirements of Section 9.3(g)) in the form of
acquisitions of all or substantially all of the business or a line of business
(whether by the acquisition of Capital Stock, assets or any combination thereof)
of any other Person if each such acquisition meets all of the following
requirements:

 

(a)           no less than fifteen (15) Business Days prior to the proposed
closing date of such acquisition, the Borrower shall have delivered written
notice of such acquisition to the Administrative Agent and the Lenders, which
notice shall include the proposed closing date of such acquisition;

 

(b)           the Borrower shall have certified on or before the closing date of
such acquisition, in writing and in a form reasonably acceptable to the
Administrative Agent, that such acquisition has been approved by the board of
directors (or equivalent governing body) of the Person to be acquired;

 

(c)           the Person or business to be acquired shall be in a line of
business permitted pursuant to Section 9.11;

 

(d)           if such transaction is a merger or consolidation, the Borrower or
a Subsidiary Guarantor shall be the surviving Person and no Change of Control
shall have been effected thereby;

 

(e)           the Borrower shall have delivered to the Administrative Agent all
documents required to be delivered pursuant to, and in accordance with,
Section 8.14;

 

(f)            no later than five (5) Business Days prior to the proposed
closing date of such acquisition, the Borrower shall have delivered to the
Administrative Agent an Officer’s Compliance Certificate for the most recent
Fiscal Quarter end preceding such acquisition for which financial statements are
available demonstrating, in form and substance reasonably satisfactory to the

 

19

--------------------------------------------------------------------------------


 

Administrative Agent, that the Borrower is in compliance on a Pro Forma Basis
(as of the date of the acquisition and after giving effect thereto and any
Indebtedness incurred in connection therewith) with each covenant contained in
Section 9.15;

 

(g)           no later than five (5) Business Days prior to the proposed closing
date of such acquisition the Borrower, to the extent requested by the
Administrative Agent, (i) shall have delivered to the Administrative Agent
promptly upon the finalization thereof copies of substantially final Permitted
Acquisition Documents, and (ii) shall have delivered to, or made available for
inspection by, the Administrative Agent substantially complete Permitted
Acquisition Diligence Information;

 

(h)           no Default or Event of Default shall have occurred and be
continuing both before and after giving effect to such acquisition and any
Indebtedness incurred in connection therewith;

 

(i)            the Borrower shall have obtained the prior written consent of the
Administrative Agent and the Required Lenders prior to the consummation of such
acquisition if the Permitted Acquisition Consideration for any such acquisition
(or series of related acquisitions), together with all other acquisitions
consummated during that Fiscal Year, exceeds $10,000,000 (excluding any portion
of the acquisitions paid with the proceeds from any Equity Issuance);

 

(j)            the Borrower shall demonstrate, in form and substance reasonably
satisfactory to the Administrative Agent, that the entity to be acquired had
positive Consolidated EBITDA for the four (4) Fiscal Quarter period ended
immediately prior to the proposed closing date of such acquisition;

 

(k)           [reserved]; and

 

(l)            the Borrower shall have (i) delivered to the Administrative Agent
a certificate of a Responsible Officer certifying that all of the requirements
set forth above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition and (ii) provided such other
documents and other information as may be reasonably requested by the
Administrative Agent or the Required Lenders (through the Administrative Agent)
in connection with such purchase or other acquisition.

 

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Capital Stock of the
Borrower, to be paid on a singular basis in connection with any applicable
Permitted Acquisition as set forth in the applicable Permitted Acquisition
Documents executed by the Borrower or any of its Subsidiaries in order to
consummate the applicable Permitted Acquisition.

 

“Permitted Acquisition Diligence Information” means with respect to any
acquisition proposed by the Borrower or any Subsidiary Guarantor, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements, and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).

 

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower or any Subsidiary Guarantor, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
acquisition, including, without limitation, all legal opinions and each other

 

20

--------------------------------------------------------------------------------


 

document executed, delivered, contemplated by or prepared in connection
therewith and any amendment, modification or supplement to any of the foregoing.

 

“Permitted Investors” means, collectively, Herbert Gardner or William Barrett,
individually.

 

“Permitted Liens” means the Liens permitted pursuant to Section 9.2.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pool Unit” means a new motor vehicle chassis (a) for which ALLY provides
Supreme Indiana a loan or advance solely to pay 100% of the purchase price owed
to GM for the restricted purchase of such new motor vehicle chassis, (b) to
which there have been made or attached no Accessions, improvements, changes,
additions, conversions, alterations, or modifications since the delivery of such
Pool Unit to Supreme Indiana by GM, and (c) for which the Agreed Release Amount
has not been paid. A “Pool Unit” does not include for any purpose any Accessions
attached to or otherwise physically united with such Pool Unit.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and:

 

(a)           all income statement items (whether positive or negative)
attributable to the Property or Person disposed of in a Specified Disposition
shall be excluded and all income statement items (whether positive or negative)
attributable to the Property or Person acquired in a Permitted Acquisition shall
be included (provided that such income statement items to be included are
reflected in financial statements or other financial data reasonably acceptable
to the Administrative Agent and based upon reasonable assumptions and
calculations which are expected to have a continuous impact); and

 

(b)           non-recurring costs, extraordinary expenses and other pro forma
adjustments attributable to such Specified Transaction may be included to the
extent that such costs, expenses or adjustments:

 

(i)            are reasonably expected to be realized within twelve (12) months
of such Specified Transaction as set forth in reasonable detail on a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent;

 

(ii)           are calculated on a basis consistent with GAAP and Regulation S-X
of the Exchange Act; and

 

(iii)          are approved by the Administrative Agent;

 

provided that the foregoing costs, expenses and adjustments shall be without
duplication of any costs, expenses or adjustments that are already included in
the calculation of Consolidated EBITDA or clause (a) above.

 

21

--------------------------------------------------------------------------------


 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

 

“Real Property Acquisition” means, as applicable, (a) the acquisition from
G-2, Ltd., a Texas limited partnership, of the real property and improvements
with a street address of 2572—2592 East Kercher Road, Goshen, Indiana; (b) the
acquisition from G-2, Ltd., a Texas limited partnership, of the real property
and improvements with a street address of 2051 Highway 41, Griffin, Georgia; and
(c) the acquisition from BFG2011 Limited Liability Company, a New Jersey limited
liability company, of the real property and improvements with a street address
of 22135—22211 Alessandro Boulevard, Moreno Valley, California.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.

 

“Register” has the meaning assigned thereto in Section 12.10(c).

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders;
provided, that at any time there are two or more Lenders, “Required Lenders”
must include at least two Lenders. The Total Credit Exposure of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

 

“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitment has been terminated, any combination of Revolving Credit Lenders
holding more than fifty percent (50%) of the aggregate Extensions of Credit
under the Revolving Credit Facility; provided that the Revolving Credit
Commitment of, and the portion of the Extensions of Credit under the Revolving
Credit Facility, as applicable, held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent. Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

 

“Restricted Payment” has the meaning assigned thereto in Section 9.6.

 

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in

 

22

--------------------------------------------------------------------------------


 

L/C Obligations and Swingline Loans for the account of, the Borrower hereunder
in an aggregate principal amount at any time outstanding not to exceed the
amount set forth opposite such Revolving Credit Lender’s name on the Register,
as such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.13) and (b) as to all
Revolving Credit Lenders, the aggregate commitment of all Revolving Credit
Lenders to make Revolving Credit Loans, as such amount may be modified at any
time or from time to time pursuant to the terms hereof (including, without
limitation, Section 5.13). The aggregate Revolving Credit Commitment of all the
Revolving Credit Lenders on the Closing Date shall be $45,000,000.

 

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments.

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

 

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13).

 

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

 

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

 

“Revolving Credit Maturity Date” means the earliest to occur of (a) December 19,
2017, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

 

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

 

“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.

 

23

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b)(i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.

 

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.

 

“Security Documents” means the collective reference to the Collateral Agreement,
the Mortgages, the Guaranty Agreements, and each other agreement or writing
pursuant to which any Credit Party purports to pledge or grant a security
interest in any Property or assets securing the Secured Obligations or any such
Person purports to guaranty the payment and/or performance of the Secured
Obligations.

 

“Silver Crown” means Silver Crown, LLC, a Delaware limited liability company and
a Subsidiary of the Borrower.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be

 

24

--------------------------------------------------------------------------------


 

computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Specified Disposition” means any disposition of all or substantially all of the
assets or Capital Stock of any Subsidiary of the Borrower or any division,
business unit, product line or line of business.

 

“Specified Real Property” means the real property and improvements identified on
Schedule 1.1B.

 

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Transactions.

 

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions
satisfactory to the Administrative Agent.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

 

“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of the Borrower (other than (a) Supreme Insurance and (b) Foreign
Subsidiaries to the extent that and for so long as the guaranty of such Foreign
Subsidiary would have adverse tax consequences for the Borrower or any other
Credit Party or result in a violation of Applicable Laws) in existence on the
Closing Date or which become a party to the Subsidiary Guaranty Agreement
pursuant to Section 8.14.

 

“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement of
even date herewith executed by the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit and the Secured Parties, which
shall be in form and substance acceptable to the Administrative Agent.

 

“Supreme Indiana” means Supreme Indiana Operations, Inc., a Delaware corporation
and a Subsidiary of the Borrower.

 

“Supreme Insurance” means Supreme Insurance Company, Inc., a Nevada corporation
and a Subsidiary of the Borrower.

 

“Supreme Murphy” means Supreme/Murphy Truck Bodies, Inc., a North Carolina
corporation and a Subsidiary of the Borrower.

 

“Supreme Northwest” means Supreme Northwest, L.L.C., a Texas limited liability
company and a Subsidiary of the Borrower.

 

“Swingline Commitment” means the lesser of (a) $5,000,000 and (b) the Revolving
Credit Commitment.

 

25

--------------------------------------------------------------------------------


 

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

 

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

 

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

 

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of
$500,000: (a) a “Reportable Event” described in Section 4043 of ERISA for which
the thirty (30) day notice requirement has not been waived by the PBGC, or
(b) the withdrawal of any Credit Party or any ERISA Affiliate from a Pension
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA, or (c) the termination of a Pension
Plan, the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination, under Section 4041 of
ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303 of ERISA, or (g) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or plan in endangered or
critical status with the meaning of Sections 430, 431 or 432 of the Code or
Sections 303, 304 or 305 of ERISA or (h) the partial or complete withdrawal of
any Credit Party or any ERISA Affiliate from a Multiemployer Plan if withdrawal
liability is asserted by such plan, or (i) any event or condition which results
in the reorganization or insolvency of a Multiemployer Plan under Sections 4241
or 4245 of ERISA, or (j) any event or condition which results in the termination
of a Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC
of proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA, or
(k) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or any ERISA Affiliate.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Transaction Costs” means all transaction fees, charges and other amounts
related to the Transactions and any Permitted Acquisitions (including, without
limitation, any financing fees, merger and acquisition fees, legal fees and
expenses, due diligence fees or any other fees and expenses in

 

26

--------------------------------------------------------------------------------


 

connection therewith), in each case to the extent paid within six (6) months of
the closing of the Credit Facility or such Permitted Acquisition, as applicable,
and approved by the Administrative Agent in its reasonable discretion.

 

“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness (other than Indebtedness permitted pursuant to Section 9.1) on the
Closing Date, (b) the initial Extensions of Credit, (c) the consummation of each
Real Property Acquisition, and (d) the payment of the Transaction Costs incurred
in connection with the foregoing.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July 2007, International Chamber of Commerce
Publication No. 600.

 

“United States” means the United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly-Owned Subsidiaries).

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

SECTION 1.2               Other Definitions and Provisions. With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”.

 

27

--------------------------------------------------------------------------------


 

SECTION 1.3               Accounting Terms. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with GAAP, applied on a consistent basis, as in effect
from time to time and in a manner consistent with that used in preparing the
audited financial statements required by Section 8.1(a), except as otherwise
specifically prescribed herein (including, without limitation, as prescribed by
Section 12.9). Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. If any Accounting Change occurs after the
Closing Date that results in any change in the calculation of any financial
covenant, standard, or terms, then Administrative Agent, Lenders, and Borrower
agree to enter into negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Change with the desired
result that the criteria for evaluating Borrower’s financial condition shall be
the same after such Accounting Change as if such Accounting Change had not
occurred. Until such time as such amendment shall have been executed and
delivered by Administrative Agent, the applicable Lenders, and Borrower, all
financial covenants, standards, and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Change had not occurred.

 

SECTION 1.4               UCC Terms. Terms defined in the UCC in effect on the
Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions. Subject to
the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.

 

SECTION 1.5               Rounding. Any financial ratios required to be
maintained pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

SECTION 1.6               References to Agreement and Laws. Unless otherwise
expressly provided herein, (a) any definition or reference to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual documents or instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law,
including, without limitation, the Code, ERISA, the Exchange Act, the PATRIOT
Act, the Securities Act of 1933, the UCC, the Investment Company Act of 1940,
the Interstate Commerce Act, the Trading with the Enemy Act of the United States
or any of the foreign assets control regulations of the United States Treasury
Department, shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Applicable Law.

 

SECTION 1.7               Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

SECTION 1.8               Letter of Credit Amounts. Unless otherwise specified,
all references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such

 

28

--------------------------------------------------------------------------------


 

Letter of Credit or (b) any amount which is drawn, reimbursed and no longer
available under such Letter of Credit).

 

SECTION 1.9               Guaranty Obligations. Unless otherwise specified, the
amount of any Guaranty Obligation shall be the lesser of the principal amount of
the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Guaranty Obligation.

 

SECTION 1.10             Covenant Compliance Generally. For purposes of
determining compliance under Sections 9.1, 9.2, 9.3, 9.5 and 9.6, any amount in
a currency other than Dollars will be converted to Dollars in a manner
consistent with that used in calculating Consolidated Net Income in the most
recent annual financial statements of the Borrower and its Subsidiaries
delivered pursuant to Section 8.1(a). Notwithstanding the foregoing, for
purposes of determining compliance with Sections 9.1, 9.2 and 9.3, with respect
to any amount of Indebtedness or Investment in a currency other than Dollars, no
breach of any basket contained in such sections shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

 

ARTICLE II
REVOLVING CREDIT FACILITY

 

SECTION 2.1               Revolving Credit Loans. Subject to the terms and
conditions of this Agreement and the other Loan Documents, and in reliance upon
the representations and warranties set forth in this Agreement and the other
Loan Documents, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans to the Borrower from time to time from the Closing Date through,
but not including, the Revolving Credit Maturity Date as requested by the
Borrower in accordance with the terms of Section 2.3; provided, that (a) the
Revolving Credit Outstandings shall not exceed the Revolving Credit Commitment
and (b) the Revolving Credit Exposure of any Revolving Credit Lender shall not
at any time exceed such Revolving Credit Lender’s Revolving Credit Commitment.
Each Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.

 

SECTION 2.2               Swingline Loans.

 

(a)           Availability. Subject to the terms and conditions of this
Agreement and the other Loan Documents, including, without limitation,
Section 6.2(e) of this Agreement, and in reliance upon the representations and
warranties set forth in this Agreement and the other Loan Documents, the
Swingline Lender may in its sole discretion make Swingline Loans to the Borrower
from time to time from the Closing Date through, but not including, the
Revolving Credit Maturity Date; provided, that (a) after giving effect to any
amount requested, the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment and (b) the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested), shall
not exceed the Swingline Commitment.

 

(b)           Refunding.

 

(i)            Swingline Loans shall be refunded by the Revolving Credit Lenders
on demand by the Swingline Lender (but no less frequently than weekly). Such
refundings shall be made by

 

29

--------------------------------------------------------------------------------


 

the Revolving Credit Lenders in accordance with their respective Revolving
Credit Commitment Percentages and shall thereafter be reflected as Revolving
Credit Loans of the Revolving Credit Lenders on the books and records of the
Administrative Agent. Each Revolving Credit Lender shall fund its respective
Revolving Credit Commitment Percentage of Revolving Credit Loans as required to
repay Swingline Loans outstanding to the Swingline Lender upon demand by the
Swingline Lender but in no event later than 2:00 p.m. on the next succeeding
Business Day after such demand is made. No Revolving Credit Lender’s obligation
to fund its respective Revolving Credit Commitment Percentage of a Swingline
Loan shall be affected by any other Revolving Credit Lender’s failure to fund
its Revolving Credit Commitment Percentage of a Swingline Loan, nor shall any
Revolving Credit Lender’s Revolving Credit Commitment Percentage be increased as
a result of any such failure of any other Revolving Credit Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan.

 

(ii)           The Borrower shall pay to the Swingline Lender on demand (but no
less frequently than weekly) the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. In
addition, the Borrower hereby authorizes the Administrative Agent to charge any
account maintained by the Borrower with the Swingline Lender (up to the amount
available therein) in order to immediately pay the Swingline Lender the amount
of such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. If any portion of any such amount paid to
the Swingline Lender shall be recovered by or on behalf of the Borrower from the
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Revolving Credit Lenders in accordance
with their respective Revolving Credit Commitment Percentages (unless the
amounts so recovered by or on behalf of the Borrower pertain to a Swingline Loan
extended after the occurrence and during the continuance of an Event of Default
of which the Administrative Agent has received notice in the manner required
pursuant to Section 11.3 and which such Event of Default has not been waived by
the Required Lenders or the Lenders, as applicable).

 

(iii)          Each Revolving Credit Lender acknowledges and agrees that its
obligation to refund Swingline Loans in accordance with the terms of this
Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article VI. Further, each Revolving Credit Lender agrees
and acknowledges that if prior to the refunding of any outstanding Swingline
Loans pursuant to this Section, one of the events described in
Section 10.1(i) or (j) shall have occurred, each Revolving Credit Lender will,
on the date the applicable Revolving Credit Loan would have been made, purchase
an undivided participating interest in the Swingline Loan to be refunded in an
amount equal to its Revolving Credit Commitment Percentage of the aggregate
amount of such Swingline Loan. Each Revolving Credit Lender will immediately
transfer to the Swingline Lender, in immediately available funds, the amount of
its participation and upon receipt thereof the Swingline Lender will deliver to
such Revolving Credit Lender a certificate evidencing such participation dated
the date of receipt of such funds and for such amount. Whenever, at any time
after the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded).

 

30

--------------------------------------------------------------------------------


 

(c)           Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, this Section 2.2 shall be subject to the terms and
conditions of Section 5.14 and Section 5.15.

 

SECTION 2.3               Procedure for Advances of Revolving Credit Loans and
Swingline Loans.

 

(a)           Requests for Borrowing. The Borrower shall give the Administrative
Agent irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than noon (i) on the same Business Day as each
Swingline Loan, (ii) at least one (1) Business Day before each Base Rate Loan
(other than a Swingline Loan), and (iii) at least three (3) Business Days before
each LIBOR Rate Loan, of its intention to borrow, specifying (A) the date of
such borrowing, which shall be a Business Day, (B) the amount of such borrowing,
which (x) with respect to Base Rate Loans (other than Swingline Loans), must be
in an aggregate principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof (provided, that any Base Rate Loan may be in an amount that is
equal to the entire unused balance of the total Commitments or that is required
to finance the amount of the reimbursement of a drawing under a Letter of Credit
as contemplated by Section 3.5), (y) with respect to LIBOR Rate Loans, must be
in an aggregate principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof, and (z) with respect to Swingline Loans, may be in any amount,
(C) whether such Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in
the case of a Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans
or Base Rate Loans, and (E) in the case of a LIBOR Rate Loan, the duration of
the Interest Period applicable thereto. A Notice of Borrowing received after
noon shall be deemed received on the next Business Day. The Administrative Agent
shall promptly notify the Revolving Credit Lenders of each Notice of Borrowing.

 

(b)           Disbursement of Revolving Credit and Swingline Loans. Not later
than 2:00 p.m. on the proposed borrowing date, (i) each Revolving Credit Lender
will make available to the Administrative Agent, for the account of the
Borrower, at the office of the Administrative Agent in funds immediately
available to the Administrative Agent, such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of the Revolving Credit Loans to be made on such
borrowing date and (ii) the Swingline Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
the Swingline Loans to be made on such borrowing date. The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form attached as
Exhibit C (a “Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent or as may be otherwise agreed upon by the Borrower and the
Administrative Agent from time to time. Subject to Section 5.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section to the
extent that any Revolving Credit Lender has not made available to the
Administrative Agent its Revolving Credit Commitment Percentage of such Loan.
Revolving Credit Loans to be made for the purpose of refunding Swingline Loans
shall be made by the Revolving Credit Lenders as provided in Section 2.2(b).

 

SECTION 2.4               Repayment and Prepayment of Revolving Credit and
Swingline Loans.

 

(a)           Repayment on Termination Date. The Borrower hereby agrees to repay
the outstanding principal amount of (i) all Revolving Credit Loans in full on
the Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance
with Section 2.2(b) (but, in any event, no later than the Revolving Credit
Maturity Date), together, in each case, with all accrued but unpaid interest
thereon.

 

(b)           Mandatory Prepayments. If at any time the Revolving Credit
Outstandings exceed the Revolving Credit Commitment, the Borrower agrees to
repay immediately upon notice from the

 

31

--------------------------------------------------------------------------------


 

Administrative Agent, by payment to the Administrative Agent for the account of
the Revolving Credit Lenders, Extensions of Credit in an amount equal to such
excess with each such repayment applied first, to the principal amount of
outstanding Swingline Loans, second to the principal amount of outstanding
Revolving Credit Loans and third, with respect to any Letters of Credit then
outstanding, a payment of Cash Collateral into a Cash Collateral account opened
by the Administrative Agent, for the benefit of the Revolving Credit Lenders, in
an amount equal to such excess (such Cash Collateral to be applied in accordance
with Section 10.2(b)).

 

(c)           Optional Prepayments. The Borrower may at any time and from time
to time prepay Revolving Credit Loans and Swingline Loans, in whole or in part,
with irrevocable prior written notice to the Administrative Agent substantially
in the form attached as Exhibit D (a “Notice of Prepayment”) given not later
than noon (i) at least one (1) Business Day before each Base Rate Loan (other
than a Swingline Loan), (ii) at least three (3) Business Days before each
LIBOR Rate Loan, and (iii) on the same Business Day as each Swingline Loan, in
each case specifying the date and amount of prepayment and whether the
prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Revolving Credit Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice. Partial prepayments shall be in an aggregate amount of $500,000 or a
whole multiple of $100,000 in excess thereof with respect to Base Rate Loans
(other than Swingline Loans) and $500,000 or a whole multiple of $100,000 in
excess thereof with respect to LIBOR Rate Loans, but no minimum amount will
apply with respect to partial prepayments of Swingline Loans. A Notice of
Prepayment received after noon shall be deemed received on the next Business
Day. Each such repayment shall be accompanied by any amount required to be paid
pursuant to Section 5.9 hereof. Notwithstanding the foregoing, any Notice of a
Prepayment delivered in connection with any refinancing of all of the Credit
Facility with the proceeds of such refinancing or of any incurrence of
Indebtedness, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence and may be revoked by the
Borrower in the event such refinancing is not consummated (provided that the
failure of such contingency shall not relieve the Borrower from its obligations
in respect thereof under Section 5.9).

 

(d)           [Reserved].

 

(e)           Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not
prepay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such prepayment is accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.

 

(f)            Hedge Agreements. No repayment or prepayment pursuant to this
Section shall affect any of the Borrower’s obligations under any Hedge
Agreement.

 

SECTION 2.5               Permanent Reduction of the Revolving Credit
Commitment.

 

(a)           Voluntary Reduction. The Borrower shall have the right at any time
and from time to time, upon at least three (3) Business Days’ prior written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) the entire Revolving Credit Commitment at any time or (ii) portions
of the Revolving Credit Commitment, from time to time, in an aggregate principal
amount not less than $5,000,000 or any whole multiple of $1,000,000 in excess
thereof. Any reduction of the Revolving Credit Commitment shall be applied to
the Revolving Credit Commitment of each Revolving Credit Lender according to its
Revolving Credit Commitment Percentage. All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitment shall be
paid on the effective date of such termination.

 

32

--------------------------------------------------------------------------------


 

(b)           Mandatory Reduction. If the Borrower, the Administrative Agent,
and one or more Lenders do not establish a secured term loan facility under this
Agreement before March 29, 2013 (which term loan facility (i) must be secured by
real property and improvements reasonably satisfactory to Administrative Agent,
and (ii) must provide, pursuant to documentation in form and substance
reasonably satisfactory to Administrative Agent, for one or more term loan
commitments to make one or more term loans in an aggregate original principal
amount of at least $10,000,000), then the Revolving Credit Commitment shall be
permanently reduced by $10,000,000 effective as of March 29, 2013.

 

(c)           [Reserved].

 

(d)           Corresponding Payment. Each permanent reduction permitted or
required pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Revolving Credit Loans, Swingline
Loans and L/C Obligations, as applicable, after such reduction to the Revolving
Credit Commitment as so reduced, and if the aggregate amount of all outstanding
Letters of Credit exceeds the Revolving Credit Commitment as so reduced, the
Borrower shall be required to deposit Cash Collateral in a Cash Collateral
account opened by the Administrative Agent in an amount equal to such excess.
Such Cash Collateral shall be applied in accordance with Section 10.2(b). Any
reduction of the Revolving Credit Commitment to zero shall be accompanied by
payment of all outstanding Revolving Credit Loans and Swingline Loans (and
furnishing of Cash Collateral satisfactory to the Administrative Agent for all
L/C Obligations) and shall result in the termination of the Revolving Credit
Commitment and the Swingline Commitment and the Revolving Credit Facility. If
the reduction of the Revolving Credit Commitment requires the repayment of any
LIBOR Rate Loan, such repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof.

 

SECTION 2.6               Termination of Revolving Credit Facility. The
Revolving Credit Facility and the Revolving Credit Commitments shall terminate
on the Revolving Credit Maturity Date.

 

ARTICLE III
LETTER OF CREDIT FACILITY

 

SECTION 3.1               L/C Commitment.

 

(a)           Availability. Subject to the terms and conditions of this
Agreement and the other Loan Documents, including, without limitation,
Section 6.2(e) of this Agreement, and in reliance upon the representations and
warranties set forth in this Agreement and the other Loan Documents and on the
agreements of the Revolving Credit Lenders set forth in Section 3.4(a), the
Issuing Lender agrees to issue standby letters of credit (which standby letters
of credit, together with the Existing Letters of Credit, constitute Letters of
Credit) for the account of the Borrower or any other Credit Party on any
Business Day from the Closing Date through but not including the twenty-fifth
(25th) day prior to the Revolving Credit Maturity Date in such form as may be
approved from time to time by the Issuing Lender; provided, that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (a) the L/C Obligations would exceed the L/C Commitment
or (b) the Revolving Credit Outstandings would exceed the Revolving Credit
Commitment. Each Letter of Credit shall (i) be denominated in Dollars, (ii) be a
standby letter of credit issued to support obligations of the Borrower or any of
its Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business, (iii) expire on a date no more than twelve (12) months after the date
of issuance or last renewal of such Letter of Credit (subject to automatic
renewal for additional one (1) year periods pursuant to the terms of the Letter
of Credit Application or other documentation acceptable to the Issuing Lender),
which date shall be no later than the twenty-fifth (25th) day prior to the
Revolving Credit Maturity Date and (iv) be subject to the Uniform Customs and/or
ISP98, as set forth in the Letter of Credit Application or as determined by the
Issuing Lender and, to the extent not inconsistent therewith, the laws of the
State of New York. The

 

33

--------------------------------------------------------------------------------


 

Issuing Lender shall not at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by, any Applicable Law.
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires. As of the Closing Date, each
of the Existing Letters of Credit shall constitute, for all purposes of this
Agreement and the other Loan Documents, a Letter of Credit issued and
outstanding hereunder.

 

(b)           Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, Article III shall be subject to the terms and
conditions of Section 5.14 and Section 5.15.

 

SECTION 3.2               Procedure for Issuance of Letters of Credit. The
Borrower may from time to time request that the Issuing Lender issue a Letter of
Credit by delivering to the Issuing Lender at the Administrative Agent’s Office
a Letter of Credit Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request. Upon receipt of any Letter of
Credit Application, the Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article VI, promptly issue the
Letter of Credit requested thereby (but in no event shall the Issuing Lender be
required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the Issuing Lender and the Borrower. The Issuing
Lender shall promptly furnish to the Borrower a copy of such Letter of Credit
and promptly notify each Revolving Credit Lender of the issuance and upon
request by any Revolving Credit Lender, furnish to such Revolving Credit Lender
a copy of such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.

 

SECTION 3.3               Commissions and Other Charges.

 

(a)           Letter of Credit Commissions. Subject to Section 5.15(a)(iii)(B),
the Borrower shall pay to the Administrative Agent, for the account of the
Issuing Lender and the L/C Participants, a letter of credit commission with
respect to each Letter of Credit in the amount equal to the daily amount
available to be drawn under such Letter of Credit times the Applicable Rate with
respect to Revolving Credit Loans that are LIBOR Rate Loans (determined on a per
annum basis). Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter, on the Revolving Credit Maturity Date and
thereafter on demand of the Administrative Agent. The Administrative Agent
shall, promptly following its receipt thereof, distribute to the Issuing Lender
and the L/C Participants all commissions received pursuant to this Section 3.3
in accordance with their respective Revolving Credit Commitment Percentages.

 

(b)           Issuance Fee. In addition to the foregoing commission, the
Borrower shall pay to the Administrative Agent, for the account of the Issuing
Lender, an issuance fee with respect to each Letter of Credit as set forth in
the Fee Letter. Such issuance fee shall be payable quarterly in arrears on the
last Business Day of each calendar quarter (commencing with the first such date
to occur after the issuance of such Letter of Credit), on the Revolving Credit
Maturity Date and thereafter on demand of the Administrative Agent.

 

(c)           Other Costs. In addition to the foregoing fees and commissions,
the Borrower shall pay or reimburse the Issuing Lender for such normal and
customary costs and expenses as are incurred or

 

34

--------------------------------------------------------------------------------


 

charged by the Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit.

 

SECTION 3.4               L/C Participations.

 

(a)           The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.

 

(b)           Upon becoming aware of any amount required to be paid by any
L/C Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of
any unreimbursed portion of any payment made by the Issuing Lender under any
Letter of Credit, the Issuing Lender shall notify each L/C Participant of the
amount and due date of such required payment and such L/C Participant shall pay
to the Issuing Lender the amount specified on the applicable due date. If any
such amount is paid to the Issuing Lender after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand, in addition to
such amount, the product of (i) such amount, times (ii) the daily average
Federal Funds Rate as determined by the Administrative Agent during the period
from and including the date such payment is due to the date on which such
payment is immediately available to the Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. A certificate of the Issuing Lender with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 2:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 2:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.

 

(c)           Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, the Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, the Issuing Lender will distribute to such
L/C Participant its pro rata share thereof; provided, that in the event that any
such payment received by the Issuing Lender shall be required to be returned by
the Issuing Lender, such L/C Participant shall return to the Issuing Lender the
portion thereof previously distributed by the Issuing Lender to it.

 

SECTION 3.5               Reimbursement Obligation of the Borrower. In the event
of any drawing under any Letter of Credit, the Borrower agrees to reimburse
(either with the proceeds of a Revolving Credit Loan as provided for in this
Section or with funds from other sources), in same day funds, the Issuing Lender
on each date on which the Issuing Lender notifies the Borrower of the date and
amount of a draft paid under any Letter of Credit for the amount of (a) such
draft so paid and (b) any amounts referred to in Section 3.3(c) incurred by the
Issuing Lender in connection with such payment. Unless the

 

35

--------------------------------------------------------------------------------


 

Borrower shall immediately notify the Issuing Lender that the Borrower intends
to reimburse the Issuing Lender for such drawing from other sources or funds,
the Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Revolving Credit Lenders make a
Revolving Credit Loan as a Base Rate Loan on such date in the amount of (a) such
draft so paid and (b) any amounts referred to in Section 3.3(c) incurred by the
Issuing Lender in connection with such payment, and the Revolving Credit Lenders
shall make a Revolving Credit Loan as a Base Rate Loan in such amount, the
proceeds of which shall be applied to reimburse the Issuing Lender for the
amount of the related drawing and costs and expenses. Each Revolving Credit
Lender acknowledges and agrees that its obligation to fund a Revolving Credit
Loan in accordance with this Section to reimburse the Issuing Lender for any
draft paid under a Letter of Credit is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article VI. If
the Borrower has elected to pay the amount of such drawing with funds from other
sources and shall fail to reimburse the Issuing Lender as provided above, the
unreimbursed amount of such drawing shall bear interest at the rate which would
be payable on any outstanding Base Rate Loans which were then overdue from the
date such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.

 

SECTION 3.6               Obligations Absolute. The Borrower’s obligations under
this Article III (including, without limitation, the Reimbursement Obligation)
shall be absolute and unconditional under any and all circumstances and
irrespective of any set off, counterclaim or defense to payment which the
Borrower may have or have had against the Issuing Lender or any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees that the Issuing
Lender and the L/C Participants shall not be responsible for, and the Borrower’s
Reimbursement Obligation under Section 3.5 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among the Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee. The Issuing Lender shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit, except for errors or omissions caused by the Issuing
Lender’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final nonappealable judgment. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender or any L/C Participant
to the Borrower. The responsibility of the Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are in conformity with such Letter of Credit.

 

SECTION 3.7               Effect of Letter of Credit Application. To the extent
that any provision of any Letter of Credit Application related to any Letter of
Credit is inconsistent with the provisions of this Article III, the provisions
of this Article III shall apply.

 

36

--------------------------------------------------------------------------------


 

ARTICLE IV
[RESERVED]

 

ARTICLE V
GENERAL LOAN PROVISIONS

 

SECTION 5.1               Interest.

 

(a)           Interest Rate Options. Subject to the provisions of this Section,
at the election of the Borrower, (i) Revolving Credit Loans shall bear interest
at (A) the Base Rate plus the Applicable Rate or (B) the LIBOR Rate plus the
Applicable Rate (provided that the LIBOR Rate shall not be available until three
(3) Business Days after the Closing Date unless the Borrower has delivered to
the Administrative Agent a letter in form and substance reasonably satisfactory
to the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement) and (ii) any Swingline Loan shall bear interest
at the Base Rate plus the Applicable Rate. The Borrower shall select the rate of
interest and Interest Period, if any, applicable to any Loan at the time a
Notice of Borrowing is given or at the time a Notice of Conversion/Continuation
is given pursuant to Section 5.2. Any Loan or any portion thereof as to which
the Borrower has not duly specified an interest rate as provided herein shall be
deemed a Base Rate Loan.

 

(b)           Interest Periods. In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 2.3 or 5.2, as
applicable, shall elect an interest period (each, an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be a period of one (1),
two (2), three (3), or six (6) months; provided that:

 

(i)            the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

 

(ii)           if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

 

(iii)          any Interest Period with respect to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

 

(iv)          no Interest Period shall extend beyond the Revolving Credit
Maturity Date, and Interest Periods shall be selected by the Borrower so as to
permit the Borrower to make mandatory reductions of the Revolving Credit
Commitment pursuant to Section 2.5(b); and

 

(v)           there shall be no more than eight (8) Interest Periods in effect
at any time.

 

(c)           Default Rate. Subject to Section 10.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under
Section 10.1(a), (b), (j) or (k), or (ii) at the election of the Required
Lenders, upon the occurrence and during the continuance of any other Event of
Default, (A) the Borrower shall no longer have the option to request LIBOR Rate
Loans, Swingline Loans or Letters of

 

37

--------------------------------------------------------------------------------


 

Credit, (B) all outstanding LIBOR Rate Loans shall bear interest at a rate per
annum of two percent (2%) in excess of the rate (including the Applicable Rate)
then applicable to LIBOR Rate Loans until the end of the applicable Interest
Period and thereafter at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Rate) then applicable to Base Rate Loans, (C) all
outstanding Base Rate Loans and other Obligations arising hereunder or under any
other Loan Document shall bear interest at a rate per annum equal to two percent
(2%) in excess of the rate (including the Applicable Rate) then applicable to
Base Rate Loans or such other Obligations arising hereunder or under any other
Loan Document and (D) all accrued and unpaid interest shall be due and payable
on demand of the Administrative Agent. Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any act or law pertaining to insolvency or
debtor relief, whether state, federal or foreign.

 

(d)           Interest Payment and Computation. Interest on each Base Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
quarter (commencing December 31, 2012); and interest on each LIBOR Rate Loan
shall be due and payable on the last day of each Interest Period applicable
thereto, and if such Interest Period extends over three (3) months, at the end
of each three (3) month interval during such Interest Period. All computations
of interest for Base Rate Loans when the Base Rate is determined by the Prime
Rate shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest
provided hereunder shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365/366-day year).

 

(e)           Maximum Rate. In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto. In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations on a
pro rata basis. It is the intent hereof that the Borrower not pay or contract to
pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrower under Applicable Law.

 

SECTION 5.2               Notice and Manner of Conversion or Continuation of
Loans. Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time all or
any portion of any outstanding Base Rate Loans (other than Swingline Loans) in a
principal amount equal to $500,000 or any whole multiple of $100,000 in excess
thereof into one or more LIBOR Rate Loans and (b) upon the expiration of any
Interest Period, (i) convert all or any part of its outstanding LIBOR Rate Loans
in a principal amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof into Base Rate Loans (other than Swingline Loans) or
(ii) continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower
desires to convert or continue Loans as provided above, the Borrower shall give
the Administrative Agent irrevocable prior written notice in the form attached
as Exhibit E (a “Notice of Conversion/Continuation”) not later than noon three
(3) Business Days before the day on which a proposed conversion or continuation
of such Loan is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued

 

38

--------------------------------------------------------------------------------


 

LIBOR Rate Loan. The Administrative Agent shall promptly notify the affected
Lenders of such Notice of Conversion/Continuation.

 

SECTION 5.3               Fees.

 

(a)           Commitment Fee. Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Rate on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any). The Commitment Fee
shall be payable in arrears on the last Business Day of each calendar quarter
during the term of this Agreement (commencing December 31, 2012), and ending on
the date upon which all Obligations (other than contingent indemnification
obligations not then due) arising under the Revolving Credit Facility shall have
been indefeasibly and irrevocably paid and satisfied in full, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Revolving Credit Commitment has been terminated. The Commitment Fee shall be
distributed by the Administrative Agent to the Revolving Credit Lenders (other
than any Defaulting Lender) pro rata in accordance with such Revolving Credit
Lenders’ respective Revolving Credit Commitment Percentages.

 

(b)           [Reserved].

 

(c)           Other Fees. The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. The Borrower shall pay to the Lenders
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified.

 

SECTION 5.4               Manner of Payment.

 

(a)           Sharing of Payments. Each payment by the Borrower on account of
the principal of or interest on the Loans or of any fee, commission or other
amounts (including the Reimbursement Obligation) payable to the Lenders under
this Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after
2:00 p.m. shall be deemed to have been made on the next succeeding Business Day
for all purposes. Upon receipt by the Administrative Agent of each such payment,
the Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of the Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to Section 5.1(b)(ii), if any payment under this Agreement shall be
specified to be made upon a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business

 

39

--------------------------------------------------------------------------------


 

Day and such extension of time shall in such case be included in computing any
interest if payable along with such payment.

 

(b)           Defaulting Lenders. Notwithstanding the foregoing clause (a), if
there exists a Defaulting Lender each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 5.15(a)(ii).

 

SECTION 5.5               Evidence of Indebtedness.

 

(a)           Extensions of Credit. The Extensions of Credit made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

 

(b)           Participations. In addition to the accounts and records referred
to in subsection (a), each Revolving Credit Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Revolving Credit Lender of
participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Revolving Credit Lender in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.

 

SECTION 5.6               Sharing of Payments by Lenders. If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations (other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3)
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and

 

(ii)           the provisions of this paragraph shall not be construed to apply
to (A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender),

 

40

--------------------------------------------------------------------------------


 

(B) the application of Cash Collateral provided for in Section 5.14 or (C) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Swingline Loans and
Letters of Credit to any assignee or participant, other than to the Borrower or
any of its Subsidiaries or Affiliates (as to which the provisions of this
paragraph shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

SECTION 5.7               Administrative Agent’s Clawback.

 

(a)           Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender (i) in the
case of Base Rate Loans, not later than noon on the date of any proposed
borrowing and (ii) otherwise, prior to the proposed date of any borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with
Sections 2.3(b) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the daily average Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(B) in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(b)           Payments by the Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders, the Issuing Lender or the Swingline Lender hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
the Issuing Lender or the Swingline Lender, as the case may be, the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders, the Issuing Lender or the Swingline Lender, as the case maybe,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, Issuing Lender or the Swingline Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, as the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(c)           Nature of Obligations of Lenders Regarding Extensions of Credit.
The obligations of the Lenders under this Agreement to make the Loans and issue
or participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment

 

41

--------------------------------------------------------------------------------


 

Percentage of any Loan requested by the Borrower shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.

 

SECTION 5.8                                             Changed Circumstances.

 

(a)                                 Circumstances Affecting LIBOR Rate
Availability. In connection with any request for a LIBOR Rate Loan or a
conversion to or continuation thereof, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank Eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the Borrower. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, the obligation of
the Lenders to make LIBOR Rate Loans and the right of the Borrower to convert
any Loan to or continue any Loan as a LIBOR Rate Loan shall be suspended, and
(i) in the case of LIBOR Rate Loans, the Borrower shall either (A) repay in full
(or cause to be repaid in full) the then outstanding principal amount of each
such LIBOR Rate Loan together with accrued interest thereon (subject to
Section 5.1(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan; or (B) convert the then outstanding principal amount of
each such LIBOR Rate Loan to a Base Rate Loan as of the last day of such
Interest Period.

 

(b)                                 Laws Affecting LIBOR Rate Availability. If,
after the date hereof, the introduction of, or any change in, any Applicable Law
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any of the Lenders
(or any of their respective Lending Offices) with any request or directive
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, shall make it unlawful or impossible for any
of the Lenders (or any of their respective Lending Offices) to honor its
obligations hereunder to make or maintain any LIBOR Rate Loan, such Lender shall
promptly give notice thereof to the Administrative Agent and the Administrative
Agent shall promptly give notice to the Borrower and the other Lenders.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, (i) the obligations of the Lenders to make
LIBOR Rate Loans, and the right of the Borrower to convert any Loan to a
LIBOR Rate Loan or continue any Loan as a LIBOR Rate Loan shall be suspended and
thereafter the Borrower may select only Base Rate Loans and (iii) if any of the
Lenders may not lawfully continue to maintain a LIBOR Rate Loan to the end of
the then current Interest Period applicable thereto, the applicable Loan shall
immediately be converted to a Base Rate Loan for the remainder of such Interest
Period.

 

SECTION 5.9                                             Indemnity. The Borrower
hereby indemnifies each of the Lenders against any loss or expense (including
any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain a LIBOR Rate Loan or from fees payable to terminate
the deposits from which such funds were obtained) which may arise or be
attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with a LIBOR Rate Loan, (b) due to any failure of the
Borrower to borrow, continue or convert on a date

 

42

--------------------------------------------------------------------------------


 

specified therefor in a Notice of Borrowing or Notice of Conversion/Continuation
or (c) due to any payment, prepayment or conversion of any LIBOR Rate Loan on a
date other than the last day of the Interest Period therefor. The amount of such
loss or expense shall be determined, in the applicable Lender’s sole discretion,
based upon the assumption that such Lender funded its Commitment Percentage of
the LIBOR Rate Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical. A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender (including the
calculation in reasonable detail of such amount or amounts and the assumptions
on which such calculation was based) shall be forwarded to the Borrower through
the Administrative Agent and shall be conclusively presumed to be correct save
for manifest error.

 

SECTION 5.10                                      Increased Costs.

 

(a)                                 Increased Costs Generally. If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or advances,
loans or other credit extended or participated in by, any Lender (except any
reserve requirement reflected in the LIBOR Rate) or the Issuing Lender;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the Issuing Lender
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or LIBOR Rate Loans made by such Lender or any
Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, the Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, the
Issuing Lender or other Recipient, the Borrower shall promptly pay to any such
Lender, the Issuing Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Lender
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)                                 Capital Requirements. If any Lender or the
Issuing Lender determines that any Change in Law affecting such Lender or the
Issuing Lender or any lending office of such Lender or such Lender’s or the
Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or the Issuing Lender’s capital or on the capital of such Lender’s
or the Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Revolving Credit Commitment of such Lender or the Loans made by,
or participations in Letters of Credit or Swingline Loans held by, such Lender,
or the Letters of Credit issued by the Issuing Lender, to a level below that
which such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then from time to time upon written request of such

 

43

--------------------------------------------------------------------------------


 

Lender or such Issuing Lender the Borrower shall promptly pay to such Lender or
the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement. A
certificate of a Lender, the Issuing Lender or such other Recipient setting
forth the amount or amounts necessary to compensate such Lender, the Issuing
Lender, such other Recipient or any of their respective holding companies, as
the case may be, as specified in clause (a) or (b) of this Section (including,
in reasonable detail, the basis for determining such amount or amounts, the
calculation of such amount or amounts, and the assumptions on which that
calculation is based) and delivered to the Borrower, shall be conclusive absent
manifest error. The Borrower shall pay such Lender, the Issuing Lender or such
other Recipient, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)                                 Delay in Requests. Failure or delay on the
part of any Lender, the Issuing Lender or such other Recipient to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s, the Issuing Lender’s or such other Recipient’s right to demand such
compensation; provided that the Borrower shall not be required to compensate any
Lender, the Issuing Lender or any other Recipient pursuant to this Section for
any increased costs incurred or reductions suffered more than six (6) months
prior to the date that such Lender, the Issuing Lender or such other Recipient,
as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions, and of such Lender’s, the Issuing Lender’s
or such other Recipient’s intention to claim compensation therefor (except that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

SECTION 5.11                                      Taxes.

 

(a)                                 Defined Terms. For purposes of this
Section 5.11, the term “Lender” includes the Issuing Lender and the term
“Applicable Law” includes FATCA.

 

(b)                                 Payments Free of Taxes. Any and all payments
by or on account of any obligation of the Borrower under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that, after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section), the applicable Recipient receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

 

(c)                                  Payment of Other Taxes by the Borrower. The
Borrower shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrower. The
Borrower shall indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to

 

44

--------------------------------------------------------------------------------


 

the amount of such payment or liability delivered to the Borrower by a Recipient
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Recipient, shall be conclusive absent manifest
error.

 

(e)                                  Indemnification by the Lenders. Each Lender
shall severally indemnify the Administrative Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.10(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (e).

 

(f)                                   Evidence of Payments. As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section 5.11, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person:

 

(A)                               Any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the

 

45

--------------------------------------------------------------------------------


 

Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from United States federal backup
withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

46

--------------------------------------------------------------------------------


 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to United States federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds. If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 5.11 (including by the payment of additional amounts pursuant to this
Section 5.11), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this clause (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this clause (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this clause (h) the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                                     Survival. Each party’s obligations under
this Section 5.11 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

SECTION 5.12                                      Mitigation Obligations;
Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office.
If any Lender requests compensation under Section 5.10, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.11,
then such Lender shall, at the request of the Borrower, use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment

 

47

--------------------------------------------------------------------------------


 

(i) would eliminate or reduce amounts payable pursuant to Section 5.10 or
Section 5.11, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 Replacement of Lenders. If any Lender
requests compensation under Section 5.10, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.11, and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 5.12(a), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 12.10), all of its interests, rights (other than its existing rights to
payments pursuant to Section 5.10 or Section 5.11) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 12.10;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
Letters of Credit, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 5.9) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 5.10 or payments required to be made
pursuant to Section 5.11, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
Applicable Law; and

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 5.13                                      Incremental Loans.

 

(a)                                 At any time, the Borrower may by written
notice to the Administrative Agent elect to request the establishment of one or
more increases in the Revolving Credit Commitments (any such increase, an
“Incremental Revolving Credit Commitment”) to make revolving credit loans under
the Revolving Credit Facility (any such increase, an “Incremental Revolving
Credit Increase”); provided that (1) the total aggregate principal amount for
all such Incremental Revolving Credit Commitments shall not (as of any date of
incurrence thereof) exceed $10,000,000 and (2) the total aggregate amount for
each Incremental Revolving Credit Commitment (and the Incremental Revolving
Credit Increase made thereunder) shall not be less than a minimum principal
amount of $5,000,000 or, if less, the remaining amount permitted pursuant to the
foregoing clause (1). Each such notice shall specify the date (each, an

 

48

--------------------------------------------------------------------------------


 

“Increased Amount Date”) on which the Borrower proposes that any Incremental
Revolving Credit Commitment shall be effective, which shall be a date not less
than ten (10) Business Days after the date on which such notice is delivered to
Administrative Agent. The Borrower may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Person reasonably satisfactory
to the Administrative Agent, to provide an Incremental Revolving Credit
Commitment (any such Person, an “Incremental Lender”). Any proposed Incremental
Lender offered or approached to provide all or a portion of any Incremental
Revolving Credit Commitment may elect or decline, in its sole discretion, to
provide such Incremental Revolving Credit Commitment. Any Incremental Revolving
Credit Commitment shall become effective as of such Increased Amount Date;
provided that:

 

(A)                               no Default or Event of Default shall exist on
such Increased Amount Date before or after giving effect to (1) any Incremental
Revolving Credit Commitment, (2) the making of any Incremental Revolving Credit
Increases pursuant thereto and (3) any Permitted Acquisition consummated in
connection therewith;

 

(B)                               the Administrative Agent and the Lenders shall
have received from the Borrower an Officer’s Compliance Certificate
demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the (1) Borrower is in compliance with the financial
covenants set forth in Section 9.15 and (2) Consolidated Total Leverage Ratio
will be at least 0.25 to 1.00 less than the maximum Consolidated Total Leverage
Ratio in effect as of the Increase Amount Date pursuant to Section 9.15(a), in
each case based on the financial statements most recently delivered pursuant to
Section 8.1(a) or 8.1(b), as applicable, both before and after giving effect (on
a Pro Forma Basis) to (x) any Incremental Revolving Credit Commitment, (y) the
making of any Incremental Revolving Credit Increases pursuant thereto (with any
Incremental Revolving Credit Commitment being deemed to be fully funded) and
(z) any Permitted Acquisition consummated in connection therewith;

 

(C)                               each of the representations and warranties
contained in Article VII shall be true and correct in all material respects,
except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true, correct and complete in all respects,
on such Increased Amount Date with the same effect as if made on and as of such
date (except for any such representation and warranty that by its terms is made
only as of an earlier date, which representation and warranty shall remain true
and correct as of such earlier date);

 

(D)                               the proceeds of any Incremental Revolving
Credit Increases shall be used for general corporate purposes of the Borrower
and its Subsidiaries (including Permitted Acquisitions);

 

(E)                                each Incremental Revolving Credit Commitment
(and the Incremental Revolving Credit Increases made thereunder) shall
constitute Obligations of the Borrower and shall be secured and guaranteed with
the other Extensions of Credit on a pari passu basis;

 

(F)                                 in the case of each Incremental Revolving
Credit Increase (the terms of which shall be set forth in the relevant Lender
Joinder Agreement):

 

(x)                                 such Incremental Revolving Credit Increase
shall mature on the Revolving Credit Maturity Date, shall bear interest and be
entitled to fees, in

 

49

--------------------------------------------------------------------------------


 

each case at the rate applicable to the Revolving Credit Loans, and shall be
subject to the same terms and conditions as the Revolving Credit Loans;

 

(y)                                 the outstanding Revolving Credit Loans and
Revolving Credit Commitment Percentages of Swingline Loans and L/C Obligations
will be reallocated by the Administrative Agent on the applicable Increased
Amount Date among the Revolving Credit Lenders (including the Incremental
Lenders providing such Incremental Revolving Credit Increase) in accordance with
their revised Revolving Credit Commitment Percentages (and the Revolving Credit
Lenders (including the Incremental Lenders providing such Incremental Revolving
Credit Increase) agree to make all payments and adjustments necessary to effect
such reallocation and the Borrower shall pay any and all costs required pursuant
to Section 5.9 in connection with such reallocation as if such reallocation were
a repayment); and

 

(z)                                  except as provided above, all of the other
terms and conditions applicable to such Incremental Revolving Credit Increase
shall, except to the extent otherwise provided in this Section 5.13, be
identical to the terms and conditions applicable to the Revolving Credit
Facility;

 

(G)                               any Incremental Lender with an Incremental
Revolving Credit Increase shall be entitled to the same voting rights as the
existing Revolving Credit Lenders under the Revolving Credit Facility and any
Extensions of Credit made in connection with each Incremental Revolving Credit
Increase shall receive proceeds of prepayments on the same basis as the other
Revolving Credit Loans made hereunder;

 

(H)                              such Incremental Revolving Credit Commitments
shall be effected pursuant to one or more Lender Joinder Agreements executed and
delivered by the Borrower, the Administrative Agent and the applicable
Incremental Lenders (which Lender Joinder Agreement may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 5.13); and

 

(I)                                   the Borrower shall deliver or cause to be
delivered any customary legal opinions or other documents (including, without
limitation, a resolution duly adopted by the board of directors (or equivalent
governing body) of each Credit Party authorizing such Incremental Revolving
Credit Agreement and/or Incremental Revolving Credit Commitment) reasonably
requested by Administrative Agent in connection with any such transaction.

 

(b)                                 The Incremental Lenders shall be included in
any determination of the Required Lenders or Required Revolving Credit Lenders,
as applicable, and, unless otherwise agreed, the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.

 

(c)                                  On any Increased Amount Date on which any
Incremental Revolving Credit Increase becomes effective, subject to the
foregoing terms and conditions, each Incremental Lender with an Incremental
Revolving Credit Commitment shall become a Revolving Credit Lender hereunder
with respect to such Incremental Revolving Credit Commitment.

 

50

--------------------------------------------------------------------------------


 

SECTION 5.14                                      Cash Collateral. At any time
that there shall exist a Defaulting Lender, within one Business Day following
the written request of the Administrative Agent, the Issuing Lender or the
Swingline Lender (with a copy to the Administrative Agent), the Borrower shall
Cash Collateralize the Fronting Exposure of the Issuing Lender and/or the
Swingline Lender, as applicable, with respect to such Defaulting Lender
(determined after giving effect to Section 5.15(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

 

(a)                                 Grant of Security Interest. The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Administrative Agent, for the benefit of the Issuing Lender
and the Swingline Lender, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lender’s
obligation to fund participations in respect of L/C Obligations and Swingline
Loans, to be applied pursuant to subsection (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent, the Issuing Lender and
the Swingline Lender as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(b)                                 Application. Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under this
Section 5.14 or Section 5.15 in respect of Letters of Credit and Swingline Loans
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations and Swingline Loans
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

(c)                                  Termination of Requirement. Cash Collateral
(or the appropriate portion thereof) provided to reduce the Fronting Exposure of
the Issuing Lender and/or the Swingline Lender, as applicable, shall no longer
be required to be held as Cash Collateral pursuant to this Section 5.14
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent, the Issuing Lender and the
Swingline Lender that there exists excess Cash Collateral; provided that,
subject to Section 5.15, the Person providing Cash Collateral, the Issuing
Lender and the Swingline Lender may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations; and provided
further that to the extent that such Cash Collateral was provided by the
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

SECTION 5.15                                      Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(i)                                     Waivers and Amendments. Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders and Section 12.2.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article X or otherwise) or received by

 

51

--------------------------------------------------------------------------------


 

the Administrative Agent from a Defaulting Lender pursuant to Section 12.4 shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
and the Swingline Lender hereunder; third, to Cash Collateralize the Fronting
Exposure of the Issuing Lender and the Swingline Lender with respect to such
Defaulting Lender in accordance with Section 5.14; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan or funded participation in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (A) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans and funded participations under this Agreement and
(B) Cash Collateralize the Issuing Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit and
Swingline Loans issued under this Agreement, in accordance with Section 5.14;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lender or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive letter of credit commissions pursuant to Section 3.3 for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Revolving Credit Commitment Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 5.14.

 

52

--------------------------------------------------------------------------------


 

(C)                               With respect to any Commitment Fee or letter
of credit commission not required to be paid to any Defaulting Lender pursuant
to clause (A) or (B) above, the Borrower shall (1) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (2) pay to each Issuing Lender and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (3) not be required to pay the
remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure. All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (calculated without regard to such Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that (x) the conditions set
forth in Section 6.2 are satisfied at the time of such reallocation (and, unless
the Borrower shall have otherwise notified the Administrative Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans. If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lender’s Fronting Exposure and (y) second,
Cash Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 5.14.

 

(b)                                 Defaulting Lender Cure. If the Borrower, the
Administrative Agent, the Issuing Lender and the Swingline Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), such Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Credit
Facility (without giving effect to Section 5.15(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

53

--------------------------------------------------------------------------------


 

ARTICLE VI
CONDITIONS OF CLOSING AND BORROWING

 

SECTION 6.1                                             Conditions to Closing
and Initial Extensions of Credit. The obligation of the Lenders to close this
Agreement and to make the initial Loans or issue or participate in the initial
Letters of Credit, if any, is subject to the satisfaction of each of the
following conditions:

 

(a)                                 Executed Loan Documents. This Agreement, a
Revolving Credit Note in favor of each Revolving Credit Lender requesting a
Revolving Credit Note, a Swingline Note in favor of the Swingline Lender (if
requested thereby), and the Security Documents (including Mortgages, but only
with respect to the Specified Real Property marked in Schedule 1.1B as requiring
a Mortgage on the Closing Date), together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder.

 

(b)                                 Closing Certificates; Etc. The
Administrative Agent shall have received each of the following in form and
substance reasonably satisfactory to the Administrative Agent:

 

(i)                                     Officer’s Certificate. A certificate
from a Responsible Officer of the Borrower to the effect that (A) all
representations and warranties of the Credit Parties contained in this Agreement
and the other Loan Documents are true, correct and complete in all material
respects (except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true, correct and complete in all
respects); (B) none of the Credit Parties is in violation of any of the
covenants contained in this Agreement and the other Loan Documents; (C) after
giving effect to the Transactions, no Default or Event of Default has occurred
and is continuing; (D) since December 31, 2011, no event has occurred or
condition arisen, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect; and (E) each of the
Credit Parties, as applicable, has satisfied each of the conditions set forth in
Section 6.1 and Section 6.2.

 

(ii)                                  Certificate of Secretary of each Credit
Party. A certificate of a Responsible Officer of each Credit Party certifying as
to the incumbency and genuineness of the signature of each officer of such
Credit Party executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (A) the articles or
certificate of incorporation or formation (or equivalent), as applicable, of
such Credit Party and all amendments thereto, certified as of a recent date by
the appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, (B) the bylaws or
other governing document of such Credit Party as in effect on the Closing Date,
(C) resolutions duly adopted by the board of directors (or other governing body)
of such Credit Party authorizing and approving the transactions contemplated
hereunder and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party, and (D) each certificate required
to be delivered pursuant to Section 6.1(b)(iii).

 

(iii)                               Certificates of Good Standing. Certificates
as of a recent date of the good standing of each Credit Party under the laws of
its jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, and, to the extent requested by the Administrative Agent, each other
jurisdiction where such Credit Party is qualified to do business and, to the
extent available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Credit Party has filed required tax returns
and owes no delinquent taxes.

 

54

--------------------------------------------------------------------------------


 

(iv)                              Opinions of Counsel. Favorable opinions of
counsel to the Credit Parties addressed to the Administrative Agent and the
Lenders with respect to the Credit Parties, the Loan Documents and such other
matters as the Lenders shall request (which such opinions shall expressly permit
reliance by permitted successors and assigns of the addressees thereof).

 

(v)                                 ALLY Documents. Copies of each of the ALLY
Documents, together with a certificate of a Responsible Officer of the Borrower
certifying each such document as being a true, correct, and complete copy
thereof.

 

(c)                                  Personal Property Collateral.

 

(i)                                     Filings and Recordings. The
Administrative Agent shall have received all filings and recordations that are
necessary to perfect the security interests of the Administrative Agent, on
behalf of the Secured Parties, in the Collateral and the Administrative Agent
shall have received evidence reasonably satisfactory to the Administrative Agent
that upon such filings and recordations such security interests constitute valid
and perfected first priority Liens thereon (subject to Permitted Liens).

 

(ii)                                  Pledged Collateral. The Administrative
Agent shall have received (A) original stock certificates or other certificates
evidencing the Capital Stock pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated endorsement
for each such promissory note duly executed in blank by the holder thereof.

 

(iii)                               Lien Search. The Administrative Agent shall
have received the results of a Lien search (including a search as to judgments,
pending litigation, bankruptcy, tax and intellectual property matters), in form
and substance reasonably satisfactory thereto, made against the Credit Parties
under the Uniform Commercial Code (or applicable judicial docket) as in effect
in each jurisdiction in which filings or recordations under the Uniform
Commercial Code should be made to evidence or perfect security interests in all
assets of such Credit Party, indicating among other things that the assets of
each such Credit Party are free and clear of any Lien (except for Permitted
Liens).

 

(iv)                              Hazard and Liability Insurance. The
Administrative Agent shall have received, in each case in form and substance
reasonably satisfactory to the Administrative Agent, evidence of property
hazard, business interruption and liability insurance covering each Credit
Party, evidence of payment of all insurance premiums for the current policy year
of each policy (with appropriate endorsements naming the Administrative Agent as
lender’s loss payee (and mortgagee, as applicable) on all policies for property
hazard insurance and as additional insured on all policies for liability
insurance), and if requested by the Administrative Agent, copies of such
insurance policies.

 

(v)                                 Other Collateral Documentation. The
Administrative Agent shall have received any documents reasonably requested
thereby or as required by the terms of the Security Documents to evidence its
security interest in the Collateral (including, without limitation, any landlord
waivers or collateral access agreements, filings evidencing a security interest
in any intellectual property included in the Collateral, notices and assignments
of claims required under Applicable Laws, bailee or warehouseman letters or
filings with the FCC or any other applicable Governmental Authority).

 

55

--------------------------------------------------------------------------------


 

(d)                                 Real Property Collateral.

 

(i)                                     Title Insurance. The Administrative
Agent shall have received a marked-up commitment for a policy of title
insurance, insuring the Secured Parties’ first priority Liens and showing no
Liens prior to the Secured Parties’ Liens other than for ad valorem taxes not
yet due and payable, with title insurance companies acceptable to the
Administrative Agent, on each property subject to a Mortgage. For the avoidance
of doubt, only the Specified Real Property marked in Schedule 1.1B as requiring
a Mortgage on the Closing Date will be required to be subject to a Mortgage on
the Closing Date (including in connection with the consummation of the
Transactions).

 

(ii)                                  Title Exceptions. The Administrative Agent
shall have received copies of all recorded documents creating exceptions to the
title policy referred to in Section 6.1(d)(i).

 

(iii)                               Matters Relating to Flood Hazard Properties.
The Administrative Agent shall have received a certification from the National
Research Center, or any successor agency thereto, regarding each parcel of real
property subject to a Mortgage.

 

(iv)                              Surveys. The Administrative Agent shall have
received copies of as-built surveys of a recent date not more than thirty (30)
days prior to the Closing Date of each parcel of real property subject to a
Mortgage certified as of a recent date by a registered engineer or land
surveyor. Each such survey shall be accompanied by an affidavit of an authorized
signatory of the owner of such property stating that there have been no
improvements or encroachments to the property since the date of the respective
survey such that the existing survey is no longer accurate. Such survey shall
show the area of such property, all boundaries of the land with courses and
distances indicated, including chord bearings and arc and chord distances for
all curves, and shall show dimensions and locations of all easements, private
drives, roadways, and other facts materially affecting such property, and shall
show such other details as the Administrative Agent may reasonably request,
including, without limitation, any encroachment (and the extent thereof in feet
and inches) onto the property or by any of the improvements on the property upon
adjoining land or upon any easement burdening the property; any improvements, to
the extent constructed, and the relation of the improvements by distances to the
boundaries of the property, to any easements burdening the property, and to the
established building lines and the street lines; and if improvements are
existing, (A) a statement of the number of each type of parking space required
by Applicable Laws, ordinances, orders, rules, regulations, restrictive
covenants and easements affecting the improvement, and the number of each such
type of parking space provided, and (B) the locations of all utilities serving
the improvement.

 

(v)                                 Environmental Assessments. The
Administrative Agent shall have received a Phase I environmental assessment and
such other environmental report reasonably requested by the Administrative Agent
regarding each parcel of real property subject to a Mortgage by an environmental
engineering firm acceptable to the Administrative Agent showing no environmental
conditions in violation of Environmental Laws or liabilities under Environmental
Laws, either of which could reasonably be expected to have a Material Adverse
Effect.

 

(vi)                              [Reserved].

 

(vii)                           Other Real Property Information. The
Administrative Agent shall have received such other certificates, documents and
information as are reasonably requested by the Lenders, including, without
limitation, landlord agreements/waivers, engineering and structural reports,

 

56

--------------------------------------------------------------------------------


 

permanent certificates of occupancy and evidence of zoning compliance, each in
form and substance reasonably satisfactory to the Administrative Agent.

 

(e)                                  Consents; Defaults.

 

(i)                                     Governmental and Third Party Approvals.
The Credit Parties shall have received all material governmental, shareholder
and third party consents and approvals necessary (or any other material consents
as determined in the reasonable discretion of the Administrative Agent) in
connection with the Transactions and the other transactions contemplated by this
Agreement and the other Loan Documents and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.

 

(ii)                                  No Injunction, Etc. No action, proceeding,
investigation, regulation or legislation shall have been instituted, threatened
or proposed before any Governmental Authority to enjoin, restrain, or prohibit,
or to obtain substantial damages in respect of, or which is related to or arises
out of this Agreement or the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby or any other Transaction, or which,
in the Administrative Agent’s sole discretion, would make it inadvisable to
consummate the transactions contemplated by this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby or thereby
or any other Transaction.

 

(f)                                   Financial Matters.

 

(i)                                     Financial Statements. The Administrative
Agent shall have received (A) the audited Consolidated balance sheet of the
Borrower and its Subsidiaries as of December 31, 2011, and the related audited
statements of income and retained earnings and cash flows for the Fiscal Year
then ended and (B) unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries as of October 27, 2012, and related unaudited interim statements of
income and retained earnings.

 

(ii)                                  [Reserved].

 

(iii)                               [Reserved].

 

(iv)                              Financial Condition/Solvency Certificate. The
Borrower shall have delivered to the Administrative Agent a certificate, in form
and substance satisfactory to the Administrative Agent, and certified as
accurate by the chief financial officer of the Borrower, that (A) after giving
effect to the Transactions, each Credit Party and each Subsidiary thereof is
each Solvent, (B) attached thereto are calculations evidencing compliance on a
Pro Forma Basis after giving effect to the Transactions with the covenants
contained in Section 9.15, (C) the financial projections previously delivered to
the Administrative Agent represent the good faith estimates (utilizing
reasonable assumptions) of the financial condition and operations of the
Borrower and its Subsidiaries.

 

(v)                                 [Reserved].

 

57

--------------------------------------------------------------------------------


 

(vi)                              Payment at Closing. The Borrower shall have
paid (A) to the Administrative Agent, the Arranger and the Lenders the fees set
forth or referenced in Section 5.3 and any other accrued and unpaid fees or
commissions due hereunder, (B) all fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent) and
(C) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.

 

(g)                                  [Reserved].

 

(h)                                 Miscellaneous.

 

(i)                                     Notice of Borrowing. The Administrative
Agent shall have received a Notice of Borrowing from the Borrower in accordance
with Section 2.3(a), and a Notice of Account Designation specifying the account
or accounts to which the proceeds of any Loans made on or after the Closing Date
are to be disbursed.

 

(ii)                                  Due Diligence. The Administrative Agent
shall have completed, to its satisfaction, all legal, tax, environmental,
business and other due diligence with respect to the business, assets,
liabilities, operations and condition (financial or otherwise) of the Borrower
and its Subsidiaries in scope and determination satisfactory to the
Administrative Agent in its sole discretion.

 

(iii)                               Existing Indebtedness. All existing
Indebtedness of the Borrower and its Subsidiaries (including Indebtedness under
the Existing Credit Agreement but excluding Indebtedness permitted pursuant to
Section 9.1) shall be repaid in full and terminated and all collateral security
therefor shall be released, and the Administrative Agent shall have received
pay-off letters in form and substance satisfactory to it evidencing such
repayment, termination and release. Any existing Indebtedness permitted pursuant
to Section 9.1 shall be on terms and conditions reasonably satisfactory to the
Administrative Agent.

 

(iv)                              [Reserved].

 

(v)                                 PATRIOT Act, etc. The Borrower and each of
the Subsidiary Guarantors shall have provided to the Administrative Agent and
the Lenders the documentation and other information requested by the
Administrative Agent in order to comply with requirements of the PATRIOT Act,
applicable “know your customer” and anti-money laundering rules and regulations.

 

(vi)                              Other Documents. All opinions, certificates
and other instruments and all proceedings in connection with the transactions
contemplated by this Agreement shall be satisfactory in form and substance to
the Administrative Agent. The Administrative Agent shall have received copies of
all other documents, certificates and instruments reasonably requested thereby,
with respect to the transactions contemplated by this Agreement.

 

58

--------------------------------------------------------------------------------


 

Without limiting the generality of the provisions of the last paragraph of
Section 11.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

SECTION 6.2                                             Conditions to All
Extensions of Credit. The obligations of the Lenders to make or participate in
any Extensions of Credit (including the initial Extension of Credit), convert or
continue any Loan, and/or the Issuing Lender to issue or extend any Letter of
Credit are subject to the satisfaction of the following conditions precedent on
the relevant borrowing, continuation, conversion, issuance or extension date:

 

(a)                                 Continuation of Representations and
Warranties. The representations and warranties contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects, on and as of such borrowing,
continuation, conversion, issuance or extension date with the same effect as if
made on and as of such date (except for any such representation and warranty
that by its terms is made only as of an earlier date, which representation and
warranty shall remain true and correct in all material respects as of such
earlier date, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects as of such earlier date).

 

(b)                                 No Existing Default. No Default or Event of
Default shall have occurred and be continuing (i) on the borrowing, continuation
or conversion date with respect to such Loan or after giving effect to the Loans
to be made, continued or converted on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.

 

(c)                                  Notices. The Administrative Agent shall
have received a Notice of Borrowing or Notice of Conversion/Continuation, as
applicable, from the Borrower in accordance with Section 2.3(a) or Section 5.2,
as applicable.

 

(d)                                 Additional Documents. The Administrative
Agent shall have received each additional document, instrument, legal opinion or
other item reasonably requested by it.

 

(e)                                  New Swingline Loans/Letters of Credit. So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan and (ii) the
Issuing Lender shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:

 

59

--------------------------------------------------------------------------------


 

SECTION 7.1                                             Organization; Power;
Qualification. Each Credit Party and each Subsidiary thereof (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the power and authority
to own its Properties and to carry on its business as now being and hereafter
proposed to be conducted and (c) is duly qualified and authorized to do business
in each jurisdiction in which the character of its Properties or the nature of
its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect. The jurisdictions
in which each Credit Party and each Subsidiary thereof are organized and
qualified to do business as of the Closing Date are described on Schedule 7.1.

 

SECTION 7.2                                             Ownership. Each
Subsidiary of each Credit Party as of the Closing Date is listed on
Schedule 7.2. As of the Closing Date, the capitalization of each Credit Party
and its Subsidiaries consists of the number of shares, authorized, issued and
outstanding, of such classes and series, with or without par value, described on
Schedule 7.2. All outstanding shares have been duly authorized and validly
issued and are fully paid and nonassessable and not subject to any preemptive or
similar rights, except as described in Schedule 7.2. The shareholders or other
owners, as applicable, of each Subsidiary of the Borrower and the number of
shares owned by each as of the Closing Date are described on Schedule 7.2. As of
the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or require the issuance of Capital Stock of any Credit Party or any
Subsidiary thereof, except as described on Schedule 7.2.

 

SECTION 7.3                                             Authorization;
Enforceability. Each Credit Party and each Subsidiary thereof has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement and each of
the other Loan Documents to which it is a party in accordance with their
respective terms. This Agreement and each of the other Loan Documents have been
duly executed and delivered by the duly authorized officers of each Credit Party
and each Subsidiary thereof that is a party thereto, and each such document
constitutes the legal, valid and binding obligation of each Credit Party and
each Subsidiary thereof that is a party thereto, enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.

 

SECTION 7.4                                             Compliance of Agreement,
Loan Documents and Borrowing with Laws, Etc. The execution, delivery and
performance by each Credit Party and each Subsidiary thereof of the Loan
Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby or thereby do not and will not, by the passage of time, the
giving of notice or otherwise, (a) require any Governmental Approval or violate
any Applicable Law relating to any Credit Party or any Subsidiary thereof,
(b) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof, (c) conflict with, result in a breach of
or constitute a default under any Material Contract or any other indenture,
agreement, or instrument to which such Person is a party or by which any of its
properties may be bound or any Governmental Approval relating to such Person,
which could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (d) result in or require the creation or imposition of
any Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Permitted Liens or (e) require any consent or
authorization of, filing with, or other act in respect of, an arbitrator or
Governmental Authority and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement other than (i) consents, authorizations, filings or other acts
or consents for which the failure to obtain or make could not, individually or
in the

 

60

--------------------------------------------------------------------------------


 

aggregate, reasonably be expected to have a Material Adverse Effect,
(ii) consents or filings under the UCC and (iii) filings with the United States
Patent and Trademark Office.

 

SECTION 7.5                                             Compliance with Law;
Governmental Approvals. Each Credit Party and each Subsidiary thereof (a) has
all Governmental Approvals required by any Applicable Law for it to conduct its
business, each of which is in full force and effect, is final and not subject to
review on appeal and is not the subject of any pending or, to its knowledge,
threatened attack by direct or collateral proceeding, (b) is in compliance with
each Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties and (c) has
timely filed all material reports, documents and other materials required to be
filed by it under all Applicable Laws with any Governmental Authority and has
retained all material records and documents required to be retained by it under
Applicable Law except in each case (a), (b) or (c) where the failure to have,
comply or file could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 7.6                                             Tax Returns and
Payments. Each Credit Party and each Subsidiary thereof has duly filed or caused
to be filed all federal, state, local and other tax returns required by
Applicable Law to be filed, and has paid, or made adequate provision for the
payment of, all federal, state, local and other taxes, assessments and
governmental charges or levies upon it and its property, income, profits and
assets which are due and payable (other than any amount the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Credit Party). Such returns accurately reflect in all
material respects all liability for taxes of any Credit Party or any Subsidiary
thereof for the periods covered thereby. There is no ongoing audit or
examination or, to its knowledge, other investigation by any Governmental
Authority of the tax liability of any Credit Party or any Subsidiary thereof. No
Governmental Authority has asserted any Lien or other claim against any Credit
Party or any Subsidiary thereof with respect to unpaid taxes which has not been
discharged or resolved (other than (a) any amount the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Credit Party and (b) Permitted Liens). The charges,
accruals and reserves on the books of each Credit Party and each Subsidiary
thereof in respect of federal, state, local and other taxes for all Fiscal Years
and portions thereof since the organization of any Credit Party or any
Subsidiary thereof are in the judgment of the Borrower adequate, and the
Borrower does not anticipate any additional taxes or assessments for any of such
years.

 

SECTION 7.7                                             Intellectual Property
Matters. Each Credit Party and each Subsidiary thereof owns or possesses rights
to use all franchises, licenses, copyrights, copyright applications, patents,
patent rights or licenses, patent applications, trademarks, trademark rights,
service mark, service mark rights, trade names, trade name rights, copyrights
and other rights with respect to the foregoing which are necessary to conduct
its business. No event has occurred which permits, or after notice or lapse of
time or both would permit, the revocation or termination of any such rights, and
no Credit Party nor any Subsidiary thereof is liable to any Person for
infringement under Applicable Law with respect to any such rights as a result of
its business operations.

 

SECTION 7.8                                             Environmental Matters.

 

(a)                                 Except as set forth on Schedule 7.8, the
properties owned, leased or operated by each Credit Party and each Subsidiary
thereof now or in the past do not contain, and to their knowledge have not
previously contained, any Hazardous Materials in amounts or concentrations which
constitute or constituted a violation of applicable Environmental Laws;

 

61

--------------------------------------------------------------------------------


 

(b)                                 Except as set forth on Schedule 7.8, to the
knowledge of the Borrower, each Credit Party and each Subsidiary thereof and
such properties and all operations conducted in connection therewith are in
compliance, and have been in compliance, with all applicable Environmental Laws,
and there is no contamination at, under or about such properties or such
operations which could interfere with the continued operation of such properties
or impair the fair saleable value thereof;

 

(c)                                  Except as set forth on Schedule 7.8, no
Credit Party nor any Subsidiary thereof has received any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters, Hazardous Materials, or compliance with Environmental
Laws, nor does any Credit Party or any Subsidiary thereof have knowledge or
reason to believe that any such notice will be received or is being threatened;

 

(d)                                 Except as set forth on Schedule 7.8, to the
knowledge of the Borrower, Hazardous Materials have not been transported or
disposed of to or from the properties owned, leased or operated by any Credit
Party or any Subsidiary thereof in violation of, or in a manner or to a location
which could give rise to liability under, Environmental Laws, nor have any
Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of such properties in violation of, or in a manner that could give
rise to liability under, any applicable Environmental Laws;

 

(e)                                  Except as set forth on Schedule 7.8, no
judicial proceedings or governmental or administrative action is pending, or, to
the knowledge of the Borrower, threatened, under any Environmental Law to which
any Credit Party or any Subsidiary thereof is or will be named as a potentially
responsible party with respect to such properties or operations conducted in
connection therewith, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
any Credit Party, any Subsidiary thereof or such properties or such operations
that could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; and

 

(f)                                   Except as set forth on Schedule 7.8, there
has been no release, or to the knowledge of the Borrower, threat of release, of
Hazardous Materials at or from properties owned, leased or operated by any
Credit Party or any Subsidiary, now or in the past, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws that could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

 

SECTION 7.9                                             Employee Benefit
Matters.

 

(a)                                 As of the Closing Date, no Credit Party nor
any ERISA Affiliate maintains or contributes to, or has any obligation under,
any Employee Benefit Plans other than those identified on Schedule 7.9;

 

(b)                                 Each Credit Party and each ERISA Affiliate
is in compliance with all applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans except for any required amendments for which the remedial
amendment period as defined in Section 401(b) of the Code has not yet expired
and except where a failure to so comply could not reasonably be expected to have
a Material Adverse Effect. Each Employee Benefit Plan that is intended to be
qualified under Section 401(a) of the Code has been determined by the IRS to be
so qualified, and each trust related to such plan has been determined to be
exempt under Section 501(a) of the Code except for such plans that have not yet
received determination letters but for which the remedial amendment period for
submitting a determination letter has not yet expired. No liability has been
incurred by any Credit Party or any ERISA Affiliate which remains unsatisfied
for any taxes or penalties assessed with respect to any Employee Benefit Plan or
any Multiemployer Plan except for a liability that could not reasonably be
expected to have a Material Adverse Effect;

 

62

--------------------------------------------------------------------------------


 

(c)                                  As of the Closing Date, no Pension Plan has
been terminated, nor has any Pension Plan become subject to funding based
benefit restrictions under Section 436 of the Code, nor has any funding waiver
from the IRS been received or requested with respect to any Pension Plan, nor
has any Credit Party or any ERISA Affiliate failed to make any contributions or
to pay any amounts due and owing as required by Sections 412 or 430 of the Code,
Section 302 of ERISA or the terms of any Pension Plan on or prior to the due
dates of such contributions under Sections 412 or 430 of the Code or Section 302
of ERISA, nor has there been any event requiring any disclosure under
Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan;

 

(d)                                 Except where the failure of any of the
following representations to be correct could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, no Credit
Party nor any ERISA Affiliate has: (i) engaged in a nonexempt prohibited
transaction described in Section 406 of the ERISA or Section 4975 of the Code,
(ii) incurred any liability to the PBGC which remains outstanding other than the
payment of premiums and there are no premium payments which are due and unpaid,
(iii) failed to make a required contribution or payment to a Multiemployer Plan,
or (iv) failed to make a required installment or other required payment under
Sections 412 or 430 of the Code;

 

(e)                                  No Termination Event has occurred or is
reasonably expected to occur;

 

(f)                                   Except where the failure of any of the
following representations to be correct could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, no
proceeding, claim (other than a benefits claim in the ordinary course of
business), lawsuit and/or investigation is existing or, to its knowledge,
threatened concerning or involving (i) any employee welfare benefit plan (as
defined in Section 3(1) of ERISA) currently maintained or contributed to by any
Credit Party or any ERISA Affiliate, (ii) any Pension Plan or (iii) any
Multiemployer Plan.

 

(g)                                  No Credit Party nor any Subsidiary thereof
is a party to any contract, agreement or arrangement that could, solely as a
result of the delivery of this Agreement or the consummation of transactions
contemplated hereby, result in the payment of any “excess parachute payment”
within the meaning of Section 280G of the Code.

 

SECTION 7.10                                      Margin Stock. No Credit Party
nor any Subsidiary thereof is engaged principally or as one of its activities in
the business of extending credit for the purpose of “purchasing” or “carrying”
any “margin stock” (as each such term is defined or used, directly or
indirectly, in Regulation U of the Board of Governors of the Federal Reserve
System). No part of the proceeds of any of the Loans or Letters of Credit will
be used for purchasing or carrying margin stock or for any purpose which
violates, or which would be inconsistent with, the provisions of Regulation T, U
or X of such Board of Governors.

 

SECTION 7.11                                      Government Regulation. No
Credit Party nor any Subsidiary thereof is an “investment company” or a company
“controlled” by an “investment company” (as each such term is defined or used in
the Investment Company Act of 1940) and no Credit Party nor any Subsidiary
thereof is, or after giving effect to any Extension of Credit will be, subject
to regulation under the Interstate Commerce Act, or any other Applicable Law
which limits its ability to incur or consummate the transactions contemplated
hereby.

 

SECTION 7.12                                      Material Contracts.
Schedule 7.12 sets forth a complete and accurate list of all Material Contracts
of each Credit Party and each Subsidiary thereof in effect as of the Closing
Date. Other than as set forth in Schedule 7.12, each such Material Contract is,
and after giving effect to the consummation of the transactions contemplated by
the Loan Documents will be, in full force and effect in

 

63

--------------------------------------------------------------------------------


 

accordance with the terms thereof. To the extent requested by the Administrative
Agent, each Credit Party and each Subsidiary thereof has delivered to the
Administrative Agent a true and complete copy of each Material Contract required
to be listed on Schedule 7.12 or any other Schedule hereto. No Credit Party nor
any Subsidiary thereof (nor, to its knowledge, any other party thereto) is in
breach of or in default under any Material Contract in any material respect.

 

SECTION 7.13                                      Employee Relations. No Credit
Party or any Subsidiary thereof is party to any collective bargaining agreement,
nor has any labor union been recognized as the representative of its employees
except as set forth on Schedule 7.13. The Borrower knows of no pending,
threatened or contemplated strikes, work stoppage or other collective labor
disputes involving its employees or those of its Subsidiaries.

 

SECTION 7.14                                      Burdensome Provisions. The
Credit Parties and their respective Subsidiaries do not presently anticipate
that future expenditures needed to meet the provisions of any statutes, orders,
rules or regulations of a Governmental Authority will be so burdensome as to
have a Material Adverse Effect. No Subsidiary is party to any agreement or
instrument or otherwise subject to any restriction or encumbrance that restricts
or limits its ability to make dividend payments or other distributions in
respect of its Capital Stock to the Borrower or any Subsidiary or to transfer
any of its assets or properties to the Borrower or any other Subsidiary in each
case other than existing under or by reason of the Loan Documents or Applicable
Law.

 

SECTION 7.15                                      Financial Statements. The
audited and unaudited financial statements delivered pursuant to Section
6.1(f)(i) are complete and correct and fairly present on a Consolidated basis
the assets, liabilities and financial position of the Borrower and its
Subsidiaries as at such dates, and the results of the operations and changes of
financial position for the periods then ended (other than customary year-end
adjustments for unaudited financial statements and the absence of footnotes from
unaudited financial statements). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP.
Such financial statements show all material indebtedness and other material
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including material liabilities for taxes, material
commitments, and Indebtedness, in each case, to the extent required to be
disclosed under GAAP.

 

SECTION 7.16                                      No Material Adverse Change.
Since December 31, 2011, there has been no material adverse change in the
properties, business, operations, or condition (financial or otherwise) of the
Borrower and its Subsidiaries and no event has occurred or condition arisen,
either individually or in the aggregate, that could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 7.17                                      Solvency. The Credit Parties,
on a Consolidated basis, are Solvent.

 

SECTION 7.18                                      Titles to Properties. As of
the Closing Date, the real property listed on Schedule 7.18 constitutes all of
the real property that is owned, leased, subleased or used by any Credit Party
or any of its Subsidiaries. Each Credit Party and each Subsidiary thereof has
such title to the real property owned or leased by it as is necessary or
desirable to the conduct of its business and valid and legal title to all of its
personal property and assets, except those which have been disposed of by the
Credit Parties and their Subsidiaries subsequent to such date which dispositions
have been in the ordinary course of business or as otherwise expressly permitted
hereunder.

 

SECTION 7.19                                      Litigation. Except for matters
existing on the Closing Date that are set forth on Schedule 7.19, there are no
actions, suits or proceedings pending nor, to its knowledge, threatened against
or in any other way relating adversely to or affecting any Credit Party or any
Subsidiary thereof or

 

64

--------------------------------------------------------------------------------


 

any of their respective properties in any court or before any arbitrator of any
kind or before or by any Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 7.20                                      Anti-Terrorism; Anti-Money
Laundering. No Credit Party nor any of its Subsidiaries (i) is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), (ii) is in
violation of (A) the Trading with the Enemy Act, (B) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V) or any enabling legislation or executive order relating thereto or
(C) the PATRIOT Act or (iii) is a Sanctioned Person. No part of the proceeds of
any Extension of Credit hereunder will be used directly or indirectly to fund
any operations in, finance any investments or activities in or make any payments
to, a Sanctioned Person or a Sanctioned Country.

 

SECTION 7.21                                      Absence of Defaults. No event
has occurred or is continuing (a) which constitutes a Default or an Event of
Default, or (b) which constitutes, or which with the passage of time or giving
of notice or both would constitute, a default or event of default by any Credit
Party or any Subsidiary thereof under (i) any Material Contract or (ii) any
judgment, decree or order to which any Credit Party or any Subsidiary thereof is
a party or by which any Credit Party or any Subsidiary thereof or any of their
respective properties may be bound or which would require any Credit Party or
any Subsidiary thereof to make any payment thereunder prior to the scheduled
maturity date therefor that, in any case under this clause (ii), could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

SECTION 7.22                                      Senior Indebtedness Status.
The Obligations of each Credit Party and each Subsidiary thereof under this
Agreement and each of the other Loan Documents ranks and shall continue to rank
at least senior in priority of payment to all Subordinated Indebtedness and all
senior unsecured Indebtedness of each such Person and is designated as “Senior
Indebtedness” under all instruments and documents, now or in the future,
relating to all Subordinated Indebtedness and all senior unsecured Indebtedness
of such Person.

 

SECTION 7.23                                      Investment Bankers’ and
Similar Fees. No Credit Party has any obligation to any Person in respect of any
finders’, brokers’, investment banking or other similar fee in connection with
any of the Transactions.

 

SECTION 7.24                                      Disclosure. The Borrower
and/or its Subsidiaries have disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
any Credit Party and any Subsidiary thereof are subject, and all other matters
known to them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No financial statement,
material report, material certificate or other material information furnished
(whether in writing or orally) by or on behalf of any Credit Party or any
Subsidiary thereof to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished), taken together as a whole, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

65

--------------------------------------------------------------------------------


 

ARTICLE VIII
AFFIRMATIVE COVENANTS

 

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, the Borrower will, and will cause each of its
Subsidiaries to do the following:

 

SECTION 8.1                                             Financial Statements and
Budgets. Deliver to the Administrative Agent, in form and detail satisfactory to
the Administrative Agent (which shall promptly make such information available
to the Lenders in accordance with its customary practice):

 

(a)                                 Annual Financial Statements. As soon as
practicable and in any event within ninety (90) days (or, if earlier, on the
date of any required public filing thereof) after the end of each Fiscal Year
(commencing with the Fiscal Year ended December 29, 2012), an audited
Consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as of the close of such Fiscal Year and audited Consolidated and
consolidating statements of income, retained earnings and cash flows including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year. Such
annual financial statements shall be audited by an independent certified public
accounting firm of recognized national standing acceptable to the Administrative
Agent, and accompanied by a report and opinion thereon by such certified public
accountants prepared in accordance with generally accepted auditing standards
that is not subject to any “going concern” or similar qualification or exception
or any qualification as to the scope of such audit or with respect to accounting
principles followed by the Borrower or any of its Subsidiaries not in accordance
with GAAP.

 

(b)                                 Quarterly Financial Statements. As soon as
practicable and in any event within forty-five (45) days (or, if earlier, on the
date of any required public filing thereof) after the end of the first three
Fiscal Quarters of each Fiscal Year (commencing with the Fiscal Quarter ended
March 30, 2013), an unaudited Consolidated and consolidating balance sheet of
the Borrower and its Subsidiaries as of the close of such Fiscal Quarter and
unaudited Consolidated and consolidating statements of income, retained earnings
and cash flows, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by the chief financial officer of
the Borrower to present fairly in all material respects the financial condition
of the Borrower and its Subsidiaries on a Consolidated and consolidating basis
as of their respective dates and the results of operations of the Borrower and
its Subsidiaries for the respective periods then ended, subject to normal
year-end adjustments and the absence of footnotes.

 

(c)                                  Annual Business Plan and Budget. As soon as
practicable and in any event within thirty (30) days after the end of each
Fiscal Year, a business plan and operating and capital budget of the Borrower
and its Subsidiaries for the ensuing four (4) Fiscal Quarters, such plan to be
prepared in accordance with GAAP and to include, on a quarterly basis, the
following: a quarterly operating and capital budget, a projected income
statement, statement of cash flows and balance sheet, calculations demonstrating
projected compliance with the financial covenants set forth in Section 9.15 and
a report containing management’s discussion and analysis of such budget with a
reasonable disclosure of the key assumptions and drivers with respect to such
budget, accompanied by a certificate from a Responsible

 

66

--------------------------------------------------------------------------------


 

Officer of the Borrower to the effect that such budget contains good faith
estimates (utilizing assumptions believed to be reasonable at the time of
delivery of such budget) of the financial condition and operations of the
Borrower and its Subsidiaries for such period.

 

SECTION 8.2                                             Certificates; Other
Reports. Deliver to the Administrative Agent (which shall promptly make such
information available to the Lenders in accordance with its customary practice):

 

(a)                                 at each time financial statements are
delivered pursuant to Sections 8.1(a) or (b) and at such other times as the
Administrative Agent shall reasonably request, a duly completed Officer’s
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower and a report containing
management’s discussion and analysis of such financial statements;

 

(b)                                 at each time financial statements are
delivered pursuant to Sections 8.1(a) or (b), a report certified the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower and containing (i) a statement of the aggregate amount of insurance
premiums paid to Supreme Insurance during the Fiscal Quarter or Fiscal Year then
most recently ended, as applicable, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year or the corresponding period in the preceding Fiscal Year,
as applicable, (ii) a description of any anticipated increase in the insurance
premiums to be paid to Supreme Insurance by the Borrower and its other
Subsidiaries, (iii) copies of any outside actuarial reports prepared during the
applicable period with respect to any projection, valuation, or appraisal of
Supreme Insurance, and (iv) without duplication or derogation of anything in
this Agreement, such other information regarding the operations, business
affairs and financial condition of Supreme Insurance as the Administrative Agent
or any Lender may reasonably request;

 

(c)                                  promptly upon receipt thereof, copies of
all reports, if any, submitted to any Credit Party, any Subsidiary thereof or
any of their respective boards of directors by their respective independent
public accountants in connection with their auditing function, including,
without limitation, any management report and any management responses thereto;

 

(d)                                 promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of Indebtedness of any
Credit Party or any Subsidiary thereof in excess of $500,000 pursuant to the
terms of any indenture, loan or credit or similar agreement;

 

(e)                                  promptly after the assertion or occurrence
thereof, notice of any action or proceeding against or of any noncompliance by
any Credit Party or any Subsidiary thereof with any Environmental Law that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
Property described in the Mortgages to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law;

 

(f)                                   promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Exchange Act, or with any national securities exchange, and in any
case not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(g)                                  promptly, and in any event within five
(5) Business Days after receipt thereof by any Credit Party or any Subsidiary
thereof, copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or

 

67

--------------------------------------------------------------------------------


 

possible investigation or other inquiry by such agency regarding financial or
other operational results of any Credit Party or any Subsidiary thereof;

 

(h)                                 promptly upon the request thereof, such
other information and documentation required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations (including, without limitation, the PATRIOT Act), as from time to
time reasonably requested by the Administrative Agent or any Lender;

 

(i)                                     at each time an Officer’s Compliance
Certificate is delivered pursuant to Section 8.2(a), copies of (i) each Material
Contract entered into since the delivery of the previous Officer’s Compliance
Certificate and (ii) each material amendment or modification of any Material
Contract entered into since the delivery of the previous Officer’s Compliance
Certificate; and

 

(j)                                    such other information regarding the
operations, business affairs and financial condition of any Credit Party or any
Subsidiary thereof as the Administrative Agent or any Lender may reasonably
request.

 

Documents required to be delivered pursuant to Section 8.1(a) or (b) or
Section 8.2(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 12.1; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Officer’s Compliance
Certificates required by Section 8.2 to the Administrative Agent. Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

SECTION 8.3                                             Notice of Litigation and
Other Matters. Promptly (but in no event later than ten (10) days after any
Responsible Officer of any Credit Party obtains knowledge thereof) notify the
Administrative Agent in writing of (which shall promptly make such information
available to the Lenders in accordance with its customary practice):

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 the commencement of all proceedings and
investigations by or before any Governmental Authority and all actions and
proceedings in any court or before any arbitrator against or involving any
Credit Party or any Subsidiary thereof or any of their respective properties,
assets or businesses in each case that if adversely determined could reasonably
be expected to result in a Material Adverse Effect;

 

68

--------------------------------------------------------------------------------


 

(c)                                  any notice of any violation received by any
Credit Party or any Subsidiary thereof from any Governmental Authority
including, without limitation, any notice of violation of Environmental Laws
which in any such case could reasonably be expected to have a Material Adverse
Effect;

 

(d)                                 any labor controversy that has resulted in,
or threatens to result in, a strike or other work action against any Credit
Party or any Subsidiary thereof;

 

(e)                                  any attachment, judgment, lien, levy or
order exceeding $500,000 that may be assessed against or threatened against any
Credit Party or any Subsidiary thereof;

 

(f)                                   any event which constitutes or which with
the passage of time or giving of notice or both would constitute a default or
event of default under any Material Contract to which the Borrower or any of its
Subsidiaries is a party or by which the Borrower or any Subsidiary thereof or
any of their respective properties may be bound;

 

(g)                                  (i) any unfavorable determination letter
from the IRS regarding the qualification of an Employee Benefit Plan under
Section 401(a) of the Code (along with a copy thereof), (ii) all notices
received by any Credit Party or any ERISA Affiliate of the PBGC’s intent to
terminate any Pension Plan or to have a trustee appointed to administer any
Pension Plan, (iii) all notices received by any Credit Party or any ERISA
Affiliate from a Multiemployer Plan sponsor concerning the imposition or amount
of withdrawal liability pursuant to Section 4202 of ERISA and (iv) the Borrower
obtaining knowledge or reason to know that any Credit Party or any ERISA
Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of
Section 4041(c) of ERISA; and

 

(h)                                 any event which makes any of the
representations set forth in Article VII that is subject to materiality or
Material Adverse Effect qualifications inaccurate in any respect or any event
which makes any of the representations set forth in Article VII that is not
subject to materiality or Material Adverse Effect qualifications inaccurate in
any material respect.

 

Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

SECTION 8.4                                             Preservation of
Corporate Existence and Related Matters. Except as permitted by Section 9.4,
preserve and maintain its separate corporate existence and all rights,
franchises, licenses and privileges necessary to the conduct of its business,
and qualify and remain qualified as a foreign corporation or other entity and
authorized to do business in each jurisdiction in which the failure to so
qualify could reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.5                                             Maintenance of Property
and Licenses.

 

(a)                                 In addition to the requirements of any of
the Security Documents, protect and preserve all Properties necessary in and
material to its business, including copyrights, patents, trade names, service
marks and trademarks; maintain in good working order and condition, ordinary
wear and tear excepted, all buildings, equipment and other tangible real and
personal property; and from time to time make or cause to be made all repairs,
renewals and replacements thereof and additions to such Property necessary for
the conduct of its business, so that the business carried on in connection
therewith may be conducted in a commercially reasonable manner.

 

69

--------------------------------------------------------------------------------


 

(b)                                 Maintain, in full force and effect in all
material respects, each and every license, permit, certification, qualification,
approval or franchise issued by any Governmental Authority (each a “License”)
required for each of them to conduct their respective businesses as presently
conducted.

 

SECTION 8.6                                             Insurance. Maintain
insurance with financially sound and reputable insurance companies against at
least such risks and in at least such amounts as are customarily maintained by
similar businesses and as may be required by Applicable Law and as are required
by any Security Documents (including, without limitation, hazard and business
interruption insurance). All such insurance shall, (a) provide that no
cancellation or material modification thereof shall be effective until at least
30 days after receipt by the Administrative Agent of written notice thereof,
(b) name the Administrative Agent as an additional insured party thereunder and
(c) in the case of each casualty insurance policy, name the Administrative Agent
as lender’s loss payee. On the Closing Date and from time to time thereafter
deliver to the Administrative Agent upon its request information in reasonable
detail as to the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

 

SECTION 8.7                                             Accounting Methods and
Financial Records. Maintain a system of accounting, and keep proper books,
records and accounts (which shall be true and complete in all material respects)
as may be required or as may be necessary to permit the preparation of financial
statements in accordance with GAAP and in compliance with the regulations of any
Governmental Authority having jurisdiction over it or any of its Properties.

 

SECTION 8.8                                             Payment of Taxes and
Other Obligations. Pay and perform (a) all taxes, assessments and other
governmental charges that may be levied or assessed upon it or any of its
Property and (b) all other indebtedness, obligations and liabilities in
accordance with customary trade practices; provided, that the Borrower or such
Subsidiary may contest any item described in clause (a) of this Section in good
faith so long as adequate reserves are maintained with respect thereto in
accordance with GAAP.

 

SECTION 8.9                                             Compliance with Laws and
Approvals. Observe and remain in compliance with all Applicable Laws and
maintain in full force and effect all Governmental Approvals, in each case
applicable to the conduct of its business, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.10                                      Environmental Laws. In
addition to and without limiting the generality of Section 8.9, (a) comply with,
and ensure such compliance by all tenants and subtenants with all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants, if any, obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, (c) accurately
characterize and properly store and dispose of all wastes constituting Hazardous
Materials, in all material respects, in accordance with applicable Environmental
Laws, and (d) subject to Section 12.3, defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials, or the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of the Borrower or any
such Subsidiary, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and

 

70

--------------------------------------------------------------------------------


 

consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, except to the extent that any of the foregoing
directly result from the gross negligence or willful misconduct of the party
seeking indemnification therefor, as determined by a court of competent
jurisdiction by final nonappealable judgment.

 

SECTION 8.11                                      Compliance with ERISA. In
addition to and without limiting the generality of Section 8.9, (a) except where
the failure to so comply could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) comply with applicable
provisions of ERISA, the Code and the regulations and published interpretations
thereunder with respect to all Employee Benefit Plans, (ii) not take any action
or fail to take action the result of which could reasonably be expected to
result in a liability to the PBGC or to a Multiemployer Plan, (iii) not
participate in any prohibited transaction that could result in any civil penalty
under ERISA or tax under the Code and (iv) operate each Employee Benefit Plan in
such a manner that will not incur any tax liability under Section 4980B of the
Code or any liability to any qualified beneficiary as defined in Section 4980B
of the Code and (b) furnish to the Administrative Agent upon the Administrative
Agent’s request such additional information about any Employee Benefit Plan as
may be reasonably requested by the Administrative Agent.

 

SECTION 8.12                                      Compliance with Agreements.
Comply in all respects with each term, condition and provision of all leases,
agreements and other instruments entered into in the conduct of its business
including, without limitation, any Material Contract; provided, that the
Borrower or any such Subsidiary may contest any such lease, agreement or other
instrument in good faith through applicable proceedings so long as adequate
reserves are maintained in accordance with GAAP, except as could not reasonably
be expected to have a Material Adverse Effect.

 

SECTION 8.13                                      Visits and Inspections. Permit
representatives of the Administrative Agent or any Lender, from time to time
upon prior reasonable notice and at such times during normal business hours, all
at the expense of the Borrower, to visit and inspect its properties; inspect,
audit and make extracts from its books, records and files, including, but not
limited to, management letters prepared by independent accountants; and discuss
with its principal officers, and its independent accountants, its business,
assets, liabilities, financial condition, results of operations and business
prospects (with the opportunity, in the case of discussions with its independent
accountants, to participate in any such discussions); provided that upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent or any Lender may do any of the foregoing at the expense of the Borrower
at any time without advance notice and without opportunity to participate.

 

SECTION 8.14                                      Additional Subsidiaries.

 

(a)                                 Additional Domestic Subsidiaries. Notify the
Administrative Agent prior to the creation or acquisition of any Domestic
Subsidiary and promptly thereafter (and in any event within thirty (30) days
after such creation or acquisition, as such time period may be extended by the
Administrative Agent in its sole discretion) cause such Person to (i) become a
Subsidiary Guarantor by delivering to the Administrative Agent a duly executed
supplement to the Subsidiary Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) grant a
security interest in all Collateral (subject to the exceptions specified in the
Collateral Agreement) owned by such Subsidiary by delivering to the
Administrative Agent a duly executed supplement to each Security Document or
such other document as the Administrative Agent shall deem appropriate for such
purpose and comply with the terms of each Security Document, (iii) deliver to
the Administrative Agent such opinions, documents and certificates referred to
in Section 6.1 as may be reasonably requested by the Administrative Agent,
(iv) deliver to the Administrative Agent such original Capital Stock or other
certificates and stock or other transfer powers evidencing the Capital Stock of
such Person, (v) deliver to

 

71

--------------------------------------------------------------------------------


 

the Administrative Agent such updated Schedules to the Loan Documents as
requested by the Administrative Agent with respect to such Person, and
(vi) deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

(b)                                 Additional Foreign Subsidiaries. Notify the
Administrative Agent at the time that any Person becomes a First Tier Foreign
Subsidiary, and at the request of the Administrative Agent, promptly thereafter
(and in any event within forty-five (45) days after such request, as such time
period may be extended by the Administrative Agent in its sole discretion),
cause (i) the applicable Credit Party to deliver to the Administrative Agent
Security Documents pledging sixty-six percent (66%) of the total outstanding
voting Capital Stock (and one hundred percent (100%) of the non-voting Capital
Stock) of any such new First Tier Foreign Subsidiary and a consent thereto
executed by such new First Tier Foreign Subsidiary (including, without
limitation, if applicable, original stock certificates (or the equivalent
thereof pursuant to the Applicable Laws and practices of any relevant foreign
jurisdiction) evidencing the Capital Stock of such new First Tier Foreign
Subsidiary, together with an appropriate undated stock power for each
certificate duly executed in blank by the registered owner thereof), (ii) such
Person to deliver to the Administrative Agent such opinions, documents and
certificates referred to in Section 6.1 as may be reasonably requested by the
Administrative Agent, (iii) such Person to deliver to the Administrative Agent
such updated Schedules to the Loan Documents as requested by the Administrative
Agent with regard to such Person and (iv) such Person to deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.

 

(c)                                  [Reserved].

 

(d)                                 Merger Subsidiaries. Notwithstanding the
foregoing, to the extent any new Subsidiary is created solely for the purpose of
consummating a merger transaction pursuant to a Permitted Acquisition, and such
new Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transaction, such new Subsidiary shall not be required to take the
actions set forth in Section 8.14(a) or (b), as applicable, until the
consummation of such Permitted Acquisition (at which time, the surviving entity
of the respective merger transaction shall be required to so comply with
Section 8.14(a) or (b), as applicable, within ten (10) Business Days of the
consummation of such Permitted Acquisition).

 

(e)                                  Exclusions. The provisions of this
Section 8.14 shall not apply to assets as to which the Administrative Agent and
the Borrower shall reasonably determine that the costs and burdens of obtaining
a security interest therein or perfection thereof outweigh the value of the
security afforded thereby.

 

SECTION 8.15                                      Hedge Agreement. Not later
than 180 days after the Closing Date, enter into and maintain at all times
thereafter for a period of not less than three years, Hedge Agreements with
Persons acceptable to the Administrative Agent, in an amount sufficient to cause
at least $2,000,000 of the aggregate principal amount of outstanding
Indebtedness for borrowed money of the Borrower and its Subsidiaries to be fixed
rate Indebtedness.

 

SECTION 8.16                                      Use of Proceeds.

 

(a)                                 The Borrower shall use the proceeds of the
Revolving Extensions of Credit (i) to finance the acquisition of Capital Assets,
(ii) to refinance certain existing Indebtedness of the Credit Parties, and
(iii) for working capital and general corporate purposes of the Borrower and its
Subsidiaries, including the payment of certain fees and expenses incurred in
connection with the Transactions and this Agreement.

 

72

--------------------------------------------------------------------------------


 

(b)                                 [Reserved].

 

(c)                                  The Borrower shall use the proceeds of any
Incremental Revolving Credit Increase as permitted pursuant to Section 5.13, as
applicable.

 

SECTION 8.17                                      [Reserved].

 

SECTION 8.18                                      Corporate Governance.
(a) Maintain entity records and books of account separate from those of any
other entity which is an Affiliate of such entity, (b) not commingle its funds
or assets with those of any other entity which is an Affiliate of such entity
(except pursuant to cash management systems reasonably acceptable to the
Administrative Agent) and (c) provide that its board of directors (or equivalent
governing body) will hold all appropriate meetings to authorize and approve such
entity’s actions, which meetings will be separate from those of any other entity
which is an Affiliate of such entity. For the purposes of this Section 8.18,
“Affiliate” shall not include the Borrower or any Subsidiary thereof.

 

SECTION 8.19                                      [Reserved].

 

SECTION 8.20                                      Further Assurances.

 

(a)                                 Maintain the security interest created by
the Security Documents in accordance with Section 4.1 of the Collateral
Agreement, subject to the rights of the Credit Parties to dispose of the
Collateral pursuant to the Loan Documents; and make, execute and deliver all
such additional and further acts, things, deeds, instruments and documents as
the Administrative Agent or the Required Lenders (through the Administrative
Agent) may reasonably require for the purposes of implementing or effectuating
the provisions of this Agreement and the other Loan Documents, or of renewing
the rights of the Secured Parties with respect to the Collateral as to which the
Administrative Agent, for the ratable benefit of the Secured Parties, has a
perfected Lien pursuant hereto or thereto, including, without limitation, filing
any financing or continuation statements under the UCC (or other similar laws)
in effect in any jurisdiction with respect to the security interests created
hereby or by the other Loan Documents.

 

(b)                                 If requested by the Administrative Agent or
any Lender (through the Administrative Agent), promptly furnish to the
Administrative Agent and each Lender a statement in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable.

 

SECTION 8.21                                      Post-Closing Matters. Execute
and deliver the documents and complete the tasks set forth on Schedule 8.21, in
each case within the time limits specified on such schedule.

 

SECTION 8.22                                      Pool Units. Cause each Credit
Party to apply 100% of the cash proceeds of each Pool Unit received by any
Credit Party first to repay the Agreed Release Amount of such Pool Unit, and,
the remainder, if any, to reduce the other ALLY Advances.

 

SECTION 8.23                                      Assignable Material Contracts.
Use commercially reasonable efforts to ensure that any Material Contract entered
into after the Closing Date by the Borrower or one of its Subsidiaries that
generates or, by its terms, will generate revenue permits the assignment of such
agreement (and all rights of the Borrower or such Subsidiary, as applicable,
thereunder) to the Borrower’s or such Subsidiary’s lenders or an agent for any
such lenders (and any transferees of such lenders or such agent, as applicable).

 

73

--------------------------------------------------------------------------------


 

ARTICLE IX
NEGATIVE COVENANTS

 

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, the Borrower will not, and will not permit any of their
respective Subsidiaries to do any of the following:

 

SECTION 9.1                                             Indebtedness. Create,
incur, assume or suffer to exist any Indebtedness except:

 

(a)                                 the Obligations;

 

(b)                                 Indebtedness and obligations owing under
(i) Hedge Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes and (ii) Secured Cash Management Agreements entered into in the
ordinary course of business;

 

(c)                                  Indebtedness existing on the Closing Date
that is listed on Schedule 9.1, and any refinancings, refundings, renewals or
extensions thereof; provided that (i) the principal amount of such Indebtedness
is not increased at the time of such refinancing, refunding, renewal or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (ii) the final maturity date and weighted average life of such
refinancing, refunding, renewal or extension shall not be prior to or shorter
than that applicable to the Indebtedness prior to such refinancing, refunding,
renewal or extension and (iii) any refinancing, refunding, renewal or extension
of any Subordinated Indebtedness shall be (A) on subordination terms at least as
favorable to the Lenders, (B) no more restrictive on the Borrower and its
Subsidiaries than the Subordinated Indebtedness being refinanced, refunded,
renewed or extended and (C) in an amount not less than the amount outstanding at
the time of such refinancing, refunding, renewal or extension;

 

(d)                                 Indebtedness incurred in connection with
Capital Leases and purchase money Indebtedness in an aggregate amount not to
exceed $250,000 at any time outstanding;

 

(e)                                  Indebtedness of a Person existing at the
time such Person became a Subsidiary or assets were acquired from such Person in
connection with an Investment permitted pursuant to Section 9.3, to the extent
that (i) such Indebtedness was not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary or the acquisition of such
assets, (ii) neither the Borrower nor any Subsidiary thereof (other than such
Person or any other Person that such Person merges with or that acquires the
assets of such Person) shall have any liability or other obligation with respect
to such Indebtedness and (iii) the aggregate outstanding principal amount of
such Indebtedness does not exceed $250,000 at any time outstanding;

 

(f)                                   Guaranty Obligations with respect to
Indebtedness permitted pursuant to clauses (a) through (e) of this Section;

 

(g)                                  unsecured intercompany Indebtedness:

 

(i)                                     owed by any Credit Party to another
Credit Party;

 

74

--------------------------------------------------------------------------------


 

(ii)           owed by any Credit Party to any Non-Guarantor Subsidiary
(provided that such Indebtedness shall be subordinated to the Obligations in a
manner reasonably satisfactory to the Administrative Agent);

 

(iii)          owed by any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary; and

 

(iv)          owed by any Non-Guarantor Subsidiary to any Credit Party to the
extent permitted pursuant to Section 9.3(a)(vi);

 

(h)                                 Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or other similar
instrument drawn against insufficient funds in the ordinary course of business;

 

(i)                                     Subordinated Indebtedness of the
Borrower and its Subsidiaries; provided, that in the case of each incurrence of
such Subordinated Indebtedness, (i) no Default or Event of Default shall have
occurred and be continuing or would be caused by the incurrence of such
Subordinated Indebtedness, (ii) the Administrative Agent shall have received
satisfactory written evidence that the Borrower would be in compliance with the
financial covenants set forth in Section 9.15 on a Pro Forma Basis after giving
effect to the issuance of any such Subordinated Indebtedness;

 

(j)                                    Indebtedness under performance bonds,
surety bonds, release, appeal and similar bonds, statutory obligations or with
respect to workers’ compensation claims, in each case incurred in the ordinary
course of business, and reimbursement obligations in respect of any of the
foregoing;

 

(k)                                 [reserved];

 

(l)                                     Indebtedness consisting of promissory
notes issued to current or former officers, directors and employees (or their
respective family members, estates or trusts or other entities for the benefit
of any of the foregoing) of the Borrower or its Subsidiaries to purchase or
redeem Capital Stock or options of the Borrower permitted pursuant to
Section 9.6(d)(iv); provided that the aggregate principal amount of all such
Indebtedness shall not exceed $250,000 at any time outstanding;

 

(m)                             outstanding unpaid loans or advances made by
ALLY to or for the account of Supreme Indiana under an ALLY Loan Agreement
(“ALLY Advances”) in an aggregate unpaid amount not to exceed at any time
$30,750,000, to pay for the restricted purchase of Pool Units, but only so long
as such ALLY Advances are used solely to pay 100% (and not any lesser portion)
of the purchase price of Pool Units;

 

(n)                                 Indebtedness owed to any Person providing
property, casualty, liability, or other insurance to the Borrower or any of its
Subsidiaries, so long as the amount of such Indebtedness is not in excess of the
amount of the unpaid cost of, and such Indebtedness is incurred only to defer
the cost of, such insurance for the year in which such Indebtedness is incurred
and such Indebtedness is outstanding only during such year;

 

(o)                                 Indebtedness composing Investments permitted
pursuant to Section 9.3; and

 

(p)                                 Indebtedness of any Credit Party or any
Subsidiary thereof not otherwise permitted pursuant to this Section in an
aggregate principal amount not to exceed $500,000 at any time outstanding.

 

75

--------------------------------------------------------------------------------


 

SECTION 9.2                                             Liens. Create, incur,
assume or suffer to exist, any Lien on or with respect to any of its Property,
whether now owned or hereafter acquired, except:

 

(a)                                 Liens created pursuant to the Loan Documents
(including, without limitation, Liens in favor of the Swingline Lender and/or
the Issuing Lender, as applicable, on Cash Collateral granted pursuant to the
Loan Documents);

 

(b)                                 Liens in existence on the Closing Date that
are described on Schedule 9.2, and the replacement, renewal or extension thereof
(including Liens incurred, assumed or suffered to exist in connection with any
refinancing, refunding, renewal or extension of Indebtedness pursuant to
Section 9.1(c) (solely to the extent that such Liens were in existence on the
Closing Date and described on Schedule 9.2)); provided that the scope of any
such Lien shall not be increased, or otherwise expanded, to cover any additional
property or type of asset, as applicable, beyond that in existence on the
Closing Date, except for products and proceeds of the foregoing;

 

(c)                                  Liens for taxes, assessments and other
governmental charges or levies (excluding any Lien imposed pursuant to any of
the provisions of ERISA or Environmental Laws) (i) not yet due or as to which
the period of grace (not to exceed thirty (30) days), if any, related thereto
has not expired or (ii) which are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;

 

(d)                                 the claims of materialmen, mechanics,
carriers, warehousemen, processors or landlords for labor, materials, supplies
or rentals incurred in the ordinary course of business, which (i) are not
overdue for a period of more than thirty (30) days, or if more than thirty (30)
days overdue, no action has been taken to enforce such Liens and such Liens are
being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP and (ii) do not,
individually or in the aggregate, materially impair the use thereof in the
operation of the business of the Borrower or any of its Subsidiaries;

 

(e)                                  deposits or pledges made in the ordinary
course of business in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance and other types of social
security or similar legislation, or to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the ordinary course of
business, in each case, so long as no foreclosure sale or similar proceeding has
been commenced with respect to any portion of the Collateral on account thereof;

 

(f)                                   encumbrances in the nature of zoning
restrictions, easements and rights or restrictions of record on the use of real
property, which in the aggregate are not substantial in amount and which do not,
in any case, detract from the value of such property or impair the use thereof
in the ordinary conduct of business;

 

(g)                                  Liens arising from the filing of
precautionary UCC financing statements relating solely to personal property
leased pursuant to operating leases entered into in the ordinary course of
business of the Borrower and its Subsidiaries;

 

(h)                                 Liens securing Indebtedness permitted under
Section 9.1(d); provided that (i) such Liens shall be created substantially
simultaneously with the acquisition, repair, improvement or lease, as
applicable, of the related Property, (ii) such Liens do not at any time encumber
any property other than the Property financed by such Indebtedness, (iii) the
amount of Indebtedness secured thereby is not increased, and (iv) the principal
amount of Indebtedness secured by any such Lien shall at no time exceed

 

76

--------------------------------------------------------------------------------


 

one hundred percent (100%) of the original price for the purchase, repair
improvement or lease amount (as applicable) of such Property at the time of
purchase, repair, improvement or lease (as applicable);

 

(i)                                     Liens securing (i) judgments for the
payment of money not constituting an Event of Default under Section 10.1(m) or
(ii) appeal or other surety bonds relating to such judgments;

 

(j)                                    Liens on Property (i) of any Subsidiary
which are in existence at the time that such Subsidiary is acquired pursuant to
a Permitted Acquisition and (ii) of the Borrower or any of its Subsidiaries
existing at the time such tangible property or tangible assets are purchased or
otherwise acquired by the Borrower or such Subsidiary thereof pursuant to a
transaction permitted pursuant to this Agreement; provided that, with respect to
each of the foregoing clauses (i) and (ii), (A) such Liens are not incurred in
connection with, or in anticipation of, such Permitted Acquisition, purchase or
other acquisition, (B) such Liens are applicable only to specific Property,
(C) such Liens are not “blanket” or all asset Liens, (D) such Liens do not
attach to any other Property of the Borrower or any of its Subsidiaries and
(E) the Indebtedness secured by such Liens is permitted under Section 9.1(e) of
this Agreement);

 

(k)                                 [reserved];

 

(l)                                     (i) Liens of a collecting bank arising
in the ordinary course of business under Section 4-210 of the Uniform Commercial
Code in effect in the relevant jurisdiction and (ii) Liens of any depositary
bank in connection with statutory, common law and contractual rights of set-off
and recoupment with respect to any deposit account of the Borrower or any
Subsidiary thereof;

 

(m)                             (i) contractual or statutory Liens of landlords
to the extent relating to the property and assets relating to any lease
agreements with such landlord, and (ii) contractual Liens of suppliers
(including sellers of goods) or customers granted in the ordinary course of
business to the extent limited to the property or assets relating to such
contract;

 

(n)                                 any interest or title of a licensor,
sublicensor, lessor or sublessor with respect to any assets under any license or
lease agreement entered into in the ordinary course of business which do not
(i) interfere in any material respect with the business of the Borrower or its
Subsidiaries or materially detract from the value of the relevant assets of the
Borrower or its Subsidiaries or (ii) secure any Indebtedness;

 

(o)                                 non-exclusive licenses of patents,
trademarks, copyrights, and other intellectual property rights in the ordinary
course of business;

 

(p)                                 Liens granted in the ordinary course of
business on the unearned portion of insurance premiums securing the financing of
insurance premiums to the extent the financing is permitted under Section 9.1;

 

(q)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(r)                                    Liens on the ALLY Collateral securing
only ALLY Advances permitted by clause (m) of Section 9.1; provided that,
notwithstanding the foregoing, the ALLY Pledged Funds shall not exceed $500,000
at any one time outstanding; and

 

(s)                                   Liens that do not secure Indebtedness for
borrowed money or letters of credit and as to which the aggregate amount of the
obligations secured thereby does not exceed $250,000.

 

77

--------------------------------------------------------------------------------


 

SECTION 9.3                                             Investments. Purchase,
own, invest in or otherwise acquire (in one transaction or a series of
transactions), directly or indirectly, any Capital Stock, interests in any
partnership or joint venture (including, without limitation, the creation or
capitalization of any Subsidiary), evidence of Indebtedness or other obligation
or security, substantially all or a portion of the business or assets of any
other Person or any other investment or interest whatsoever in any other Person,
or make or permit to exist, directly or indirectly, any loans, advances or
extensions of credit to, or any investment in cash or by delivery of Property
in, any Person (all the foregoing, “Investments”) except:

 

(a)                                 the following Investments:

 

(i)                                     Investments existing on the Closing Date
in Subsidiaries existing on the Closing Date;

 

(ii)                                  Investments existing on the Closing Date
(other than Investments in Subsidiaries existing on the Closing Date) and
described on Schedule 9.3;

 

(iii)                               Investments made after the Closing Date by
any Credit Party in any other Credit Party;

 

(iv)                              Investments made after the Closing Date by any
Non-Guarantor Subsidiary in any other Non-Guarantor Subsidiary;

 

(v)                                 Investments made after the Closing Date by
any Non-Guarantor Subsidiary in any Credit Party; and

 

(vi)                              Investments made after the Closing Date by any
Credit Party in any Non-Guarantor Subsidiary in an amount not to exceed at any
time $500,000 (provided that any Investments in the form of loans or advances
made by any Credit Party to any Non-Guarantor Subsidiary pursuant to this
clause (vi) shall be evidenced by a demand note in form and substance reasonably
satisfactory to the Administrative Agent and shall be pledged and delivered to
the Administrative Agent pursuant to the Security Documents);

 

(b)                                 Investments in cash and Cash Equivalents;

 

(c)                                  Investments by the Borrower or any of its
Subsidiaries consisting of Capital Expenditures permitted by this Agreement;

 

(d)                                 deposits made in the ordinary course of
business to secure the performance of leases or other obligations as permitted
by Section 9.2;

 

(e)                                  Hedge Agreements permitted pursuant to
Section 9.1;

 

(f)                                   purchases of assets in the ordinary course
of business and advances made in connection with the purchase of assets in the
ordinary course of business;

 

78

--------------------------------------------------------------------------------


 

(g)                                  Investments by the Borrower or any
Subsidiary thereof in the form of Permitted Acquisitions to the extent that any
Person or Property acquired in such acquisition becomes a part of the Borrower
or a Subsidiary Guarantor or becomes (whether or not such Person is a
Wholly-Owned Subsidiary) a Subsidiary Guarantor in the manner contemplated by
Section 8.14;

 

(h)                                 Investments in the form of loans and
advances to officers, directors and employees in the ordinary course of business
in an aggregate amount not to exceed at any time outstanding $250,000
(determined without regard to any write-downs or write-offs of such loans or
advances);

 

(i)                                     Investments in the form of Restricted
Payments permitted pursuant to Section 9.6;

 

(j)                                    Guaranty Obligations permitted pursuant
to Section 9.1;

 

(k)                                 the following Investments:

 

(i)                                     Investments in negotiable instruments
deposited or to be deposited for collection in the ordinary course of business;

 

(ii)                                  Investments received in settlement of
amounts due to any Credit Party or any of its Subsidiaries effected in the
ordinary course of business or owing to any Credit Party or any of its
Subsidiaries as a result of a case or other proceeding under Debtor Relief Laws
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Credit Party or its Subsidiaries; and

 

(iii)                               Capital Stock or other securities acquired
in connection with the satisfaction or enforcement of Indebtedness or claims due
or owing to a Credit Party or its Subsidiaries (in bankruptcy of customers or
suppliers or otherwise outside the ordinary course of business) or as security
for any such Indebtedness or claims;

 

(l)                                     Investments in joint ventures; provided,
that the aggregate amount of all such Investments shall not at any time exceed
$250,000; and

 

(m)                             Investments not otherwise permitted pursuant to
this Section in an aggregate amount not to exceed $1,000,000 during the term of
this Agreement; provided that, immediately before and immediately after giving
pro forma effect to any such Investments, no Default or Event of Default shall
have occurred and be continuing.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

 

SECTION 9.4                                             Fundamental Changes.
Merge, consolidate or enter into any similar combination with, or enter into any
Asset Disposition of all or substantially all of its assets (whether in a single
transaction or a series of transactions) with, any other Person or liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution) except:

 

(a)                                 (i) any Wholly-Owned Subsidiary of the
Borrower may be merged, amalgamated or consolidated with or into the Borrower
(provided that the Borrower shall be the continuing or surviving entity) or
(ii) any Wholly-Owned Subsidiary of the Borrower may be merged, amalgamated or

 

79

--------------------------------------------------------------------------------


 

consolidated with or into any Subsidiary Guarantor (provided that the Subsidiary
Guarantor shall be the continuing or surviving entity or simultaneously with
such transaction, the continuing or surviving entity shall become a Subsidiary
Guarantor and the Borrower shall comply with Section 8.14 in connection
therewith);

 

(b)                                 (i) any Non-Guarantor Subsidiary that is a
Foreign Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary and (ii) any
Non-Guarantor Subsidiary that is a Domestic Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Non-Guarantor Subsidiary that is a Domestic Subsidiary;

 

(c)                                  any Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to the Borrower or any Subsidiary Guarantor; provided
that, with respect to any such disposition by any Non-Guarantor Subsidiary, the
consideration for such disposition shall not exceed the fair value of such
assets;

 

(d)                                 (i) any Non-Guarantor Subsidiary that is a
Foreign Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to any other
Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to any other
Non-Guarantor Subsidiary that is a Domestic Subsidiary;

 

(e)                                  any Wholly-Owned Subsidiary of the Borrower
may merge with or into the Person such Wholly-Owned Subsidiary was formed to
acquire in connection with any acquisition permitted hereunder (including,
without limitation, any Permitted Acquisition permitted pursuant to
Section 9.3(g)); provided that in the case of any merger involving a
Wholly-Owned Subsidiary that is a Domestic Subsidiary, (i) a Subsidiary
Guarantor shall be the continuing or surviving entity or (ii) simultaneously
with such transaction, the continuing or surviving entity shall become a
Subsidiary Guarantor and the Borrower shall comply with Section 8.14 in
connection therewith;

 

(f)                                   any Person may merge into the Borrower or
any of its Wholly-Owned Subsidiaries in connection with a Permitted Acquisition
permitted pursuant to Section 9.3(g); provided that (i) in the case of a merger
involving the Borrower or a Subsidiary Guarantor, the continuing or surviving
Person shall be the Borrower or such Subsidiary Guarantor and (ii) the
continuing or surviving Person shall be the Borrower or a Wholly-Owned
Subsidiary of the Borrower; and

 

(g)                                  subject to the other provisions of this
Section 9.4, any of Silver Crown, Supreme Northwest, and, after it ceases to own
any real property, Supreme Murphy may voluntarily liquidate, dissolve, or wind
up so long as (i) the Borrower has provided at least ten (10) days’ prior
written notice of that liquidation, dissolution, or winding up; and (ii) all of
the assets (including any interest in Capital Stock) of that liquidating,
dissolving, or winding-up Subsidiary are transferred to the Borrower or any
Subsidiary Guarantor.

 

SECTION 9.5                                             Asset Dispositions. Make
any Asset Disposition except:

 

(a)                                 the sale of obsolete, worn-out or surplus
assets no longer used or usable in the business of the Borrower or any of its
Subsidiaries;

 

(b)                                 non-exclusive licenses and sublicenses of
intellectual property rights in the ordinary course of business not interfering,
individually or in the aggregate, in any material respect with the conduct of
the business of the Borrower and its Subsidiaries;

 

80

--------------------------------------------------------------------------------


 

(c)                                  leases, subleases, licenses or sublicenses
of real or personal property granted by the Borrower or any of its Subsidiaries
to others in the ordinary course of business not detracting from the value of
such real or personal property or interfering in any material respect with the
business of the Borrower or any of its Subsidiaries;

 

(d)                                 Asset Dispositions in connection with
Insurance and Condemnation Events;

 

(e)                                  the following Asset Dispositions:

 

(i)                                     sales of inventory to buyers in the
ordinary course of business;

 

(ii)                                  the use or transfer of money or Cash
Equivalents in a manner that is not prohibited by the terms of the Agreement or
the other Loan Documents;

 

(iii)                               the licensing, on a non-exclusive basis, of
patents, trademarks, copyrights, and other intellectual property rights in the
ordinary course of business;

 

(iv)                              the granting of Permitted Liens;

 

(v)                                 any involuntary loss, damage, or destruction
of property;

 

(vi)                              the leasing or subleasing of assets of the
Borrower or its Subsidiaries in the ordinary course of business;

 

(vii)                           the sale or issuance of Capital Stock (other
than Disqualified Capital Stock) of the Borrower;

 

(viii)                        the lapse of registered patents, trademarks and
other intellectual property of the Borrower and its Subsidiaries to the extent
not economically desirable in the conduct of their business and so long as such
lapse is not materially adverse to the interests of the Lenders;

 

(ix)                              the making of a Restricted Payment that is
expressly permitted to be made pursuant to the Agreement;

 

(x)                                 the making of an Investment permitted
pursuant to Section 9.3; and

 

(xi)                              dispositions of any real property listed on
Schedule 9.5 and of any equipment situated thereon; provided that (i) at the
time of any such disposition, no Default or Event of Default shall exist or
would result from such disposition, (ii) such disposition is made on
commercially reasonable terms fully disclosed to the Administrative Agent prior
to the consummation of such disposition, and (iii) the consideration received
shall be no less than 75% in cash;

 

(f)                                   Assets Dispositions in connection with
transactions permitted by Section 9.4; and

 

(g)                                  Asset Dispositions not otherwise permitted
pursuant to this Section; provided that (i) at the time of such Asset
Disposition, no Default or Event of Default shall exist or would result from
such Asset Disposition, (ii) such Asset Disposition is made for fair market
value and the consideration received shall be no less than 75% in cash or in
like-kind property received in connection with an exchange under Section 1031 of
the Code, and (iii) the aggregate fair market value of all property disposed of
in reliance on this clause (g) shall not exceed $2,500,000 during the term of
this Agreement.

 

81

--------------------------------------------------------------------------------


 

SECTION 9.6                                             Restricted Payments.
Declare or pay any dividend on, or make any payment or other distribution on
account of, or purchase, redeem, retire or otherwise acquire (directly or
indirectly), or set apart assets for a sinking or other analogous fund for the
purchase, redemption, retirement or other acquisition of, any class of Capital
Stock of any Credit Party or any Subsidiary thereof, or make any distribution of
cash, property or assets to the holders of shares of any Capital Stock of any
Credit Party or any Subsidiary thereof (all of the foregoing, the “Restricted
Payments”) provided that:

 

(a)                                 so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, the Borrower or any of
its Subsidiaries may pay dividends in shares of its own Qualified Capital Stock;

 

(b)                                 any Subsidiary of the Borrower may pay cash
dividends to the Borrower or any Subsidiary Guarantor;

 

(c)                                  (i) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may make Restricted Payments to any other Non-Guarantor
Subsidiary that is a Domestic Subsidiary (and, if applicable, to other holders
of its outstanding Capital Stock on a ratable basis) and (ii) any Non-Guarantor
Subsidiary that is a Foreign Subsidiary may make Restricted Payments to any
other Non-Guarantor Subsidiary (and, if applicable, to other holders of its
outstanding Capital Stock on a ratable basis);

 

(d)                                 each Subsidiary of the Borrower may declare
and make Restricted Payments to the Borrower, so that the Borrower may, and the
Borrower shall be permitted to:

 

(i)                                     pay any Taxes which are due and payable
by the Credit Parties as part of a consolidated group;

 

(ii)                                  pay corporate operating (including,
without limitation, directors fees and expenses) and overhead expenses
(including, without limitation, rent, utilities and salary) in the ordinary
course of business and fees and expenses of attorneys, accountants, appraisers
and the like;

 

(iii)                               redeem, retire, or otherwise acquire, in a
single transaction or a series of transactions, up to 1,000,000 shares of its
Capital Stock from present shareholders, so long as (A) no Default or Event of
Default has occurred and is continuing or would result therefrom, (B) the
Borrower is in compliance on a Pro Forma Basis (as of the date of any such
redemption, retirement, or other acquisition and after giving effect thereto)
with each covenant contained in Section 9.15, and (C) the aggregate amount paid
by the Borrower in connection with all such redemptions, retirements, or other
acquisitions does not exceed $5,000,000; and

 

(iv)                              so long as no Default or Event of Default has
occurred and is continuing or would result therefrom, redeem, retire, or
otherwise acquire any other shares of its Capital Stock or options or other
equity or phantom equity in respect of its Capital Stock from present or former
officers, employees, directors or consultants (or their family members or trusts
or other entities for the benefit of any of the foregoing) or make severance
payments to such Persons in connection with the death, disability or termination
of employment or consultancy of any such officer, employee, director or
consultant in an aggregate amount, when combined with the aggregate amount of
Indebtedness outstanding under Section 9.1(l), not to exceed $750,000 during the
term of this Agreement; and

 

82

--------------------------------------------------------------------------------


 

(e)                                  the Borrower may pay cash dividends to the
holders of shares of its Capital Stock, so long as (i) no Default or Event of
Default has occurred and is continuing or would result therefrom, (ii) the
Borrower is in compliance on a Pro Forma Basis (as of the date of such payment
of cash dividends and after giving effect thereto) with each covenant contained
in Section 9.15, and (iii) the aggregate amount of all such cash dividend paid
in any Fiscal Quarter does not exceed an amount equal to 33% of Consolidated Net
Income for the immediately preceding Fiscal Quarter.

 

SECTION 9.7                                             Transactions with
Affiliates. Directly or indirectly enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with (a) any officer, director, holder of any Capital Stock in, or other
Affiliate of, the Borrower or any of its Subsidiaries, or (b) any Affiliate of
any such officer, director or holder, other than:

 

(i)                                     transactions permitted by Sections 9.1,
9.3, 9.4, 9.5, 9.6 and 9.13;

 

(ii)                                  transactions existing on the Closing Date
and described on Schedule 9.7;

 

(iii)                               transactions among Credit Parties;

 

(iv)                              other transactions in the ordinary course of
business on terms as favorable as would be obtained by it on a comparable
arm’s-length transaction with an independent, unrelated third party as
determined in good faith by the board of directors (or equivalent governing
body) of the Borrower;

 

(v)                                 employment and severance arrangements
(including equity incentive plans and employee benefit plans and arrangements)
with their respective officers and employees in the ordinary course of business;
and

 

(vi)                              payment of customary fees and reasonable out
of pocket costs to, and indemnities for the benefit of, directors, officers and
employees of the Borrower and its Subsidiaries in the ordinary course of
business to the extent attributable to the ownership or operation of the
Borrower and its Subsidiaries.

 

SECTION 9.8                                             Accounting Changes;
Organizational Documents.

 

(a)                                 Change its Fiscal Year end, or make (without
the consent of the Administrative Agent) any material change in its accounting
treatment and reporting practices except as required by GAAP.

 

(b)                                 Amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational documents)
or amend, modify or change its bylaws (or other similar documents) in any manner
materially adverse to the rights or interests of the Lenders.

 

SECTION 9.9                                             Payments and
Modifications of Subordinated Indebtedness.

 

(a)                                 Amend, modify, waive or supplement (or
permit the modification, amendment, waiver or supplement of) any of the terms or
provisions of any Subordinated Indebtedness in any respect which would
materially and adversely affect the rights or interests of the Administrative
Agent and Lenders hereunder.

 

(b)                                 Cancel, forgive, make any payment or
prepayment on, or redeem or acquire for value (including, without limitation,
(i) by way of depositing with any trustee with respect thereto money or

 

83

--------------------------------------------------------------------------------


 

securities before due for the purpose of paying when due and (ii) at the
maturity thereof) any Subordinated Indebtedness, except:

 

(i)                                     refinancings, refundings, renewals,
extensions or exchange of any Subordinated Indebtedness permitted by
Section 9.1(c), (g)(iii), (i) or (m), and by any subordination provisions
applicable thereto; and

 

(ii)                                  the payment of interest, expenses and
indemnities in respect of Subordinated Indebtedness incurred under
Section 9.1(c), (g)(iii), (i) or (m) (other than any such payments prohibited by
any subordination provisions applicable thereto).

 

SECTION 9.10                                      No Further Negative Pledges;
Restrictive Agreements.

 

(a)                                 Enter into, assume or be subject to any
agreement prohibiting or otherwise restricting the creation or assumption of any
Lien upon its properties or assets, whether now owned or hereafter acquired, or
requiring the grant of any security for such obligation if security is given for
some other obligation, except (i) pursuant to this Agreement and the other Loan
Documents, (ii) pursuant to any document or instrument governing Indebtedness
incurred pursuant to Section 9.1(d) (provided that any such restriction
contained therein relates only to the asset or assets financed thereby),
(iii) customary restrictions contained in the organizational documents of any
Non-Guarantor Subsidiary as of the Closing Date and (iv) customary restrictions
in connection with any Permitted Lien or any document or instrument governing
any Permitted Lien (provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien).

 

(b)                                 Create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Credit Party or any Subsidiary thereof to (i) pay dividends or make any
other distributions to any Credit Party or any Subsidiary on its Capital Stock
or with respect to any other interest or participation in, or measured by, its
profits, (ii) pay any Indebtedness or other obligation owed to any Credit Party
or (iii) make loans or advances to any Credit Party, except in each case for
such encumbrances or restrictions existing under or by reason of (A) this
Agreement and the other Loan Documents and (B) Applicable Law.

 

(c)                                  Create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Credit Party or any Subsidiary thereof to (i) sell, lease or
transfer any of its properties or assets to any Credit Party or (ii) act as a
Credit Party pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except in each case for such
encumbrances or restrictions existing under or by reason of (A) this Agreement
and the other Loan Documents, (B) Applicable Law, (C) any document or instrument
governing Indebtedness incurred pursuant to Section 9.1(d) (provided that any
such restriction contained therein relates only to the asset or assets acquired
in connection therewith), (D) any Permitted Lien or any document or instrument
governing any Permitted Lien (provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien),
(E) obligations that are binding on a Subsidiary at the time such Subsidiary
first becomes a Subsidiary of the Borrower, so long as such obligations are not
entered into in contemplation of such Person becoming a Subsidiary,
(F) customary restrictions contained in an agreement related to the sale of
Property (to the extent such sale is permitted pursuant to Section 9.5) that
limit the transfer of such Property pending the consummation of such sale,
(G) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto and (H) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business.

 

84

--------------------------------------------------------------------------------


 

SECTION 9.11                                      Nature of Business. Engage in
any business other than the business conducted by the Borrower and its
Subsidiaries as of the Closing Date and business activities reasonably related
or ancillary thereto or that are reasonable extensions thereof.

 

SECTION 9.12                                      Amendments of Other Documents.
Amend, modify, waive or supplement (or permit modification, amendment, waiver or
supplement of) any of the terms or provisions of any Material Contract, in any
respect which would materially and adversely affect the rights or interests of
the Administrative Agent and the Lenders hereunder, in each case without the
prior written consent of the Administrative Agent.

 

SECTION 9.13                                      Sale Leasebacks. Directly or
indirectly become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an operating lease or a Capital Lease, of any
Property (whether real, personal or mixed), whether now owned or hereafter
acquired, (a) which any Credit Party or any Subsidiary thereof has sold or
transferred or is to sell or transfer to a Person which is not another Credit
Party or Subsidiary of a Credit Party or (b) which any Credit Party or any
Subsidiary of a Credit Party intends to use for substantially the same purpose
as any other Property that has been sold or is to be sold or transferred by such
Credit Party or such Subsidiary to another Person which is not another Credit
Party or Subsidiary of a Credit Party in connection with such lease.

 

SECTION 9.14                                      Capital Expenditures. Permit
the aggregate amount of all Capital Expenditures in any Fiscal Year to exceed
$7,000,000. Notwithstanding the foregoing, 50% of any portion of any amount set
forth above, if not expended in the Fiscal Year for which it is permitted above,
may be carried over for expenditure in the next following Fiscal Year; provided
that, if any such amount is so carried over, (a) it will be deemed used in the
applicable subsequent Fiscal Year after the amount set forth opposite such
Fiscal Year above and (b) it may not be carried over to any subsequent Fiscal
Year.

 

SECTION 9.15                                      Financial Covenants.

 

(a)                                 Consolidated Total Leverage Ratio. As of the
last day of any Fiscal Quarter (commencing with the Fiscal Quarter ending
December 29, 2012), permit the Consolidated Total Leverage Ratio to be greater
than 3.00 to 1.00.

 

(b)                                 Consolidated Fixed Charge Coverage Ratio. As
of the last day of any Fiscal Quarter (commencing with the Fiscal Quarter ending
December 29, 2012), permit the Consolidated Fixed Charge Ratio to be less than
1.25 to 1.00.

 

SECTION 9.16                                      [Reserved].

 

SECTION 9.17                                      Disposal of Subsidiary
Interests. Permit any Domestic Subsidiary to be a non-Wholly-Owned Subsidiary
except as a result of or in connection with a dissolution, merger, amalgamation,
consolidation or disposition permitted by Section 9.4 or 9.5.

 

SECTION 9.18                                      Non-Operating Subsidiaries.
Notwithstanding anything to the contrary contained in this Agreement, do any of
the following with respect to Silver Crown, Supreme Northwest, or
Supreme Murphy, in each case except to the extent necessary to transfer assets
to the Borrower or a Subsidiary Guarantor in connection with the liquidation,
dissolution, or winding up of any such Subsidiary: (a) sell, assign, transfer,
lease, or otherwise dispose of any asset to any such Subsidiary; or (b) make any
loan to, Investment in, or otherwise engage in any other transactions with any
such Subsidiary.

 

85

--------------------------------------------------------------------------------


 

SECTION 9.19                                      Captive Insurance Company.

 

(a)                                 Sell, assign, transfer, lease, or otherwise
dispose of any asset to Supreme Insurance except in the ordinary course of
business with respect to insurance matters between a Credit Party and
Supreme Insurance (including, without limitation, payment to Supreme Insurance
in the ordinary course of business of insurance premiums that are reasonable and
customary and in accordance with Applicable Law), or, subject to Section 9.3,
make any loan to or Investment in Supreme Insurance except for existing
Investments outstanding on the Closing Date.

 

(b)                                 Without duplication or derogation of
anything contained in this Agreement, cause or permit Supreme Insurance to fail
to maintain any license, permit, authorization, or qualification required under
Applicable Law, including any certification or authorization necessary to ensure
that Supreme Insurance is eligible for all reimbursements available under
applicable insurance regulations.

 

(c)                                  Cause or permit Supreme Insurance to fail
to conduct its insurance business using sound actuarial principles.

 

(d)                                 Without duplication or derogation of
anything contained in this Agreement, directly or indirectly enter into any
transaction with Supreme Insurance, or cause or permit Supreme Insurance to
directly or indirectly enter into any transaction or business, other than
insurance transactions between Supreme Insurance, on the one hand, and one or
more of the Borrower and its other Subsidiaries, on the other hand, in the
ordinary course of business and in accordance with Applicable Law, on reasonable
and customary terms (including, without limitation, all premiums, payments, and
coverage terms) no more favorable to Supreme Insurance and no less favorable to
the Borrower or any of its other Subsidiaries as would be obtained by any such
Person on a comparable arm’s-length transaction with an independent, unrelated
third party as determined in good faith by the board of directors (or equivalent
governing body) of that Person.

 

SECTION 9.20                                      Demonstration Units. At any
time (a) have more than 12 Demonstration Units in which any security interest is
held by ALLY to secure the ALLY Loan Agreements (any such Demonstration Units,
“ALLY Lien Demonstration Units”); (b) have ALLY Lien Demonstration Units with an
aggregate book value in excess of $436,000; (c) have ALLY Lien Demonstration
Units for which the outstanding principal amount financed under the ALLY Loan
Agreements exceeds $340,000; or (d) have Demonstration Units (other than ALLY
Lien Demonstration Units) with an aggregate book value in excess of $200,000.

 

ARTICLE X
DEFAULT AND REMEDIES

 

SECTION 10.1                                      Events of Default. Each of the
following shall constitute an Event of Default:

 

(a)                                 Default in Payment of Principal of Loans and
Reimbursement Obligations. The Borrower shall default in any payment of
principal of any Loan or Reimbursement Obligation when and as due (whether at
maturity, by reason of acceleration or otherwise).

 

(b)                                 Other Payment Default. The Borrower or any
other Credit Party shall default in the payment when and as due (whether at
maturity, by reason of acceleration or otherwise) of interest on any Loan or
Reimbursement Obligation or the payment of any other Obligation, and such
default shall continue for a period of three (3) Business Days.

 

86

--------------------------------------------------------------------------------


 

(c)                                  Misrepresentation. Any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, in any other
Loan Document, or in any document delivered in connection herewith or therewith
that is subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any respect when made or deemed made or any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Credit Party or any Subsidiary thereof in this Agreement,
any other Loan Document, or in any document delivered in connection herewith or
therewith that is not subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any material respect when
made or deemed made.

 

(d)                                 Default in Performance of Certain Covenants.
Any Credit Party shall default in the performance or observance of any covenant
or agreement contained in Sections 8.1, 8.2, 8.3, 8.4 (solely if any Credit
Party is not in good standing in its jurisdiction of organization), 8.13, 8.14,
8.15, 8.16, or 8.21 or Article IX.

 

(e)                                  Default in Performance of Other Covenants
and Conditions. Any Credit Party or any Subsidiary thereof shall default in the
performance or observance of any term, covenant, condition or agreement
contained in this Agreement (other than as specifically provided for in this
Section) or any other Loan Document and such default shall continue for a period
of thirty (30) days after the earlier of (i) the Administrative Agent’s delivery
of written notice thereof to the Borrower and (ii) a Responsible Officer of any
Credit Party having obtained knowledge thereof.

 

(f)                                   Indebtedness Cross-Default. Any Credit
Party or any Subsidiary thereof shall (i) default in the payment of any
Indebtedness (other than the Loans or any Reimbursement Obligation) the
aggregate principal amount (including undrawn committed or available amounts),
or with respect to any Hedge Agreement, the Hedge Termination Value, of which is
in excess of $500,000 beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created, or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate principal amount (including undrawn
committed or available amounts), or with respect to any Hedge Agreement, the
Hedge Termination Value, of which is in excess of $500,000 or contained in any
instrument or agreement evidencing, securing or relating thereto or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice and/or lapse of time (if required) and upon the
expiration of any applicable grace period, any such Indebtedness to become due
prior to its stated maturity.

 

(g)                                  ALLY Cross-Default. ALLY does either of the
following: (A) suspends, withdraws, or terminates making advances on the
ALLY Loan Agreements or (B) reduces or restricts the availability of funds to
Supreme Indiana under the ALLY Loan Agreements, or alters the conditions to
making advances under the ALLY Loan Agreements in a manner that has a material
adverse effect on the acquisition of Pool Units by Supreme Indiana.

 

(h)                                 Change in Control. Any Change in Control
shall occur.

 

(i)                                     Voluntary Bankruptcy Proceeding. Any
Credit Party or any Subsidiary thereof shall (i) commence a voluntary case under
any Debtor Relief Laws, (ii) file a petition seeking to take advantage of any
Debtor Relief Laws, (iii) consent to or fail to contest in a timely and
appropriate manner any petition filed against it in an involuntary case under
any Debtor Relief Laws, (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or

 

87

--------------------------------------------------------------------------------


 

foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.

 

(j)                                    Involuntary Bankruptcy Proceeding. A case
or other proceeding shall be commenced against any Credit Party or any
Subsidiary thereof in any court of competent jurisdiction seeking (i) relief
under any Debtor Relief Laws, or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like for any Credit Party or any Subsidiary thereof
or for all or any substantial part of their respective assets, domestic or
foreign, and such case or proceeding shall continue without dismissal or stay
for a period of sixty (60) consecutive days, or an order granting the relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such federal bankruptcy laws) shall be entered.

 

(k)                                 Failure of Agreements.

 

(i)                                     Any provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on any Credit Party or any Subsidiary thereof party thereto or any such
Person shall so state in writing.

 

(ii)                                  Any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien (subject to Permitted
Liens) on, or security interest in, any of the Collateral purported to be
covered thereby, in each case other than (A) in accordance with the express
terms hereof or thereof; (B) with respect to Collateral the aggregate value of
which, for all such Collateral, does not exceed at any time, $250,000; or (C) as
the result of an action or failure to act on the part of the Administrative
Agent.

 

(l)                                     ERISA Events. The occurrence of any of
the following events: (i) any Credit Party or any ERISA Affiliate fails to make
full payment when due of all amounts which, under the provisions of any Pension
Plan or Sections 412 or 430 of the Code, any Credit Party or any ERISA Affiliate
is required to pay as contributions thereto and such unpaid amounts are in
excess of $500,000, (ii) a Termination Event or (iii) any Credit Party or any
ERISA Affiliate as employers under one or more Multiemployer Plans makes a
complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plans notifies such withdrawing employer that such
employer has incurred a withdrawal liability requiring payments in an amount
exceeding $500,000.

 

(m)                             Judgment. A judgment or order for the payment of
money which causes the aggregate amount of all such judgments or orders (net of
any amounts paid or fully covered by independent third party insurance as to
which the relevant insurance company does not dispute coverage) to exceed
$500,000 shall be entered against any Credit Party or any Subsidiary thereof by
any court and such judgment or order shall continue without having been
discharged, vacated, stayed, or bonded pending appeal for a period of
thirty (30) consecutive days after the entry thereof.

 

SECTION 10.2                                      Remedies. Upon the occurrence
of an Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower:

 

(a)                                 Acceleration; Termination of Credit
Facility. Terminate the Revolving Credit Commitment and declare the principal of
and interest on the Loans and the Reimbursement Obligations at the time
outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement or any of the other Loan Documents (including,
without limitation, all L/C Obligations, whether or not the beneficiaries of the
then outstanding Letters of Credit shall have presented or shall be entitled to
present the documents required thereunder) and all other Obligations, to be
forthwith due and

 

88

--------------------------------------------------------------------------------


 

payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by each Credit Party, anything in this Agreement or the other
Loan Documents to the contrary notwithstanding, and terminate the Credit
Facility and any right of the Borrower to request borrowings or Letters of
Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 10.1(i) or (j), the Credit Facility shall be automatically
terminated and all Obligations shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.

 

(b)                                 Letters of Credit. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to the preceding paragraph, the
Borrower shall at such time deposit in a Cash Collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such Cash Collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay the other Secured Obligations on a pro rata basis. After all
such Letters of Credit shall have expired or been fully drawn upon, the
Reimbursement Obligation shall have been satisfied and all other Secured
Obligations shall have been paid in full, the balance, if any, in such Cash
Collateral account shall be returned to the Borrower.

 

(c)                                  General Remedies. Exercise on behalf of the
Secured Parties all of its other rights and remedies under this Agreement, the
other Loan Documents and Applicable Law, in order to satisfy all of the Secured
Obligations.

 

SECTION 10.3                                      Rights and Remedies
Cumulative; Non-Waiver; etc.

 

(a)                                 The enumeration of the rights and remedies
of the Administrative Agent and the Lenders set forth in this Agreement is not
intended to be exhaustive and the exercise by the Administrative Agent and the
Lenders of any right or remedy shall not preclude the exercise of any other
rights or remedies, all of which shall be cumulative, and shall be in addition
to any other right or remedy given hereunder or under the other Loan Documents
or that may now or hereafter exist at law or in equity or by suit or otherwise.
No delay or failure to take action on the part of the Administrative Agent or
any Lender in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or shall be construed to be a waiver of any
Event of Default. No course of dealing between the Borrower, the Administrative
Agent and the Lenders or their respective agents or employees shall be effective
to change, modify or discharge any provision of this Agreement or any of the
other Loan Documents or to constitute a waiver of any Event of Default.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Credit
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with
Section 10.2 for the benefit of all the Lenders and the Issuing Lender; provided
that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Issuing Lender or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as
Issuing Lender or Swingline Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 12.4 (subject to the terms of Section 5.6), or

 

89

--------------------------------------------------------------------------------


 

(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Credit Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 10.2 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 5.6, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

SECTION 10.4                                      Crediting of Payments and
Proceeds. In the event that the Obligations have been accelerated pursuant to
Section 10.2 or the Administrative Agent or any Lender has exercised any remedy
set forth in this Agreement or any other Loan Document, all payments received by
the Lenders upon the Secured Obligations and all net proceeds from the
enforcement of the Secured Obligations shall be applied:

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swingline Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swingline Lender in proportion to
the respective amounts described in this clause First payable to them;

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lender, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.

 

90

--------------------------------------------------------------------------------


 

SECTION 10.5                                      Administrative Agent May File
Proofs of Claim. In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Lender and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Lender and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Lender and the Administrative Agent under Sections 3.3, 5.3 and 12.3)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.

 

SECTION 10.6                                      Credit Bidding.

 

(a)                                 The Administrative Agent, on behalf of
itself and the Lenders, shall have the right to credit bid and purchase for the
benefit of the Administrative Agent and the Lenders all or any portion of
Collateral at any sale thereof conducted by the Administrative Agent under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the United States
Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law.

 

(b)                                 Each Lender hereby agrees that, except as
otherwise provided in any Loan Documents or with the written consent of the
Administrative Agent and the Required Lenders, it will not take any enforcement
action, accelerate obligations under any Loan Documents, or exercise any right
that it might otherwise have under Applicable Law to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral.

 

ARTICLE XI
THE ADMINISTRATIVE AGENT

 

SECTION 11.1                                      Appointment and Authority.

 

(a)                                 Each of the Lenders and the Issuing Lender
hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and

 

91

--------------------------------------------------------------------------------


 

powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Lender, and neither the Borrower nor any Subsidiary thereof shall have rights as
a third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacity as a potential Hedge Bank or Cash Management Bank)
and the Issuing Lender hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the Issuing Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto
(including, without limitation, to enter into additional Loan Documents or
supplements to existing Loan Documents on behalf of the Secured Parties). In
this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to this Article XI for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Security Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
Articles XI and XII (including Section 12.3, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

 

SECTION 11.2                                      Rights as a Lender. The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

SECTION 11.3                                      Exculpatory Provisions.

 

(a)                                 The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder and thereunder shall be administrative
in nature. Without limiting the generality of the foregoing, the Administrative
Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the

 

92

--------------------------------------------------------------------------------


 

automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Subsidiaries or Affiliates that is communicated to or obtained by
the Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 12.2 and
Section 10.2) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final
nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Administrative Agent by the
Borrower, a Lender or the Issuing Lender.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

SECTION 11.4                                      Reliance by the Administrative
Agent. The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

SECTION 11.5                                      Delegation of Duties. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Credit Facility as well as activities as

 

93

--------------------------------------------------------------------------------


 

Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

SECTION 11.6                                      Resignation of Administrative
Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Lender and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower and subject to the
consent of the Borrower (provided no Event of Default has occurred and is
continuing at the time of such resignation), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by Applicable Law, by notice
in writing to the Borrower and such Person, remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable), (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 12.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

94

--------------------------------------------------------------------------------


 

(d)                                 Any resignation by, or removal of, Wells
Fargo as Administrative Agent pursuant to this Section shall also constitute its
resignation as Issuing Lender and Swingline Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender and Swingline Lender, (b) the retiring
Issuing Lender and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Lender
to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.

 

SECTION 11.7                                      Non-Reliance on Administrative
Agent and Other Lenders. Each Lender and the Issuing Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

SECTION 11.8                                      No Other Duties, etc. Anything
herein to the contrary notwithstanding, none of the syndication agents,
documentation agents, co-agents, arrangers or bookrunners listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Lender
hereunder.

 

SECTION 11.9                                      Collateral and Guaranty
Matters.

 

(a)                                 Each of the Lenders (including in its or any
of its Affiliate’s capacities as a potential Hedge Bank or Cash Management Bank)
irrevocably authorize the Administrative Agent, at its option and in its
discretion:

 

(i)                                     to release any Lien on any Collateral
granted to or held by the Administrative Agent, for the ratable benefit of the
Secured Parties, under any Loan Document (A) upon the termination of the
Revolving Credit Commitment and payment in full of all Secured Obligations
(other than (1) contingent indemnification obligations and (2) obligations and
liabilities under Secured Cash Management Agreements or Secured Hedge Agreements
as to which arrangements satisfactory to the applicable Cash Management Bank or
Hedge Bank shall have been made) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the Issuing Lender shall have been
made), (B) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted under the Loan Documents, or (C) if approved, authorized or ratified
in writing in accordance with Section 12.2;

 

(ii)                                  to subordinate any Lien on any Collateral
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Permitted Lien; and

 

(iii)                               to release any Subsidiary Guarantor from its
obligations under any Loan Documents if such Person ceases to be a Subsidiary as
a result of a transaction permitted under the Loan Documents.

 

95

--------------------------------------------------------------------------------


 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section 11.9. In each case as specified in this
Section 11.9, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Subsidiary Guaranty Agreement, in each case in accordance
with the terms of the Loan Documents and this Section 11.9. In the case of any
such sale, transfer or disposal of any property constituting Collateral in a
transaction constituting an Asset Disposition permitted pursuant to Section 9.5,
the Liens created by any of the Security Documents on such property shall be
automatically released without need for further action by any person.

 

(b)                                 The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

SECTION 11.10                               Secured Hedge Agreements and Secured
Cash Management Agreements. No Cash Management Bank or Hedge Bank that obtains
the benefits of Section 10.4 or any Collateral by virtue of the provisions
hereof or of any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article XI to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Secured Cash Management Agreements and
Secured Hedge Agreements, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

 

ARTICLE XII
MISCELLANEOUS

 

SECTION 12.1                                      Notices.

 

(a)                                 Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in clause (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

 

If to the Borrower:

 

c/o Supreme Indiana Operations, Inc.
2581 East Kercher Road
Goshen, Indiana 46528
Attention: Matthew W. Long
Telephone No.: (574) 672-0713
Facsimile No.: (574) 642-4540
Email: matt.long@supremecorp.com

 

96

--------------------------------------------------------------------------------


 

with copies to:

 

Haynes and Boone, LLP
2323 Victory Avenue, Suite 700
Dallas, Texas 75219-7673
Attention: Paul Amiel
Telephone No.: (214) 651-5605
Facsimile No.: (214) 200-0555
Email: paul.amiel@haynesboone.com

 

If to Wells Fargo as Administrative Agent:

 

Wells Fargo Bank, National Association
300 N. Meridian Street, Suite 1600
Indianapolis, Indiana 46204-1751
Attention: David O’Neal
Telephone No.: (317) 977-2166
Facsimile No.: (317) 977-1118
Email: david.w.oneal@wellsfargo.com

 

with copies to:

 

McGuireWoods, LLP
77 W. Wacker Drive, Suite 4100
Chicago, Illinois 60601-1818
Attention: Philip J. Perzek
Telephone No.: (312) 849-8270
Facsimile No.: (312) 698-4555
Email: pperzek@mcguirewoods.com

 

If to any Lender:

 

To the address set forth on the Register

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).

 

(b)                                 Electronic Communications. Notices and other
communications to the Lenders and the Issuing Lender hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or the
Issuing Lender pursuant to Article II if such Lender or the Issuing Lender, as
applicable, has notified the Administrative Agent that is incapable of receiving
notices under such Article by electronic communication. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed

 

97

--------------------------------------------------------------------------------


 

received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

 

(c)                                  Administrative Agent’s Office. The
Administrative Agent hereby designates its office located at the address set
forth above, or any subsequent office which shall have been specified for such
purpose by written notice to the Borrower and Lenders, as the Administrative
Agent’s Office referred to herein, to which payments due are to be made and at
which Loans will be disbursed and Letters of Credit requested.

 

(d)                                 Change of Address, Etc. Any party hereto may
change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.

 

SECTION 12.2                                      Amendments, Waivers and
Consents. Except as set forth below or as specifically provided in any Loan
Document, any term, covenant, agreement or condition of this Agreement or any of
the other Loan Documents may be amended or waived by the Lenders, and any
consent given by the Lenders, if, but only if, such amendment, waiver or consent
is in writing signed by the Required Lenders (or by the Administrative Agent
with the consent of the Required Lenders) and delivered to the Administrative
Agent and, in the case of an amendment, signed by the Borrower; provided, that
no amendment, waiver or consent shall:

 

(a)                                 without the prior written consent of the
Required Revolving Credit Lenders, amend, modify or waive (i) Section 6.2 or any
other provision of this Agreement if the effect of such amendment, modification
or waiver is to require the Revolving Credit Lenders (pursuant to, in the case
of any such amendment to a provision hereof other than Section 6.2, any
substantially concurrent request by the Borrower for a borrowing of Revolving
Credit Loans) to make Revolving Credit Loans when such Revolving Credit Lenders
would not otherwise be required to do so, (ii) the amount of the Swingline
Commitment or (iii) the amount of the L/C Commitment;

 

(b)                                 increase the Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Section 10.2) or the amount of
Loans of any Lender, in any case, without the written consent of such Lender;

 

(c)                                  waive, extend or postpone any date fixed by
this Agreement or any other Loan Document for any payment (excluding mandatory
prepayments) of principal, interest, fees or other amounts due to the Lenders
(or any of them) or any scheduled or mandatory reduction of the Revolving Credit
Commitment hereunder or under any other Loan Document without the written
consent of each Lender directly and adversely affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or Reimbursement Obligation, or (subject
to clause (iv) of the proviso set forth in the paragraph below) any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly and adversely affected thereby;

 

98

--------------------------------------------------------------------------------


 

(e)                                  change Section 5.6 or Section 10.4 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender directly and adversely affected
thereby;

 

(f)                                   except as otherwise permitted by this
Section 12.2, change any provision of this Section or reduce the percentages
specified in the definitions of “Required Lenders,” or “Required Revolving
Credit Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;

 

(g)                                  consent to the assignment or transfer by
any Credit Party of such Credit Party’s rights and obligations under any Loan
Document to which it is a party (except as permitted pursuant to Section 9.4),
in each case, without the written consent of each Lender; or

 

(h)                                 release all or substantially all of the
Collateral or release any Security Document (other than as authorized in
Section 11.9 or as otherwise specifically permitted or contemplated in this
Agreement or the applicable Security Document) without the written consent of
each Lender;

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, and
(v) the Administrative Agent and the Borrower shall be permitted to amend any
provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Revolving Credit Commitment of such
Lender may not be increased or extended without the consent of such Lender.

 

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.13 (including, without limitation, as applicable, (1) to
permit the Incremental Revolving Credit Increases to share ratably in the
benefits of this Agreement and the other Loan Documents and (2) to include the
outstanding Incremental Revolving Credit Increases in any determination of
(i) Required Lenders or Required Revolving Credit Lenders, as applicable or
(ii) similar required lender terms applicable thereto); provided that no
amendment or modification shall result in any increase in the amount of any
Lender’s Commitment or any increase in any Lender’s Commitment Percentage, in
each case, without the written consent of such affected Lender.

 

99

--------------------------------------------------------------------------------


 

SECTION 12.3                                      Expenses; Indemnity.

 

(a)                                 Costs and Expenses. The Borrower and any
other Credit Party, jointly and severally, shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the Credit
Facility, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrower. The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the Issuing Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, and shall pay or reimburse any such
Indemnitee for, any and all losses, claims (including, without limitation, any
Environmental Claims), penalties, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Credit Party), other than such
Indemnitee and its Related Parties, arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby (including, without limitation, the Transactions), (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the Issuing Lender to honor a demand for payment under a Letter
of Credit if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Credit Party or any Subsidiary thereof, or any Environmental
Claim related in any way to any Credit Party or any Subsidiary, (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Credit Party or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (A) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (B) do not
relate to or arise from such Indemnitee’s acting as or for the Administrative
Agent (in its capacity as the Administrative Agent), as or for a Lender (in its
capacity as a Lender), or as or for the Issuing Lender (in its capacity as the
Issuing Lender). This Section 12.3(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim. THE BORROWER HAS NO OBLIGATION TO INDEMNIFY OR TAKE ANY

 

100

--------------------------------------------------------------------------------


 

OTHER ACTION UNDER THIS AGREEMENT WITH RESPECT TO THE PRESENCE OF HAZARDOUS
MATERIALS, OR THE VIOLATION OF, NONCOMPLIANCE WITH OR LIABILITY UNDER ANY
ENVIRONMENTAL LAWS THAT ARISE AFTER THE DATE OF A FORECLOSURE OR A CONVEYANCE IN
LIEU OF FORECLOSURE.

 

(c)                                  Reimbursement by Lenders. To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under clause (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Issuing Lender, the Swingline Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender, the
Swingline Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time, or if the Total Credit Exposure has been reduced to zero,
then based on such Lender’s share of the Total Credit Exposure immediately prior
to such reduction) of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender); provided that with respect to such
unpaid amounts owed to the Issuing Lender or the Swingline Lender solely in its
capacity as such, only the Revolving Credit Lenders shall be required to pay
such unpaid amounts, such payment to be made severally among them based on such
Revolving Credit Lenders’ Revolving Credit Commitment Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought or, if the Revolving Credit Commitment has been reduced to zero as of
such time, determined immediately prior to such reduction); provided, further,
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such
sub-agent), Issuing Lender or the Swingline Lender in connection with such
capacity. The obligations of the Lenders under this clause (c) are subject to
the provisions of Section 5.7.

 

(d)                                 Waiver of Consequential Damages, Etc. To the
fullest extent permitted by Applicable Law, the Borrower and each other Credit
Party shall not assert, and hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payments. All amounts due under this
Section shall be payable promptly after demand therefor.

 

(f)                                   Survival. Each party’s obligations under
this Section shall survive the termination of the Loan Documents and payment of
the obligations hereunder.

 

SECTION 12.4                                      Right of Setoff. If an Event
of Default shall have occurred and be continuing, each Lender, the Issuing
Lender, the Swingline Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender, the Swingline Lender or any such Affiliate to or for the credit
or the account of the Borrower or any other

 

101

--------------------------------------------------------------------------------


 

Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, the Issuing Lender or the Swingline Lender or any of
their respective Affiliates, irrespective of whether or not such Lender, the
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, the Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 10.4
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender, the Swingline Lender or their
respective Affiliates may have. Each Lender, the Issuing Lender and the
Swingline Lender agree to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

SECTION 12.5                                      Governing Law;
Jurisdiction, Etc.

 

(a)                                 Governing Law. This Agreement and the other
Loan Documents and any claim, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other Loan Document (except, as to any other Loan Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of New York.

 

(b)                                 Submission to Jurisdiction. The Borrower and
each other Credit Party irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, the Issuing Lender, the Swingline Lender,
or any Related Party of the foregoing in any way relating to this Agreement or
any other Loan Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in New York County,
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by Applicable Law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Administrative Agent,
any Lender, the Issuing Lender or the Swingline Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any other Credit Party or its properties in the
courts of any jurisdiction.

 

(c)                                  Waiver of Venue. The Borrower and each
other Credit Party irrevocably and unconditionally waives, to the fullest extent
permitted by Applicable Law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
clause (b) of this Section. Each of the

 

102

--------------------------------------------------------------------------------


 

parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(d)                                 Service of Process. Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 12.1. Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.

 

SECTION 12.6                                      Waiver of Jury Trial.

 

(a)                                 EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). IF AND TO THE EXTENT THAT THE FOREGOING WAIVER OF THE RIGHT TO A JURY
TRIAL IS UNENFORCEABLE FOR ANY REASON IN SUCH FORUM, EACH OF THE PARTIES HERETO
HEREBY CONSENTS TO THE ADJUDICATION OF ALL CLAIMS PURSUANT TO JUDICIAL REFERENCE
AS PROVIDED IN CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638, AND THE JUDICIAL
REFEREE SHALL BE EMPOWERED TO HEAR AND DETERMINE ALL ISSUES IN SUCH REFERENCE,
WHETHER FACT OR LAW. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND CONSENT AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

(b)                                 Binding Arbitration.

 

(i)                                     Agreement to Arbitrate. Upon demand of
any party, whether made before or after institution of any judicial proceeding,
any dispute, claim or controversy arising out of, connected with or relating to
this Agreement or any other Loan Document (“Disputes”), between or among parties
hereto and to the other Loan Documents shall be resolved by binding arbitration
as provided herein. Institution of a judicial proceeding by a party does not
waive the right of that party to demand arbitration hereunder. Disputes may
include, without limitation, tort claims, counterclaims, claims brought as class
actions, claims arising from Loan Documents executed in the future, disputes as
to whether a matter is subject to arbitration, or claims concerning any aspect
of the past, present or future relationships arising out of or connected with
the Loan Documents. The parties hereto do not waive any applicable Federal or
state substantive law (including the protections afforded to banks under 12
U.S.C. Section 91 or any similar applicable state law) except as provided
herein. A judgment upon the award may be entered in any court having
jurisdiction. Notwithstanding the foregoing, this paragraph shall not apply to
any Hedge Agreement or Cash Management Agreement.

 

(ii)                                  General Rules of Arbitration. Any
arbitration proceeding will (A) be governed by the Federal Arbitration Act
(Title 9 of the United States Code), notwithstanding any conflicting choice of
law provision in any of the Loan Documents between the parties, (B) be conducted
by the American Arbitration Association (the “AAA”), or such other administrator
as the parties shall mutually agree upon, in accordance with the commercial
dispute resolution procedures of the AAA, unless the claim or counterclaim is at
least $1,000,000 exclusive of claimed interest,

 

103

--------------------------------------------------------------------------------


 

arbitration fees and costs, in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to, as
applicable, as the “Arbitration Rules”) and (C) proceed in a location in New
York, New York, selected by the AAA. The expedited procedures set forth in
Rule 51, et seq. of the Arbitration Rules shall be applicable to claims of less
than $1,000,000. All applicable statutes of limitations shall apply to any
Dispute. If there is any inconsistency between the terms hereof and the
Arbitration Rules, the terms and procedures set forth herein shall control. Any
party who fails or refuses to submit to arbitration following a demand by any
other party shall bear all costs and expenses incurred by such other party in
compelling arbitration of any dispute. Notwithstanding anything in the foregoing
to the contrary, any arbitration proceeding demanded hereunder shall begin
within ninety (90) days after such demand thereof and shall be concluded within
one hundred twenty (120) days after such demand. These time limitations may not
be extended unless a party hereto shows cause for extension and then such
extension shall not exceed a total of sixty (60) days.

 

(iii)                               Arbitrators. Any arbitration proceeding in
which the amount in controversy is $5,000,000 or less will be decided by a
single arbitrator selected according to the Arbitration Rules, and who shall not
render an award of greater than $5,000,000. Any dispute in which the amount in
controversy exceeds $5,000,000 shall be decided by majority vote of a panel of
three arbitrators; provided that all three arbitrators must actively participate
in all hearings and deliberations. The arbitrator will be a neutral attorney
licensed in the jurisdiction of the state where the hearing will be conducted or
a neutral retired judge of the jurisdiction, state or federal, of the state
where the hearing will be conducted, in either case with a minimum of ten years’
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. In any arbitration proceeding, the arbitrator will
decide (by documents only or with a hearing at the arbitrator’s discretion) any
pre hearing motions that are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of New York and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal
Rules of Civil Procedure or other Applicable Law.

 

(iv)                              Preservation of Certain Remedies.
Notwithstanding the preceding binding arbitration provisions, the parties hereto
and the other Loan Documents preserve, without diminution, certain remedies that
such Persons may employ or exercise freely, either alone, in conjunction with or
during a Dispute. Each such Person shall have and hereby reserves the right to
proceed in any court of proper jurisdiction or by self-help to exercise or
prosecute the following remedies, as applicable: (A) all rights to foreclose
against any real or personal property or other security by exercising a power of
sale granted in the Loan Documents or under Applicable Law or by judicial
foreclosure and sale, including a proceeding to confirm the sale, (B) all rights
of self-help including peaceful occupation of property and collection of rents,
set off, and peaceful possession of property, (C) obtaining provisional or
ancillary remedies including injunctive relief, sequestration, garnishment,
attachment, appointment of receiver and in filing an involuntary bankruptcy
proceeding, and (D) when applicable, a judgment by confession of judgment.
Preservation of these remedies does not limit the power of an arbitrator to
grant similar remedies that may be requested by a party in a Dispute.

 

104

--------------------------------------------------------------------------------


 

(v)                                 Matters Involving Real Property.
Notwithstanding anything herein to the contrary, no dispute shall be submitted
to arbitration if the dispute concerns indebtedness secured directly or
indirectly, in whole or in part, by any real property unless: (A) the holder of
the mortgage, lien or security interest specifically elects in writing to
proceed with the arbitration; or (B) all parties to the arbitration waive any
rights or benefits that might accrue to them by virtue of the single action
rule statute of California, thereby agreeing that all indebtedness and
obligations of the parties, and all mortgages, liens and security interests
securing such indebtedness and obligations, shall remain fully valid and
enforceable. If any such dispute is not submitted to arbitration, the dispute
shall be referred to a referee in accordance with California Code of Civil
Procedure Section 638 et seq., and this general reference agreement is intended
to be specifically enforceable in accordance with such Section 638. A referee
with the qualifications required herein for arbitrators shall be selected
pursuant to the AAA’s selection procedures. Judgment upon the decision rendered
by a referee shall be entered in the court in which such proceeding was
commenced in accordance with California Code of Civil Procedure Sections 644 and
645.

 

SECTION 12.7                                      Reversal of Payments. To the
extent any Credit Party makes a payment or payments to the Administrative Agent
for the ratable benefit of the Lenders or the Administrative Agent receives any
payment or proceeds of the Collateral which payments or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any Debtor Relief Law, other Applicable Law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.

 

SECTION 12.8                                      Injunctive Relief. The
Borrower recognizes that, in the event the Borrower fails to perform, observe or
discharge any of its obligations or liabilities under this Agreement, any remedy
of law may prove to be inadequate relief to the Lenders. Therefore, the Borrower
agrees that the Lenders, at the Lenders’ option, shall be entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.

 

SECTION 12.9                                      Accounting Matters. If at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

SECTION 12.10                               Successors and Assigns;
Participations.

 

(a)                                 Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Credit Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of clause (b) of this
Section, (ii) by way of participation in accordance with the provisions of
clause (d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of clause (e) of this Section (and any
other

 

105

--------------------------------------------------------------------------------


 

attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause (d) of
this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders. Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and the Loans at the time owing to it); provided that, in each
case with respect to any Credit Facility, any such assignment shall be subject
to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it (in each case with respect to any Credit Facility) or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in
paragraph (b)(i)(A) of this Section, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000, in the case of any assignment in respect of the Revolving Credit
Facility, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that the
Borrower shall be deemed to have given its consent five (5) Business Days after
the date written notice thereof has been delivered by the assigning Lender
(through the Administrative Agent) unless such consent is expressly refused by
the Borrower prior to such fifth (5th) Business Day;

 

(ii)                                  Proportionate Amounts. Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate classes on a non-pro rata basis;

 

(iii)                               Required Consents. No consent shall be
required for any assignment except to the extent required by
paragraph (b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice

 

106

--------------------------------------------------------------------------------


 

to the Administrative Agent within five (5) Business Days after having received
notice thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for all
assignments; and

 

(C)                               the consents of the Issuing Lender and the
Swingline Lender shall be required for any assignment in respect of the
Revolving Credit Facility.

 

(iv)                              Assignment and Assumption. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500 for
each assignment; provided that (A) only one such fee will be payable in
connection with simultaneous assignments to two or more related Approved Funds
by a Lender and (B) the Administrative Agent may, in its sole discretion, elect
to waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons. No such
assignment shall be made to (A) the Borrower or any of its Subsidiaries or
Affiliates or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons. No such
assignment shall be made to a natural Person.

 

(vii)                           Certain Additional Payments. In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such

 

107

--------------------------------------------------------------------------------


 

Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (d) of
this Section.

 

(c)                                  Register. The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at one of its offices in Indianapolis, Indiana, a copy of each Assignment and
Assumption and each Lender Joinder Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitment
of, and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender (but only to the extent of entries
in the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.

 

(d)                                 Participations. Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Lender, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 12.3(c) with respect to any payments made by such Lender to its
Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in the first
proviso to Section 12.2 that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 5.9, 5.10 and
5.11 (subject to the requirements and limitations therein, including the
requirements under Section 5.11(f) (it being understood that the documentation
required under Section 5.11(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 5.12 as if it
were an assignee under clause (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 5.10 or 5.11, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.12(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall

 

108

--------------------------------------------------------------------------------


 

be entitled to the benefits of Section 12.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 5.6 as though it were a
Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges. Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

SECTION 12.11                               Treatment of Certain Information;
Confidentiality. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by, or required to be disclosed to, any rating
agency, or regulatory or similar authority purporting to have jurisdiction over
such Person or its Related Parties (including any self-regulatory authority,
such as the National Association of Insurance Commissioners), (c) to the extent
required by Applicable Laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies under this Agreement, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or any action or
proceeding relating to this Agreement, any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility; (h) with the consent of the Borrower,
(i) to Gold Sheets and other similar bank trade publications, such information
to consist of deal terms and other information customarily found in such
publications, (j) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, the Issuing Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or (k) to governmental regulatory authorities in connection with any
regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the

 

109

--------------------------------------------------------------------------------


 

Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates. For purposes of this Section, “Information”
means all information received from any Credit Party or any Subsidiary thereof
relating to any Credit Party or any Subsidiary thereof or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 12.12                               Performance of Duties. Each of the
Credit Party’s obligations under this Agreement and each of the other Loan
Documents shall be performed by such Credit Party at its sole cost and expense.

 

SECTION 12.13                               All Powers Coupled with Interest.
All powers of attorney and other authorizations granted to the Lenders, the
Administrative Agent and any Persons designated by the Administrative Agent or
any Lender pursuant to any provisions of this Agreement or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Obligations remain unpaid or unsatisfied, any of the
Commitments remain in effect or the Credit Facility has not been terminated.

 

SECTION 12.14                               Survival.

 

(a)                                 All representations and warranties set forth
in Article VII and all representations and warranties contained in any
certificate, or any of the Loan Documents (including, but not limited to, any
such representation or warranty made in or in connection with any amendment
thereto) shall constitute representations and warranties made under this
Agreement. All representations and warranties made under this Agreement shall be
made or deemed to be made at and as of the Closing Date (except those that are
expressly made as of a specific date), shall survive the Closing Date and shall
not be waived by the execution and delivery of this Agreement, any investigation
made by or on behalf of the Lenders or any borrowing hereunder.

 

(b)                                 Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XII and any other provision of
this Agreement and the other Loan Documents shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

 

SECTION 12.15                               Titles and Captions. Titles and
captions of Articles, Sections and subsections in, and the table of contents of,
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement.

 

SECTION 12.16                               Severability of Provisions. Any
provision of this Agreement or any other Loan Document which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remainder of such provision or the remaining provisions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

110

--------------------------------------------------------------------------------


 

SECTION 12.17                               Counterparts; Integration;
Effectiveness; Electronic Execution.

 

(a)                                 Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, the Issuing Lender, the Swingline
Lender and/or the Arranger, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 6.1, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

(b)                                 Electronic Execution of Assignments. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

SECTION 12.18                               Term of Agreement. This Agreement
shall remain in effect from the Closing Date through and including the date upon
which all Obligations (other than contingent indemnification obligations not
then due) arising hereunder or under any other Loan Document shall have been
indefeasibly and irrevocably paid and satisfied in full, all Letters of Credit
have been terminated or expired (or been Cash Collateralized) and the Revolving
Credit Commitment has been terminated. No termination of this Agreement shall
affect the rights and obligations of the parties hereto arising prior to such
termination or in respect of any provision of this Agreement which survives such
termination.

 

SECTION 12.19                               USA PATRIOT Act. The Administrative
Agent and each Lender hereby notifies the Borrower that pursuant to the
requirements of the PATRIOT Act, each of them is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender to identify each Credit Party in accordance with the PATRIOT Act.

 

SECTION 12.20                               Independent Effect of Covenants. The
Borrower expressly acknowledges and agrees that each covenant contained in
Articles VIII or IX hereof shall be given independent effect. Accordingly, the
Borrower shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Articles VIII or IX, before or after giving
effect to such transaction or act, the Borrower shall or would be in breach of
any other covenant contained in Articles VIII or IX.

 

SECTION 12.21                               Inconsistencies with Other
Documents. In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the Security Documents which imposes
additional burdens on the Borrower or any of its Subsidiaries or further
restricts the rights of the Borrower or any of its Subsidiaries or gives the
Administrative Agent or Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Agreement and shall be given full force and
effect.

 

[Signature pages to follow]

 

111

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

 

 

SUPREME INDUSTRIES, INC.,

 

as Borrower

 

 

 

 

 

By:

/s/ Matthew W. Long

 

Name:

Matthew W. Long

 

Title:

Chief Financial Officer

 

Supreme Industries (CF) Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AGENTS AND LENDERS:

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent,
Swingline Lender, Issuing Lender and a Lender

 

 

 

 

 

 

By:

/s/ David W. O’Neal

 

Name:

David W. O’Neal

 

Title:

Senior Vice President

 

Supreme Industries (CF) Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1
to
Credit Agreement
dated as of December 19, 2012
by and among
Supreme Industries, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF REVOLVING CREDIT NOTE

 

1

--------------------------------------------------------------------------------


 

REVOLVING CREDIT NOTE

 

$             

              , 20     

 

FOR VALUE RECEIVED, the undersigned, SUPREME INDUSTRIES, INC., a Delaware
corporation (the “Borrower”), promises to pay to                               
(the “Lender”), at the place and times provided in the Credit Agreement referred
to below, the principal sum of                                DOLLARS
($                    ) or, if less, the unpaid principal amount of all
Revolving Credit Loans made by the Lender from time to time pursuant to that
certain Credit Agreement, dated as of December 19, 2012 (the “Credit
Agreement”), by and among the Borrower, the Lenders party thereto and Wells
Fargo Bank, National Association, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.

 

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is payable as provided in the Credit Agreement and shall bear
interest as provided in Section 5.1 of the Credit Agreement. All payments of
principal and interest on this Revolving Credit Note shall be payable in Dollars
in immediately available funds as provided in the Credit Agreement.

 

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.

 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

The Indebtedness evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Indebtedness referred to in the Credit Agreement.

 

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note
under seal as of the day and year first above written.

 

 

SUPREME INDUSTRIES, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A-2
to
Credit Agreement
dated as of December 19, 2012
by and among
Supreme Industries, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF SWINGLINE NOTE

 

1

--------------------------------------------------------------------------------


 

SWINGLINE NOTE

 

$              

             , 20     

 

FOR VALUE RECEIVED, the undersigned, SUPREME INDUSTRIES, INC., a Delaware
corporation (the “Borrower”), promises to pay to WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Lender”), at the place and times provided in the Credit
Agreement referred to below, the principal sum of                               
DOLLARS ($                    ) or, if less, the unpaid principal amount of all
Swingline Loans made by the Lender from time to time pursuant to that certain
Credit Agreement, dated as of December 19, 2012 (the “Credit Agreement”), by and
among the Borrower, the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

The unpaid principal amount of this Swingline Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 5.1 of the Credit Agreement. Swingline Loans refunded as
Revolving Credit Loans in accordance with Section 2.2(b) of the Credit Agreement
shall be payable by the Borrower as Revolving Credit Loans pursuant to the
Revolving Credit Notes, and shall not be payable under this Swingline Note as
Swingline Loans. All payments of principal and interest on this Swingline Note
shall be payable in Dollars in immediately available funds as provided in the
Credit Agreement.

 

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.

 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.

 

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under seal
as of the day and year first above written.

 

 

SUPREME INDUSTRIES, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B
to
Credit Agreement
dated as of December 19, 2012
by and among
Supreme Industries, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF NOTICE OF BORROWING

 

1

--------------------------------------------------------------------------------


 

NOTICE OF BORROWING

 

Dated as of:                  

 

Wells Fargo Bank, National Association,

as Administrative Agent

300 N. Meridian Street, Suite 1600

Indianapolis, Indiana 46204-1751

Attention: David O’Neal

 

Ladies and Gentlemen:

 

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the Credit Agreement dated as of December 19, 2012 (the “Credit Agreement”),
by and among Supreme Industries, Inc., a Delaware corporation (the “Borrower”),
the Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

 

1.                                      The Borrower hereby requests that the
Lenders make [a Revolving Credit Loan][a Swingline Loan] to the Borrower in the
aggregate principal amount of $                      . (Complete with an amount
in accordance with Section 2.3 or Section 5.13, as applicable, of the Credit
Agreement.)

 

2.                                      The Borrower hereby requests that such
Loan(s) be made on the following Business Day:
                                          . (Complete with a Business Day in
accordance with Section 2.3 of the Credit Agreement for Revolving Credit Loans
or Swingline Loans.)

 

3.                                      The Borrower hereby requests that such
Loan(s) bear interest at the following interest rate, plus the Applicable Rate,
as set forth below:

 

Component
of Loan(1)

 

Interest Rate

 

Interest Period
(LIBOR Rate only)

 

 

[Base Rate or LIBOR Rate](2)

 

 

 

4.                                      The aggregate principal amount of all
Loans and L/C Obligations outstanding as of the date hereof (including the
Loan(s) requested herein) does not exceed the maximum amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.

 

5.                                      All of the conditions applicable to the
Loan(s) requested herein as set forth in the Credit Agreement have been
satisfied as of the date hereof and will remain satisfied to the date of such
Loan.

 

[Signature page follows]

 

--------------------------------------------------------------------------------

(1)  Complete with the Dollar amount of that portion of the overall Loan
requested that is to bear interest at the selected interest rate and/or Interest
Period.

(2)  Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit
Loans or (ii) the Base Rate for Swingline Loans.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

 

SUPREME INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C
to
Credit Agreement
dated as of December 19, 2012
by and among
Supreme Industries, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF NOTICE OF ACCOUNT DESIGNATION

 

1

--------------------------------------------------------------------------------


 

NOTICE OF ACCOUNT DESIGNATION

 

Dated as of:               

 

Wells Fargo Bank, National Association,

as Administrative Agent

300 N. Meridian Street, Suite 1600

Indianapolis, Indiana 46204-1751

Attention: David O’Neal

 

Ladies and Gentlemen:

 

This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the Credit Agreement dated as of December 19, 2012 (the
“Credit Agreement”), by and among Supreme Industries, Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

1.                                      The Administrative Agent is hereby
authorized to disburse all Loan proceeds into the following account(s):

 

 

ABA Routing Number:

 

Account Number:

 

 

2.                                      This authorization shall remain in
effect until revoked or until a subsequent Notice of Account Designation is
provided to the Administrative Agent.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

 

SUPREME INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D
to
Credit Agreement
dated as of December 19, 2012
by and among
Supreme Industries, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF NOTICE OF PREPAYMENT

 

1

--------------------------------------------------------------------------------


 

NOTICE OF PREPAYMENT

 

Dated as of:                  

 

Wells Fargo Bank, National Association,

as Administrative Agent

300 N. Meridian Street, Suite 1600

Indianapolis, Indiana 46204-1751

Attention: David O’Neal

 

Ladies and Gentlemen:

 

This irrevocable Notice of Prepayment is delivered to you pursuant to
Section 2.4(c) of the Credit Agreement dated as of December 19, 2012 (the
“Credit Agreement”), by and among Supreme Industries, Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

1.                                      The Borrower hereby provides notice to
the Administrative Agent that it shall repay the following [Base Rate Loans]
and/or [LIBOR Rate Loans]:                               . (Complete with an
amount in accordance with Section 2.4 of the Credit Agreement.)

 

2.                                      The Loan(s) to be prepaid consist of:
[check each applicable box]

 

o                                    a Swingline Loan

 

o                                    a Revolving Credit Loan

 

3.                                      The Borrower shall repay the
above-referenced Loans on the following Business Day:
                              . (Complete with a date no earlier than (i) the
same Business Day as of the date of this Notice of Prepayment with respect to
any Swingline Loan, (ii) one (1) Business Day subsequent to the date of this
Notice of Prepayment with respect to any Base Rate Loan (other than a Swingline
Loan), and (ii) three (3) Business Days subsequent to date of this Notice of
Prepayment with respect to any LIBOR Rate Loan.)

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

 

SUPREME INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E
to
Credit Agreement
dated as of December 19, 2012
by and among
Supreme Industries, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

1

--------------------------------------------------------------------------------


 

NOTICE OF CONVERSION/CONTINUATION

 

Dated as of:                

 

Wells Fargo Bank, National Association,

as Administrative Agent

300 N. Meridian Street, Suite 1600

Indianapolis, Indiana 46204-1751

Attention: David O’Neal

 

Ladies and Gentlemen:

 

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 5.2 of the Credit Agreement dated as of December 19,
2012 (the “Credit Agreement”), by and among Supreme Industries, Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

1.                                      The Loan to which this Notice relates is
a Revolving Credit Loan.

 

2.                                      This Notice is submitted for the purpose
of: (Check one and complete applicable information in accordance with the Credit
Agreement.)

 

o                                    Converting all or a portion of a Base Rate
Loan into a LIBOR Rate Loan

 

 

 

 

 

Outstanding principal balance:

 

$

 

 

 

Principal amount to be converted:

 

$

 

 

 

Requested effective date of conversion:

 

 

 

 

 

Requested new Interest Period:

 

 

 

 

 

o                                    Converting a portion of a LIBOR Rate Loan
into a Base Rate Loan

 

 

 

 

 

Outstanding principal balance:

 

$

 

 

 

Principal amount to be converted:

 

$

 

 

 

Last day of the current Interest Period:

 

 

 

 

 

Requested effective date of conversion:

 

 

 

2

--------------------------------------------------------------------------------


 

o                                    Continuing all or a portion of a LIBOR Rate
Loan as a LIBOR Rate Loan

 

 

 

 

 

Outstanding principal balance:

 

$

 

 

 

Principal amount to be continued:

 

$

 

 

 

Last day of the current Interest Period:

 

 

 

 

 

Requested effective date of continuation:

 

 

 

 

 

Requested new Interest Period:

 

 

 

3.                                      The aggregate principal amount of all
Loans and L/C Obligations outstanding as of the date hereof does not exceed the
maximum amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

 

SUPREME INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT F
to
Credit Agreement
dated as of December 19, 2012
by and among
Supreme Industries, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

 

1

--------------------------------------------------------------------------------


 

OFFICER’S COMPLIANCE CERTIFICATE

 

Dated as of:                   

 

The undersigned, on behalf of Supreme Industries, Inc., a Delaware corporation
(the “Borrower”), hereby certifies to the Administrative Agent and the Lenders,
each as defined in the Credit Agreement referred to below, as follows:

 

1.                                      This certificate is delivered to you
pursuant to Section 8.2 of the Credit Agreement dated as of December 19, 2012
(the “Credit Agreement”), by and among the Borrower, the Lenders party thereto
and Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

 

2.                                      I have reviewed the financial statements
of the Borrower and its Subsidiaries dated as of                               
and for the                                period[s] then ended and such
statements fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries as of the dates indicated and the results of
their operations and cash flows for the period[s] indicated.

 

3.                                      I have reviewed the terms of the Credit
Agreement, and the related Loan Documents and have made, or caused to be made
under my supervision, a review in reasonable detail of the transactions and the
condition of the Borrower and its Subsidiaries during the accounting period
covered by the financial statements referred to in Section 2 above. Such review
has not disclosed the existence during or at the end of such accounting period
of any condition or event that constitutes a Default or an Event of Default, nor
do I have any knowledge of the existence of any such condition or event as at
the date of this certificate [except, if such condition or event existed or
exists, describe the nature and period of existence thereof and what action the
Borrower has taken, is taking and proposes to take with respect thereto].

 

4.                                      As of the date of this certificate, the
Applicable Rate and calculations determining such figures are set forth on the
attached Schedule 1, the Borrower and its Subsidiaries are in compliance with
the financial covenants contained in Sections 9.14 and 9.15 of the Credit
Agreement as shown on such Schedule 1 and the Borrower and its Subsidiaries are
in compliance with the other covenants and restrictions contained in the Credit
Agreement.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

WITNESS the following signature as of the day and year first written above.

 

 

SUPREME INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

Schedule 1
to
Officer’s Compliance Certificate

 

For the Quarter/Year ended                                              (the
“Statement Date”)

 

A.

Section 9.14                            Maximum Capital Expenditures

 

 

 

 

 

 

(I)

Aggregate amount of all Capital Expenditures(1) actually made in the [portion of
the](2) Fiscal Year ending on the Statement Date (such Fiscal Year, the “Current
Fiscal Year”)

 

$

 

 

 

 

 

 

(II)

(a)                                 The stated maximum permitted amount of
Capital Expenditures set forth in Section 9.14 of the Credit Agreement
applicable to the Fiscal Year preceding the Current Fiscal Year (such Fiscal
Year, the “Preceding Fiscal Year”)

 

$

 

 

 

 

 

 

 

(b)                                 The aggregate amount of Capital Expenditures
actually made during the Preceding Fiscal Year

 

$

 

 

 

 

 

 

 

(c)                                  Line A.(II)(a) less Line A.(II)(b) (such
amount, to the extent positive, the “Gross Carryover Amount”)

 

$

 

 

 

 

 

 

 

(d)                                 The stated maximum percentage of the Gross
Carryover Amount permitted to be carried over for expenditure in the Current
Fiscal Year

 

                 

%

 

 

 

 

 

 

 

(e)                                  Line A.(II)(c) multiplied by Line
A.(II)(d) (such amount, the “Net Carryover Amount”)(3)

 

$

 

 

 

 

 

 

(III)

The stated maximum permitted amount of Capital Expenditures applicable to the
Current Fiscal Year

 

$

7,000,000

 

 

 

 

 

 

 

(IV)

Aggregate permitted amount of Capital Expenditures (Line A.(III) plus Line
A.(II)(e))

 

$

 

 

 

 

 

 

(V)

Excess (deficiency) for covenant compliance (Line A.(IV) less Line A.(I))

 

$

 

 

 

 

 

 

(VI)

In Compliance?

 

Yes/No

 

--------------------------------------------------------------------------------

(1)  Exclude amounts financed with Net Cash Proceeds received from any
(a) disposition of Capital Assets (to the extent permitted under the Credit
Agreement) or (b) Insurance and Condemnation Event, in each case, that have
actually been reinvested during such period (and within twelve (12) months after
receipt of such Net Cash Proceeds) in other Capital Assets used or useful in the
business of the Borrower and its Subsidiaries, as applicable.

(2)  Use for the first three (3) quarterly reportings in any Fiscal Year.

(3)  The Net Carryover Amount for the Fiscal Year ending December 29, 2012,
shall be deemed to equal $0.

 

4

--------------------------------------------------------------------------------


 

B.

Section 9.15(a)             Maximum Consolidated Total Leverage Ratio and
Applicable Rate

 

 

 

 

 

 

(I)

Consolidated Total Indebtedness as of the Statement Date

 

$

 

 

 

 

 

 

(II)

Consolidated EBITDA for the period of four (4) consecutive Fiscal Quarters
ending on or immediately prior to the Statement Date (See Schedule 2)

 

$

 

 

 

 

 

 

(III)

Line B.(I) divided by Line B.(II)

 

            to 1.00

 

 

 

 

 

 

(IV)

Maximum permitted Consolidated Total Leverage Ratio as set forth in
Section 9.15(a) of the Credit Agreement

 

             to 1.00

 

 

 

 

 

 

(V)

In Compliance?

 

Yes/No

 

 

 

 

 

 

(VI)

Applicable Rate

 

Pricing Level

 

 

 

 

 

C.

Section 9.15(b)             Minimum Consolidated Fixed Charge Coverage Ratio

 

 

 

 

 

 

(I)

Consolidated EBITDA for the period of four (4) consecutive Fiscal Quarters
ending on or immediately prior to the Statement Date

 

$

 

 

 

 

 

 

(II)

Consolidated Fixed Charges for the period of four (4) consecutive Fiscal
Quarters ending on or immediately prior to the Statement Date (See Schedule 3)

 

$

 

 

 

 

 

 

(III)

Line C.(I) divided by Line C.(II)

 

             to 1.00

 

 

 

 

 

 

(IV)

Minimum permitted Consolidated Fixed Charge Coverage Ratio as set forth in
Section 9.15(b) of the Credit Agreement

 

              to 1.00

 

 

 

 

 

 

(V)

In Compliance?

 

Yes/No

 

5

--------------------------------------------------------------------------------


 

Schedule 2
to
Officer’s Compliance Certificate

 

 

 

Consolidated EBITDA

 

Quarter 1
ended
    /    /

 

Quarter 2
ended
    /    /

 

Quarter 3
ended
    /    /

 

Quarter 4
ended
    /    /

 

Total
(Quarters 1-4)

(1)

 

Consolidated Net Income for such period

 

 

 

 

 

 

 

 

 

 

(2)

 

The following amounts, without duplication, to the extent deducted in
determining Consolidated Net Income for such period:

 

 

 

 

 

 

 

 

 

 

 

 

(a)

income and franchise taxes payable during such period

 

 

 

 

 

 

 

 

 

 

 

 

(b)

Consolidated Interest Expense for such period

 

 

 

 

 

 

 

 

 

 

 

 

(c)

amortization expense for such period

 

 

 

 

 

 

 

 

 

 

 

 

(d)

depreciation expense for such period

 

 

 

 

 

 

 

 

 

 

 

 

(e)

other non-cash charges (except to the extent that such non-cash charges are
reserved for cash charges to be taken in the future) for such period

 

 

 

 

 

 

 

 

 

 

 

 

(f)

extraordinary losses (excluding extraordinary losses from discontinued
operations) during such period

 

 

 

 

 

 

 

 

 

 

 

 

(g)

Transaction Costs payable during such period

 

 

 

 

 

 

 

 

 

 

(3)

 

Line (2)(a) plus Line (2)(b) plus Line (2)(c) plus Line (2)(d) plus Line
(2)(e) plus Line (2)(f) plus Line (2)(g)

 

 

 

 

 

 

 

 

 

 

(4)

 

The following amounts, without duplication, to the extent added in computing
Consolidated Net Income for such period:

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

 

Consolidated EBITDA

 

Quarter 1
ended
    /    /

 

Quarter 2
ended
    /    /

 

Quarter 3
ended
    /    /

 

Quarter 4
ended
    /    /

 

Total
(Quarters 1-4)

 

 

(a)

interest income during such period

 

 

 

 

 

 

 

 

 

 

 

 

(b)

any extraordinary gains during such period

 

 

 

 

 

 

 

 

 

 

(5)

 

Line (4)(a) plus Line (4)(b)

 

 

 

 

 

 

 

 

 

 

(6)

 

Pro Forma Basis Adjustments to Consolidated EBITDA, if applicable(1)

 

 

 

 

 

 

 

 

 

 

(7)

 

Totals (Line (1) plus Line (3) less Line (5) plus or minus, as applicable, Line
(6))

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  “Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA
for any period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and:

 

(a)                                 all income statement items (whether positive
or negative) attributable to the Property or Person disposed of in a Specified
Disposition shall be excluded and all income statement items (whether positive
or negative) attributable to the Property or Person acquired in a Permitted
Acquisition shall be included (provided that such income statement items to be
included are reflected in financial statements or other financial data
reasonably acceptable to the Administrative Agent and based upon reasonable
assumptions and calculations which are expected to have a continuous impact);
and

 

(b)                                 non-recurring costs, extraordinary expenses
and other pro forma adjustments attributable to such Specified Transaction may
be included to the extent that such costs, expenses or adjustments:

 

(i)                                     are reasonably expected to be realized
within twelve (12) months of such Specified Transaction as set forth in
reasonable detail on a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent;

 

(ii)                                  are calculated on a basis consistent with
GAAP and Regulation S-X of the Exchange Act; and

 

(iii)                               are approved by the Administrative Agent;

 

provided that the foregoing costs, expenses and adjustments shall be without
duplication of any costs, expenses or adjustments that are already included in
the calculation of Consolidated EBITDA or clause (a) above.

 

“Specified Disposition” means any disposition of all or substantially all of the
assets or Capital Stock of any Subsidiary of the Borrower or any division,
business unit, product line or line of business.

 

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Transactions.

 

7

--------------------------------------------------------------------------------


 

Schedule 3
to
Officer’s Compliance Certificate

 

 

 

Quarter 1
ended
    /    /

 

Quarter 2
ended
    /    /

 

Quarter 3
ended
    /    /

 

Quarter 4
ended
    /    /

 

Total
(Quarters 1-4)

 

Consolidated Interest Expense

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT G
to
Credit Agreement
dated as of December 19, 2012
by and among
Supreme Industries, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

1

--------------------------------------------------------------------------------


 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each](1) Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each, an
“Assignee”). [It is understood and agreed that the rights and obligations of the
Assignees(2) hereunder are several and not joint.](3) Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the] [each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the [Assignee] [respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as, [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

[INSERT NAME OF ASSIGNOR]

 

 

 

 

 

2.

 

Assignee(s):

 

See Schedules attached hereto

 

 

 

 

 

3.

 

Borrower:

 

Supreme Industries, Inc.

 

 

 

 

 

4.

 

Administrative Agent:

 

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Credit Agreement dated as of December 19, 2012 among
Supreme Industries, Inc., as Borrower, the Lenders party thereto, and Wells
Fargo Bank, National Association, as Administrative

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(2)  Select as appropriate.

 

(3)  Include bracketed language if there are multiple Assignees.

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

Agent (as amended, restated, supplemented or otherwise modified)

 

 

 

 

 

6.

 

Assigned Interest:

 

See Schedules attached hereto

 

 

 

 

 

[7.

 

Trade Date:

 

                         ](4)

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

(4)  To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

3

--------------------------------------------------------------------------------


 

Effective Date:                                  , 2         [TO BE INSERTED BY
THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEES

 

 

 

See Schedules attached hereto

 

4

--------------------------------------------------------------------------------


 

[Consented to and](5) Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent[, Issuing Lender and Swingline Lender]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

[Consented to:](6)

 

 

 

SUPREME INDUSTRIES, INC.,

 

as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(5)  To be added only if the consent of the Administrative Agent and/or the
Swingline Lender and Issuing Lender is required by the terms of the Credit
Agreement.

 

(6)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 1
To Assignment and Assumption

 

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

 

Assigned Interests:

 

Facility Assigned(1)

 

Aggregate Amount
of Commitment/
Loans for all
Lenders(2)

 

Amount of
Commitment/
Loans Assigned(3)

 

Percentage
Assigned of
Commitment/
Loans(4)

 

CUSIP Number

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

[NAME OF ASSIGNEE](5)

 

[and is an Affiliate/Approved Fund of [identify Lender](6)]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(1)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g. “Revolving
Credit Commitment,” etc.)

(2)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(3)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(4)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(5)  Add additional signature blocks, as needed.

(6)  Select as appropriate.

 

6

--------------------------------------------------------------------------------


 

ANNEX 1
to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1          Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its respective Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2.         Assignee[s]. [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets the requirements of an Eligible Assignee under the
Credit Agreement (subject to such consents, if any, as may be required under
Section 12.10(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the] [the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the] [such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to [Section 6.1]
[Section 8.1](1) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the] [such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the] [such] Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, [the] [any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                      Payments. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the]
[each] Assigned Interest (including payments of principal, interest, fees and

 

--------------------------------------------------------------------------------

(1)  Update as necessary to refer to appropriate financial statement delivery
section in Credit Agreement.

 

7

--------------------------------------------------------------------------------


 

other amounts) to [the] [the relevant] Assignor for amounts which have accrued
to but excluding the Effective Date and to [the] [the relevant] Assignee for
amounts which have accrued from and after the Effective Date.

 

3.                                      General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT H-1
to
Credit Agreement
dated as of December 19, 2012
by and among
Supreme Industries, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN LENDERS)

 

1

--------------------------------------------------------------------------------


 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 19, 2012
(the “Credit Agreement”), by and among Supreme Industries, Inc., a Delaware
corporation (the “Borrower”), the lenders who are or may become a party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (b) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments.

 

[NAME OF LENDER]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 20

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H-2
to
Credit Agreement
dated as of December 19, 2012
by and among
Supreme Industries, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN PARTICIPANTS)

 

1

--------------------------------------------------------------------------------


 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 19, 2012
(the “Credit Agreement”), by and among Supreme Industries, Inc., a Delaware
corporation (the “Borrower”), the lenders who are or may become party a thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(b) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 20

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H-3
to
Credit Agreement
dated as of December 19, 2012
by and among
Supreme Industries, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN PARTICIPANT PARTNERSHIPS)

 

1

--------------------------------------------------------------------------------


 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 19, 2012
(the “Credit Agreement”), by and among Supreme Industries, Inc., a Delaware
corporation (the “Borrower”), the lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or (b) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (ii) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two (2) calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 20

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H-4
to
Credit Agreement
dated as of December 19, 2012
by and among
Supreme Industries, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN LENDER PARTNERSHIPS)

 

1

--------------------------------------------------------------------------------


 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 19, 2012
(the “Credit Agreement”), by and among Supreme Industries, Inc., a Delaware
corporation (the “Borrower”), the lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (b) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (c) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                      , 20

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1.1A

 

EXISTING LETTERS OF CREDIT

 

The Travelers Indemnity Company, issued by Wells Fargo Bank, National
Association, covering workers compensation claims; $3,500,000.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1B

 

SPECIFIED REAL PROPERTY

 

Description

 

Mortgage required 
on Closing Date?

Real property and improvements with a street address of 2572—2581 East Kercher
Road, Goshen, Indiana, and more particularly described in form substance
reasonably satisfactory to Administrative Agent

 

No

Real property and improvements with a street address of 2051 Highway 41 and
Etheridge Mill Road, Griffin, Georgia, and more particularly described in form
substance reasonably satisfactory to Administrative Agent

 

No

Real property and improvements with a street address of 490 State Route 72,
Jonestown, Pennsylvania, and more particularly described in form substance
reasonably satisfactory to Administrative Agent

 

No

Real property and improvements with a street address of 2572—2592 East Kercher
Road, Goshen, Indiana, and more particularly described in the applicable Real
Property Acquisition documents and as otherwise more particularly described in
form substance reasonably satisfactory to Administrative Agent

 

No

Real property and improvements with a street address of 2051 Highway 41,
Griffin, Georgia, and more particularly described in the applicable Real
Property Acquisition documents and as otherwise more particularly described in
form substance reasonably satisfactory to Administrative Agent

 

No

Real property and improvements with a street address of 22135—22211 Alessandro
Boulevard, Moreno Valley, California, and more particularly described in the
applicable Real Property Acquisition documents and as otherwise more
particularly described in form substance reasonably satisfactory to
Administrative Agent

 

No

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1

 

JURISDICTIONS OF ORGANIZATION AND QUALIFICATION

 

Entity

 

State of Organization

 

States of Foreign
Qualification

Supreme Industries, Inc.

 

Delaware

 

N/A

Supreme Indiana Operations, Inc.

 

Delaware

 

Colorado, Florida, Georgia, Indiana, Kentucky, Louisiana, Michigan, Missouri,
Ohio, North Carolina, New Jersey, Pennsylvania, Rhode Island

Supreme Mid-Atlantic Corporation

 

Texas

 

Pennsylvania, Rhode Island

Supreme Corporation of Texas

 

Texas

 

Colorado

Supreme Northwest, L.L.C.

 

Texas

 

Oregon

Supreme Truck Bodies of California, Inc.

 

California

 

N/A

Supreme STB, LLC

 

California

 

N/A

SC Tower Structural Laminating, Inc.

 

Texas

 

Indiana

Supreme\Murphy Truck Bodies, Inc.

 

North Carolina

 

N/A

Silver Crown, LLC

 

Delaware

 

Indiana, Michigan

Supreme Corporation

 

Texas

 

N/A

Supreme Midwest Properties, Inc.

 

Texas

 

Indiana

Supreme Corporation of Georgia

 

Texas

 

Georgia

Supreme Southeast Properties, Inc.

 

Texas

 

Georgia

Supreme Southwest Properties, Inc.

 

Texas

 

N/A

Supreme Armored, Inc.

 

Texas

 

N/A

Supreme West Properties, Inc.

 

Texas

 

California

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2

 

SUBSIDIARIES AND CAPITALIZATION

 

Name of Grantor

 

Subsidiary

 

Number of
Shares/Units

 

Class of
Interests

 

Percentage
of Class
Owned

 

Certificate
Nos.

 

Certificate
Issue Date

Supreme Industries, Inc.

 

Supreme Corporation

 

1,000 Shares

 

common

 

100%

 

01

 

01/31/2011

Supreme Industries, Inc.

 

Supreme Insurance Company, Inc.

 

1,000 Shares

 

common

 

100%

 

1

 

04/04/2005

Supreme Corporation

 

Supreme Indiana Operations, Inc.

 

1,000 Shares

 

common

 

100%

 

03

 

12/19/2012

Supreme Corporation

 

Supreme Corporation of Georgia

 

1,000 Shares

 

common

 

100%

 

01

 

12/19/2012

Supreme Corporation

 

Supreme Corporation of Texas

 

1,000 Shares

 

common

 

100%

 

03

 

12/19/2012

Supreme Corporation

 

Supreme Truck Bodies of California, Inc.

 

1,000 Shares

 

common

 

100%

 

3

 

12/19/2012

Supreme Corporation

 

Supreme Mid-Atlantic Corporation

 

1,000 Shares

 

common

 

100%

 

3

 

12/19/2012

Supreme Corporation

 

SC Tower Structural Laminating, Inc.

 

1,000 Shares

 

common

 

100%

 

03

 

12/19/2012

Supreme Corporation

 

Supreme\Murphy Truck Bodies, Inc.

 

1,000 Shares

 

common

 

100%

 

3

 

12/19/2012

Supreme Corporation

 

Supreme Northwest, L.L.C.

 

100 Units

 

limited liability company membership interest

 

100%

 

05

 

12/19/2012

Supreme Corporation

 

Silver Crown, LLC

 

1,000 Units

 

limited liability company membership interest

 

100%

 

03

 

12/19/2012

Supreme Indiana Operations, Inc.

 

Supreme Midwest Properties, Inc.

 

1,000 Shares

 

common

 

100%

 

01

 

12/19/2012

Supreme Corporation of Georgia

 

Supreme Southeast Properties, Inc.

 

1,000 Shares

 

common

 

100%

 

01

 

12/19/2012

 

--------------------------------------------------------------------------------


 

Name of Grantor

 

Subsidiary

 

Number of
Shares/Units

 

Class of
Interests

 

Percentage
of Class
Owned

 

Certificate
Nos.

 

Certificate
Issue Date

Supreme Corporation of Texas

 

Supreme Southwest Properties, Inc.

 

1,000 Shares

 

common

 

100%

 

01

 

12/19/2012

Supreme Corporation of Texas

 

Supreme Armored, Inc.

 

1,000 Shares

 

common

 

100%

 

01

 

12/19/2012

Supreme Truck Bodies of California, Inc.

 

Supreme STB, LLC

 

1,000 Units

 

limited liability company membership interest

 

100%

 

02

 

12/19/2006

Supreme Truck Bodies of California, Inc.

 

Supreme West Properties, Inc.

 

1,000 Shares

 

common

 

100%

 

01

 

12/19/2012

Supreme Indiana Operations, Inc.

 

BFG2011 Limited Liability Company

 

4,950 Common Units

 

limited liability company membership interest

 

35.48%

 

4

 

05/2011

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.8

 

ENVIRONMENTAL MATTERS

 

Please see Phase I Environmental Site Assessment Reports dated as of October 31,
2012 prepared by Partner Engineering and Science, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.9

 

ERISA PLANS

 

Supreme Industries, Inc. 401k Plan

Supreme Corporation Group Health Plan

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.12

 

MATERIAL CONTRACTS

 

1998 Stock Option Plan, filed as Exhibit 10.3 to the Company’s annual report on
Form 10-K for the fiscal year ended December 31, 1998.

 

Amendment No. 1 to the Company’s 1998 Stock Option Plan, filed as Exhibit 10.4
to the Company’s annual report on Form 10-K for the fiscal year ended
December 31, 1999.

 

Amendment No. 2 to the Company’s 1998 Stock Option Plan, filed as Exhibit 10.5
to the Company’s annual report on Form 10-K for the fiscal year ended
December 31, 2000.

 

2001 Stock Option Plan, filed as Exhibit 10.6 to the Company’s annual report on
Form 10-K for the fiscal year ended December 31, 2001.

 

Amendment No. 1 to the Company’s 2001 Stock Option Plan, filed as Exhibit 10.7
to the Company’s annual report on Form 10-K for the fiscal year ended
December 31, 2001.

 

2004 Stock Option Plan, filed as Exhibit 4.1 to the Company’s Registration
Statement on Form S-8 effective on August 26, 2004.

 

Amended and Restated 2004 Stock Option Plan filed as Exhibit A to the Company’s
Revised Definitive Proxy Statement filed on April 5, 2006.

 

Amendment Number One to the Company’s Amended and Restated 2004 Stock Option
Plan dated October 25, 2006, included in the Company’s Definitive Proxy
Statement filed on April 2, 2007.

 

Amendment No. Two to the Company’s Amended and Restated 2004 Stock Option Plan
dated March 28, 2007, included in the Company’s Definitive Proxy Statement filed
on April 2, 2007.

 

Amendment No. 3 to the Company’s Amended and Restated 2004 Stock Option Plan
dated March 25, 2008, included in the Company’s Definitive Proxy Statement filed
on April 3, 2008.

 

Amendment No. Four to the Company’s Amended and Restated 2004 Stock Option Plan
dated August 25, 2009, filed as Exhibit 10.3 to the Company’s quarterly report
on Form 10-Q for the quarterly period ended September 26, 2009.

 

Form of Supreme Industries, Inc. Director and Officer Indemnification Agreement,
filed as Exhibit 10.1 to the Company’s Current Report on Form 8-K filed on
October 6, 2008.

 

Indemnification Agreement by and among Supreme Industries, Inc. and Kim Korth
dated February 16, 2011, filed as Exhibit 10.2 to the Company’s Current Report
on Form 8-K filed on February 22, 2011.

 

Special Vehicle Manufacturer Converters Agreement with General Motors
Corporation, effective February 29, 2008, between General Motors Corporation and
Supreme Corporation, filed as Exhibit 10.11 to the Company’s annual report on
Form 10-K for the fiscal year ended December 27, 2008.

 

Ford Authorized Converter Pool Agreement, effective May 1, 2008, among Ford
Motor Company, Supreme Corporation and certain subsidiaries, filed as
Exhibit 10.12 to the Company’s annual report on Form 10-K for the fiscal year
ended December 27, 2008.

 

--------------------------------------------------------------------------------


 

Inventory Loan and Security Agreement by and between Supreme Indiana
Operations, Inc. and Ally Bank dated March 4, 2011, filed on Form 10-Q for the
quarterly period ended April 2, 2011.

 

Inventory Loan and Security Agreement by and between Supreme Indiana
Operations, Inc. and Ally Financial, Inc. dated March 4, 2011, filed on
Form 10-Q for the quarterly period ended April 2, 2011.

 

Guaranty Agreement by and between Supreme Indiana Operations, Inc. and Ally Bank
dated March 4, 2011 filed on Form 10-Q for the quarterly period ended April 2,
2011.

 

Guaranty Agreement by and between Supreme Indiana Operations, Inc. and Ally
Financial, Inc. dated March 4, 2011 filed on Form 10-Q for the quarterly period
ended April 2, 2011.

 

Credit Balance Agreement by and between Supreme Indiana Operations, Inc. and
Ally Financial, Inc. dated March 21, 2011, filed on Form 10-Q for the quarterly
period ended April 2, 2011.

 

Option Agreement by and between Supreme Indiana Operations, Inc. and Barrett
Gardner Associates, Inc. dated March 24, 2011, filed on Form 10-Q for the
quarterly period ended April 2, 2011.

 

Lease dated July 25, 1988, between Supreme Corporation and G-2, Ltd., a Texas
limited partnership, relating to Supreme’s Goshen, Indiana facilities, filed as
Exhibit 10.22 to the Company’s annual report on Form 10-K for the fiscal year
ended December 31, 1988 [note: lease will terminate substantially concurrently
with the closing date in connection with the real estate acquisition referenced
on Schedule 9.7].

 

Lease dated July 25, 1988, between Supreme Corporation and G-2, Ltd., a Texas
limited partnership, relating to Supreme Corporation’s Griffin, Georgia
facilities, filed as Exhibit 10.23 to the Company’s annual report on Form 10-K
for the fiscal year ended December 31, 1988 [note: lease will terminate
substantially concurrently with the closing date in connection with the real
estate acquisition referenced on Schedule 9.7].

 

Amended and Restated Employment Contract by and among Supreme Industries, Inc.
and Herbert M. Gardner dated to be effective January 1, 2005, filed as
Exhibit 10.2 to the Company’s Current Report on Form 8-K dated February 10,
2006.

 

Amended and Restated Employment Contract by and among Supreme Industries, Inc.
and William J. Barrett dated to be effective January 1, 2005, filed as
Exhibit 10.3 to the Company’s Current Report on Form 8-K dated February 10,
2006.

 

Air Commercial Real Estate Association Standard Industrial/Commercial
Single-Tenant Lease — Net, by and between Supreme Indiana Operations, Inc. and
BFG2011 Limited Liability Company, dated May 12, 2011.

 

Memorandum of Lease, Option to Purchase and Right of First Refusal, by and
between Supreme Indiana Operations, Inc. and BFG2011 Limited Liability Company,
dated May 12, 2011 [note: lease will terminate and option to purchase will be
exercised substantially concurrently with the closing date in connection with
the real estate acquisition referenced on Schedule 9.7].

 

Civil Settlement Agreement dated May 25, 2011, by and between The Armored Group,
LLC and Supreme Indiana Operations, Inc., and Supreme Corporation of Texas,
filed as Exhibit 10.3 on Form 10-Q for the quarterly period ended July 2, 2011.

 

--------------------------------------------------------------------------------


 

Amendment to Civil Settlement Agreement dated June 7, 2011, by and between The
Armored Group, LLC and Supreme Indiana Operations, Inc., and Supreme Corporation
of Texas, filed as Exhibit 10.36 on Form 10-Q for the quarterly period ended
July 2, 2011.

 

Employment Letter dated December 29, 2011 by and between Supreme
Industries, Inc. and Matthew Long, filed as Exhibit 10.1 on Form 8-K filed
December 29, 2011.

 

Indemnification Agreement dated December 29, 2011 by and between Supreme
Industries, Inc. and Matthew Long, filed as Exhibit 10.2 on Form 8-K filed
December 29, 2011.

 

Supreme Industries, Inc. Ownership Transaction Incentive Plan dated October 25,
2011, filed as Exhibit 10.1 on Form 10-K for the fiscal year ended December 31,
2011.

 

Separation Agreement and Release dated May 3, 2012 by and among Supreme
Industries, Inc., Supreme Indiana Operations, Inc. and Kim Korth, filed as
Exhibit 10.1 on Form 8-K filed May 3, 2012.

 

Supreme Industries, Inc. 2012 Long-Term Incentive Plan dated March 21, 2012 by
Supreme Industries, Inc., filed as Exhibit 10.1 on Form 8-K dated May 23, 2012.

 

Amendment Number One to Employment Contract (William J. Barrett) dated June 29,
2012, by and between Supreme Industries, Inc. and William J. Barrett, filed as
Exhibit 10.4 on Form 10-Q for the quarterly period ended June 30, 2012.

 

Amendment Number One to Employment Contract (Herbert M. Gardner) dated June 29,
2012, by and between Supreme Industries, Inc. and Herbert M. Gardner, filed as
Exhibit 10.5 on Form 10-Q for the quarterly period ended June 30, 2012.

 

2012 Supreme Cash and Equity Bonus Plan, filed as Exhibit 10.1 on Form 10-Q for
the quarterly period ended September 29, 2012.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.13

 

LABOR AND COLLECTIVE BARGAINING AGREEMENTS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.18

 

REAL PROPERTY

 

 

 

Owner

 

Address

1.

 

Supreme Midwest Properties, Inc.

 

2572 - 2592 East Kercher Road, Goshen, Indiana 46528

2.

 

SC Tower Structural Laminating, Inc.

 

1491 Gerber Street, Ligonier, Indiana 46767

3.

 

Supreme Southeast Properties, Inc.

 

2051 U.S. Highway 41 & Etheridge Mill Road, Griffin, Georgia 30224

4.

 

Supreme Mid-Atlantic Corporation

 

24 Howard Lane, Jonestown, PA 17038

5.

 

Supreme Mid-Atlantic Corporation

 

401 Jonestown Road, Jonestown, Pennsylvania 17038

6.

 

Supreme Mid-Atlantic Corporation

 

411 Jonestown Road, Jonestown, Pennsylvania 17038

7.

 

Supreme Mid-Atlantic Corporation

 

NS Jonestown Road, Jonestown, Pennsylvania 17038

8.

 

Supreme Mid-Atlantic Corporation

 

2490 State Route 72, Jonestown, Pennsylvania 17038

9.

 

Supreme Southwest Properties, Inc.

 

500 Commerce Blvd., Cleburne, Texas 76033

10.

 

Supreme Armored Properties, Inc.

 

3001 Main St., Cleburne, Texas 76033

11.

 

Supreme West Properties, Inc.

 

22135-22211 Alessandro Blvd., Moreno Valley, California 92553

12.

 

Supreme Indiana Operations, Inc.

 

3352 Maple City Drive, Goshen, Indiana 46528

13.

 

Supreme Indiana Operations, Inc.

 

6577 - 6581 Romiss Court, Berkley, Missouri 63134

14.

 

Supreme Indiana Operations, Inc.

 

104 - 106 Miller Drive, White Pigeon, Michigan 49099

15.

 

Supreme Mid-Atlantic Corporation

 

135 Douglas Pike, Harrisville, Rhode Island 02830

16.

 

Supreme/Murphy Truck Bodies, Inc.

 

4000 Airport Drive, Wilson, North Carolina 27894

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.19

 

LITIGATION

 

Gendrolis — (Supreme Industries, Inc.)

 

Personal injury litigation.  United States District Court, District of
Massachusetts.  Docket No. 11-CV-11064-RBC.  Complaint Filed:  June 15, 2011. 
The Plaintiff alleges severe back injury as a result of falling out of a
Supreme-manufactured truck body, allegedly due to a defective threshold.  The
complaint demands $10M in damages.  This claim is covered by Supreme’s General
Liability insurance policy, subject to a $250k deductible.

 

King County -  (Supreme Corporation)

 

Product defect litigation.  Superior Court of the State of Washington for King
County.  Cause Number:  12-2-06711-2 SEA.  Complaint Filed:  February 22, 2012. 
Supreme sold a fleet of 35 medium duty buses to King County, Washington which
the County alleges contain numerous latent design and manufacturing defects. 
The County seeks the return of the purchase price for the fleet (approximately
$7M), costs related to investigation and attempts to cure the alleged defects,
as well as related incidental and consequential damages.  There is a related
declaratory judgment action that Supreme’s then-insurer, First Specialty
Insurance Corp., has filed seeking to have a court declare that they have no
duty to defend or indemnify Supreme for the King County litigation as it is not
personal injury related.  Supreme’s position is that one of the alleged defects
of the buses is the emission of noxious fumes into the passenger compartment and
the prayer demands all incidental and consequential damages, so personal injury
may be at issue.  The parties are awaiting ruling on summary judgment motions in
this declaratory judgment action.

 

Talnage & Gerdes v. North County Transit District — (Supreme Corporation)

 

Americans With Disabilities Act litigation.  Superior Court for the State of
California, County of San Diego  Case Number: 37-2011-00055997-CU-CR-NC. 
Complaint filed: July 1, 2011.  Supreme manufactured a fleet of kneeling buses
equipped with ramps for wheelchair access which ultimately entered service in
California.  Plaintiff’s allege that the ramps are not, in fact, ADA complaint. 
Supreme was brought into the litigation through a cross-complaint.  Plaintiffs
wish for the alleged defect to be remedied and damages.

 

Supreme Indiana Operations, Inc. v. Lisa Curie and Forest River, Inc.

Business Torts.  Elkhart Superior Court, State of Indiana.  Cause Number: 
20D03-1201-PL-25.  Complaint filed:  January 25, 2012.  Supreme alleges that, in
January of 2012, a 22 year employee of Supreme’s bus division, Lisa Curie spent
her final days of employment accessing confidential product pricing, vendor
contact and pricing information, as well as other confidential information. 
Supreme believes the information was accessed ultimately to be used to benefit
her new employer, Forest River, a primary competitor to Supreme in the bus
market.  Supreme sued under theories of misappropriation of trade secrets,
unfair competition, tortious interference, breach of duty of loyalty, civil
conspiracy, and replevin.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.21

 

POST-CLOSING MATTERS

 

The Borrower will, and will cause each of its Subsidiaries to execute and
deliver the following documents and complete the following tasks at the
following times (or such later date as the Administrative Agent may agree in
writing) in a manner reasonably satisfactory to the Administrative Agent:

 

Within 60 days after the Closing Date:

 

(a)                            Close deposit account nos. 000300001862236 and
000000633224753 maintained with JPMorgan Chase Bank; transfer all funds held in
each such deposit account to one or more deposit accounts maintained with Wells
Fargo; and provide the Administrative Agent such evidence thereof as the
Administrative Agent may reasonably request;

 

 

 

 

 

Before March 29, 2013:

 

(b)                            Deliver to the Administrative Agent each of the
following items for each item of Specified Real Property marked in Schedule 1.1B
as not requiring a Mortgage on the Closing Date, in each case to the extent not
received by the Administrative Agent on or before the Closing Date:

 

(i)            a Mortgage, duly authorized, executed, and delivered to the
Administrative Agent by the parties thereto;

 

(ii)                                  a marked-up commitment for a policy of
title insurance, insuring the Secured Parties’ first priority Liens and showing
no Liens prior to the Secured Parties’ Liens other than for ad valorem taxes not
yet due and payable, with title insurance companies acceptable to the
Administrative Agent, on each property subject to the applicable Mortgage;

 

(iii)                               copies of all recorded documents creating
exceptions to the title policy referred to in clause (ii);

 

(iv)                              a certification from the National Research
Center, or any successor agency thereto, regarding each parcel of real property
subject to the applicable Mortgage;

 

(v)                                 copies of as-built surveys of a recent date
not more than thirty (30) days prior to the Closing Date of each parcel of real
property subject to the applicable Mortgage certified as of a recent date by a
registered engineer or land surveyor, each of which surveys must (A) be
accompanied by an affidavit of an authorized signatory of the owner of such
property stating that there have been no improvements or encroachments to the
property since the date of the respective survey such that the existing survey
is no longer accurate; (B) show the area of such property, all boundaries of the
land with courses and distances indicated, including chord bearings and arc and
chord distances

 

 

--------------------------------------------------------------------------------


 

 

 

for all curves, and dimensions and locations of all easements, private drives,
roadways, and other facts materially affecting such property; (C) show such
other details as the Administrative Agent may reasonably request, including,
without limitation, any encroachment (and the extent thereof in feet and inches)
onto the property or by any of the improvements on the property upon adjoining
land or upon any easement burdening the property; any improvements, to the
extent constructed, and the relation of the improvements by distances to the
boundaries of the property, to any easements burdening the property, and to the
established building lines and the street lines; and (D) if improvements are
existing, show (1) a statement of the number of each type of parking space
required by Applicable Laws, ordinances, orders, rules, regulations, restrictive
covenants and easements affecting the improvement, and the number of each such
type of parking space provided, and (2) the locations of all utilities serving
the improvement;

 

(vi)                              a Phase I environmental assessment and such
other environmental report reasonably requested by the Administrative Agent
regarding each parcel of real property subject to the applicable Mortgage by an
environmental engineering firm acceptable to the Administrative Agent showing no
environmental conditions in violation of Environmental Laws or liabilities under
Environmental Laws, either of which could reasonably be expected to have a
Material Adverse Effect; and

 

(vii)                           such other certificates, documents and
information as are reasonably requested by the Lenders, including, without
limitation, landlord agreements/waivers, engineering and structural reports,
permanent certificates of occupancy and evidence of zoning compliance, each in
form and substance reasonably satisfactory to the Administrative Agent.

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.1

 

EXISTING INDEBTEDNESS

 

1.  Ally Loan

 

Guaranty, dated as of March 4, 2011, executed by the Supreme Indiana
Operations, Inc. as Guarantor, and accepted by Ally Bank.

 

Guaranty, dated as of March 4, 2011, executed by the Supreme Indiana
Operations, Inc., as Guarantor, and accepted by Ally Financial, Inc.

 

Inventory Loan and Security Agreement, dated as of March 4, 2011, executed by
Supreme Indiana Operations, Inc., as Manufacturer, and Ally Bank.

 

Inventory Loan and Security Agreement, dated as of March 4, 2011, executed by
Supreme Indiana Operations, Inc., as Manufacturer, and Ally Financial, Inc.

 

Credit Balance Agreement, dated as of March 16, 2011, and signed as of March 21,
2011, executed by Supreme Indiana Operations, Inc., as Obligor, and Ally
Financial, Inc.

 

2.  Intercompany Note

 

Master Intercompany Demand Note, to be dated the date of this Agreement, by and
among the Loan Parties party thereto.

 

3.  Machinery and Equipment Loan Fund Documents

 

Loan Agreement, effective as of April 18, 2006, by and between Supreme
Mid-Atlantic Corporation and The Commonwealth of Pennsylvania, acting by and
through the Department of Community and Economic Development.

 

Note, effective as of April 18, 2006, executed by Supreme Mid-Atlantic
Corporation payable to the Commonwealth of Pennsylvania acting through the
Department of Community and Economic Development, in the original principal
amount of $325,000.

 

Security Agreement, effective as of April, 2006, between Supreme Mid-Atlantic
Corporation and the Commonwealth of Pennsylvania, acting through the Department
of Community and Economic Development.

 

Guaranty and Surety Agreement, effective as of April 18, 2006, executed by
Supreme Industries, Inc., in favor of the Commonwealth of Pennsylvania, acting
by and through the Department of Community and Economic Development.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.2

 

EXISTING LIENS

 


Debtor

 


Secured Party

 


Jurisdiction

 


File Date

 


File Number

 


Collateral Description

Supreme Indiana Operations, Inc.

 

Ford Motor Company

 

Delaware
Secretary of State

 

10/18/2010

 

20103632548

 

All motor vehicles owned by the Ford Motor Company as consignor/bailor/secured
party on consignment/ bailment with the Debtor.

Supreme Indiana Operations, Inc.

 

Ally Financial

 

Delaware
Secretary of State

 

11/17/2010

 

20104031955

 

All chassis and/or vehicles manufactured or distributed by motor vehicle
manufacturers and all other inventory owned or acquired; all reserves or other
accounts held by Secured Party; all amounts due or to become due from any
manufacturer, distributor or other seller of inventory including, factory
holdbacks, warranty accounts, rebates, incentives or discounts; all proceeds of
the foregoing including accounts, chattel paper or insurance proceeds.

Supreme Indiana Operations, Inc.

 

Sutton Ford, Inc.

 

Delaware
Secretary of State

 

11/22/2010

 

20104091199

 

All motor vehicles owned by the Secured Party as consignor/secured party and on
consignment with or otherwise delivered to the Debtor as consignee/debtor for
upfitting, modification or sale.

Supreme Indiana Operations, Inc.

 

Sawgrass Ford, Inc.

 

Delaware
Secretary of State

 

01/25/2011

 

20110269251

 

All motor vehicles owned by the Secured Party as consignor/secured party and on
consignment with or otherwise delivered to the Debtor as consignee/debtor for
upfitting, modification or sale.

Supreme Indiana Operations, Inc.

 

Hooley Family Management, Inc.

 

Delaware
Secretary of State

 

01/25/2011

 

20110269384

 

All motor vehicles owned by the Secured Party as consignor/secured party and on
consignment with or otherwise delivered

 

--------------------------------------------------------------------------------


 


Debtor

 


Secured Party

 


Jurisdiction

 


File Date

 


File Number

 


Collateral Description

 

 

 

 

 

 

 

 

 

 

to the Debtor as consignee/debtor for upfitting, modification or sale.

Supreme Indiana Operations, Inc.

 

Brasada Ford, Ltd.

 

Delaware
Secretary of State

 

01/25/2011

 

20110269673

 

All motor vehicles owned by the Secured Party as consignor/secured party and on
consignment with or otherwise delivered to the Debtor as consignee/debtor for
upfitting, modification or sale.

Supreme Indiana Operations, Inc.

 

Watson Quality Ford, Inc.

 

Delaware
Secretary of State

 

05/24/2011

 

20111965147

 

All motor vehicles owned by the Secured Party as consignor/secured party and on
consignment with or otherwise delivered to the Debtor as consignee/debtor for
upfitting, modification or sale.

Supreme Indiana Operations, Inc.

 

Isuzu Corporation of America, Inc.

 

Delaware
Secretary of State

 

08/23/2011

 

20113272815

 

Notice to put creditors of Supreme Corporation on notice of bailment arrangement
between Supreme Corporation and the Secured Party

Supreme Indiana Operations, Inc.

 

Trans Air Manufacturing Corporation

 

Delaware Secretary of
State

 

09/27/2012

 

20123742469

 

Specified collateral on consignment.

Supreme Indiana Operations, Inc.

 

NOTE: filing was amended to change Debtor’s name from Supreme Corporation to
Supreme Indiana Operations, Inc.

 

General Motors Acceptance Corporation

 

Texas
Secretary of State

 

10/17/1988

 

88-00239558

 

All chasses and/or vehicles manufactured or distributed by General Motors owned
or acquired; all reserves and other accounts held by Secured Party; all amounts
due or to become due from Debtor from any manufacturer, distributor or other
seller of chassis and/or vehicles manufactured or distributed by General Motors,
including factory holdbacks, warranty accounts, rebates, incentives or
discounts; and all proceeds including general intangibles, contract rights,
chattel paper, insurance proceeds, accounts and assignments of accounts.

Supreme Indiana

 

GMAC

 

Texas

 

01/08/2003

 

03-

 

All chassis and/or vehicles manufactured

 

--------------------------------------------------------------------------------


 


Debtor

 


Secured Party

 


Jurisdiction

 


File Date

 


File Number

 


Collateral Description

Operations, Inc.

 

NOTE: filing was amended to change Debtor’s name from Supreme Corporation to
Supreme Indiana Operations, Inc.

 

 

 

Secretary of State

 

 

 

0013227199

 

or distributed by General Motors owned or acquired; all reserves and other
accounts held by Secured Party; all amounts due or to become due from Debtor
from any manufacturer, distributor or other seller of chassis and/or vehicles
manufactured or distributed by General Motors, including factory holdbacks,
warranty accounts, rebates, incentives or discounts; and all proceeds including
general intangibles, contract rights, chattel paper, insurance proceeds,
accounts and assignments of accounts.

Supreme Corporation

 

NMHG Financial Services, Inc.

 

Texas
Secretary of State

 

03/31/2011

 

11-0009608934

 

All equipment leased to Debtor by Secured Party.

Supreme Mid-Atlantic Corporation

 

Department of Community and Economic Development-MELF

 

Texas
Secretary of State

 

09/29/2005

 

05-0030345454

 

Equipment financed with the proceeds of a loan from the Machinery and Equipment
Loan Fund.

Supreme Mid-Atlantic Corporation

 

Bayshore Ford Truck Sales, Inc.

 

Texas
Secretary of State

 

12/16/2008

 

08-0039809633

 

All motor vehicles owned by the Secured Party as consignor/secured party and on
consignment with or otherwise delivered to the Debtor as consignee/debtor for
upfitting, modification or sale.

Supreme Truck Bodies of California, Inc.

 

South Bay Ford, Inc.

 

California
Secretary of State

 

11/28/2008

 

08-7179811638

 

All motor vehicles owned by the Secured Party as consignor/secured party and on
consignment with or otherwise delivered to the Debtor as consignee/debtor for
upfitting, modification or sale.

Supreme Truck Bodies of California, Inc.

 

Five Star Ford, Inc.

 

California
Secretary of State

 

08/28/2009

 

09-7206902520

 

All motor vehicles owned by the Secured Party as consignor/secured party and on
consignment with or otherwise delivered to the Debtor as consignee/debtor for
upfitting, modification or sale.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.3

 

EXISTING LOANS, ADVANCES AND INVESTMENTS

 

1.  Supreme Indiana Operations, Inc. owns a 1% General Partnership interest in
G-2, Ltd.

 

2.  Supreme Indiana Operations, Inc. owns a 35.48% membership interest in
BFG2011 Limited Liability Company.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.5

 

REAL PROPERTY HELD FOR SALE

 

Owner

 

Address

Supreme Indiana Operations, Inc.

 

3352 Maple City Drive, Goshen, Indiana 46528

Supreme Indiana Operations, Inc.

 

6577 - 6581 Romiss Court, Berkley, Missouri 63134

Supreme Indiana Operations, Inc.

 

104 - 106 Miller Drive, White Pigeon, Michigan 49099

Supreme Mid-Atlantic Corporation

 

135 Douglas Pike, Harrisville, Rhode Island 02830

Supreme/Murphy Truck Bodies, Inc.

 

4000 Airport Drive, Wilson, North Carolina 27894

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.7

 

TRANSACTIONS WITH AFFILIATES

 

G-2, Ltd., of which Supreme Indiana Operations, Inc. owns a 1% General
Partnership Interest, to convey that certain real property in Indiana listed as
Item 1 on Schedule 7.18 hereto to Supreme Midwest Properties, Inc. on or about
the closing date.

 

G-2, Ltd., of which Supreme Indiana Operations, Inc. owns a 1% General
Partnership Interest, to convey that certain real property in Georgia listed as
Item 3 on Schedule 7.18 hereto to Supreme Southeast Properties, Inc. on or about
the closing date.

 

BFG2011 Limited Liability Company, of which Supreme Indiana Operations, Inc.
owns a 35.48% membership interest,  to convey that certain tract of real
property in California listed as Item 11 on Schedule 7.18 hereto to Supreme West
Properties, Inc. on or about the closing date.

 

--------------------------------------------------------------------------------